Exhibit 10.1

LEASE AGREEMENT

Between

TC LEGACY LAND VENTURE, LLC,

a Delaware limited liability company

(Landlord)

and

REATA PHARMACEUTICALS, INC.,

a Delaware corporation
(Tenant)

 

Dated: October 15, 2019

 

 



--------------------------------------------------------------------------------

Table of Contents

Page

Section 1.

Premises.1

 

Section 2.

Construction; Building Square Footage.1

 

Section 3.

Term.2

 

Section 4.

Renewal of the Term.3

 

Section 5.

Base Rent.7

 

Section 6.

Taxes.9

 

Section 7.

Insurance Costs.10

 

Section 8.

Utilities.11

 

Section 9.

Interruption of Services.11

 

Section 10.

Miscellaneous Provisions Regarding Rent.13

 

Section 11.

Keys and Locks.14

 

Section 12.

Use.14

 

Section 13.

Alterations and Mechanic’s Liens.15

 

Section 14.

Maintenance of Premises; Compliance with Legal Requirements.17

 

Section 15.

Telecommunications Equipment; Rooftop Rights.19

 

Section 16.

Landlord’s Right of Access.20

 

Section 17.

Indemnification.21

 

Section 18.

Insurance.22

 

Section 19.

Casualty.24

 

Section 20.

Condemnation.25

 

Section 21.

Compliance with Environmental Laws.26

 

Section 22.

Tenant’s Default.28

 

Section 23.

Landlord’s Remedies.29

 

Section 24.

Landlord’s Default and Tenant’s Remedies.30

 

Section 25.

Quiet Enjoyment.32

 

Section 26.

Interest on Late Payments.32

 

Section 27.

Subordination, Attornment & Non-Disturbance.32

 

Section 28.

Broker’s Commissions.33

 

Section 29.

Estoppel Certificate.34

 

2



--------------------------------------------------------------------------------

Section 30.

Holding Over.34

 

Section 31.

Assignment and Subletting.34

 

Section 32.

Financial Statements.36

 

Section 33.

Waiver of Rights Under Section 93.012 of the Texas Property Code.36

 

Section 34.

Waiver of Liens.37

 

Section 35.

Arbitration.37

 

Section 36.

Miscellaneous.39

 

Section 37.

Time of Essence.42

 

Section 38.

Memorandum of Lease.42

 

Section 39.

Survival.42

 

Section 40.

Building Name and Signage.43

 

Section 41.

Expansion Agreement.44

 

Section 42.

Guaranty.45

 

Section 43.

Abatements, Grants, and Subsidies.45

 

Section 44.

Amenities.45

 

Section 45.

Landlord’s Representations and Warranties.46

 

Section 46.

Payment of Certain Project Costs.46

 

Section 47.

Parking.47

 

Section 48.

Emergency Generator.47

 

Section 49.

Confidentiality.48

 

Section 50.

Consent to Removal of Personal Property.48

 

Section 51.

Termination Right – Acquisition of Land.48

 

Section 52.

Termination Right – Public Announcements.49

 

Section 53.

Termination Right – CARDINAL Announcement Review.49

 

Section 54.

Limitations of Liability.50

 

Section 55.

Acknowledgement Regarding Prohibited Transactions.51

 

Section 56.

Master CC&Rs.52

 

 

 

3



--------------------------------------------------------------------------------

SCHEDULES

Schedule 1 - Defined Terms

EXHIBITS

Exhibit A- The Land

Exhibit B- Construction of Base Building Improvements and Tenant Improvements

Exhibit C- [RESERVED]

Exhibit D- Tenant Estoppel

Exhibit E- Memorandum of Lease

Exhibit F- [RESERVED]

Exhibit G- Building Signage

Exhibit H- Permitted Exceptions

Exhibit I- Preliminary Budget

Exhibit J- Form of BSF Notice

Exhibit K- Form of Commencement Date Letter

Exhibit L

- Form of Master CC&Rs

Exhibit M- Form of Completion Guaranty

Exhibit N- Form of Limited Release Announcement Review Materials NDA

Exhibit O- Landlord-Approved General Contractors – Tenant Improvements

Exhibit P- Design and Construction Schedule

Exhibit Q- Delivery Condition

Exhibit R- Form of Consent to Removal of Personal Property

Exhibit S- Future Development Area

 

 

4



--------------------------------------------------------------------------------

LEASE AGREEMENT

THIS LEASE AGREEMENT (this “Lease”) is dated as of October 15, 2019 (the
“Effective Date”), between TC LEGACY LAND VENTURE, LLC, a Delaware limited
liability company (“Landlord”), and REATA PHARMACEUTICALS, INC., a Delaware
corporation (“Tenant”).

RECITALS

The following recitals are true and correct and constitute an integral part of
this Lease:

A.Landlord has the right to acquire a certain tract of unimproved real property
located in City of Plano, Collin County, Texas being more particularly described
on Exhibit A attached hereto (the “Land”).

B.Landlord intends to construct certain improvements on the Land including,
without limitation, a single-tenant podium office building containing
approximately 327,400 square feet of Rentable Area (the “Building”), and a
parking garage, with not less than the number of spaces described in the Base
Building Construction Documents (the “Parking Garage”; the Building, the Parking
Garage and the other improvements to be constructed by Landlord on the Land are
collectively called the “Improvements”).  The Land and the Improvements are
collectively called the “Premises”.

C.Upon completion of the Premises, Tenant desires to lease the Premises from
Landlord in accordance with the terms and conditions of this Lease.

D.Certain capitalized terms used herein are defined on Schedule 1 hereto.

AGREEMENTS

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Landlord and Tenant (sometimes referred to jointly as the
“parties” or individually as a “party”) agree as follows:

Section 1.

Premises.

Landlord hereby leases the Premises to Tenant and Tenant hereby leases the
Premises from Landlord for the Term (as defined in Section 3 below), subject to
the terms and conditions contained in this Lease.  

Section 2.

Construction; Building Square Footage.

Landlord shall construct the Base Building Improvements in substantial
accordance with the Base Building Construction Documents and other requirements
set forth in Exhibit B attached hereto. Tenant shall construct the Tenant
Improvements in substantial accordance with the TI Plans and the other
requirements set forth in Exhibit B attached hereto.  Following the completion
of the Base Building Improvements but prior to the

1



--------------------------------------------------------------------------------

Commencement Date, Landlord will deliver to Tenant a written notice in the form
attached hereto as Exhibit J, which shall contain Landlord’s Architect’s
calculation (together with an exhibit or other backup or supporting information
from the Landlord’s Architect reflecting the calculations made by Landlord’s
Architect) of the exact number of square feet of Rentable Area within the
Building (such notice being called the “BSF Notice”). Rentable Area shall be
calculated using the BOMA Standard (defined below). As used herein, “Building
Square Footage or BSF” means the Rentable Area of the Building.  “Rentable Area”
means the rentable area of the Building or the applicable space in question
determined in accordance with BOMA 2017 For Buildings, Standard Methods of
Measurement – ANSI/BOMA Z65.1-2017, but after deducting garage lobbies and shaft
areas (the “BOMA Standard”). The BSF Notice will be accompanied by the
supporting materials relied upon by Landlord’s Architect in determining the
Building Square Footage.  Tenant shall have the right to have Tenant’s Architect
make measurements of the Building or examine Landlord’s Architect’s measurements
of the same within thirty (30) days following Tenant’s receipt of the BSF
Notice. Tenant shall furnish Landlord with two (2) Business Days’ prior written
notice of the date of any field measurements of the Building by Tenant’s
Architect and shall furnish a copy of the results of such field measurements to
Landlord promptly upon completion thereof.  If Tenant’s Architect determines
that Landlord’s Architect has overstated the BSF by more than two percent (2%),
Landlord and Tenant shall work together to resolve their differences, and any
dispute between Landlord and Tenant with respect to the Rentable Area of the
Building which cannot be resolved by Landlord and Tenant within thirty (30) days
may be resolved at the election of either party by arbitration pursuant to
Section 35 below; provided, however, that the arbitrators may only select either
Landlord’s Architect’s or Tenant’s Architect’s determination of the BSF.  In the
event that the arbitrators determine that Tenant’s Architect’s determination of
the Rentable Area of the space in dispute is correct, Landlord shall pay to
Tenant, within 30 days after such decision, all reasonable out-of-pocket costs
and expenses incurred by Tenant in connection with its determination of the BSF
and the arbitration.  In the event that the arbitrators determine that
Landlord’s Architect’s determination of the BSF is correct, Tenant shall pay to
Landlord, within 30 days after such decision, all reasonable out-of-pocket costs
and expenses incurred by Landlord in connection with the arbitration (but not
its initial determination of the BSF).  After any such differences as to the BSF
Notice have been resolved between Landlord and Tenant, Landlord and Tenant shall
execute the BSF Notice, or to the extent necessary, a corrected version
thereof.  Upon the execution of the BSF Notice by Landlord and Tenant, the
Rentable Area set forth in such executed BSF Notice shall replace the original
figures in the BSF Notice originally sent by Landlord (if different from the
executed, final BSF Notice) and shall be deemed to be correct for all purposes
under this Lease.  Variances in the Building Square Footage shall not increase
or decrease the Base Rent.

Section 3.

Term.

 

(a)

The initial term of this Lease (the “Initial Term”) shall commence on the
Effective Date and expire at 11:59 p.m. (Dallas, Texas local time) on either
(i) the day prior to the sixteen (16) year anniversary of the Commencement Date,
if the Commencement Date occurs on the first day of a calendar month, or (ii) on
the day

2



--------------------------------------------------------------------------------

 

prior to the sixteen (16) year anniversary of the first day of the first full
calendar month following the calendar month in which the Commencement Date
occurs, if the Commencement Date does not occur on the first day of a calendar
month, whichever is applicable (the “Expiration Date”).  The term “Lease Year”
means each twelve (12) calendar month period beginning on the Commencement Date
(or beginning on the first day of the first full calendar month following the
calendar month in which the Commencement Date occurs if the Commencement Date
does not occur on the first day of a calendar month); provided, however, that
the first Lease Year shall include any partial calendar month at the beginning
of the Initial Term if the Commencement Date is not the first day of a calendar
month (and, as a result thereof, the first Lease Year shall exceed 12 calendar
months in length).  The Initial Term and each renewal of the term of this Lease
which becomes effective pursuant to Section 4 below or otherwise are
collectively called the “Term”.

 

(b)

After the Commencement Date occurs, Landlord shall submit to Tenant and Tenant
shall execute and deliver to Landlord within twenty (20) days of Tenant’s
receipt thereof from Landlord, a declaration (in the form attached hereto as
Exhibit K) (the “Commencement Date Letter”) to confirm the occurrence of the
Commencement Date.  Tenant shall have ten (10) Business Days to give written
notice to Landlord objecting to the Commencement Date Letter, failing which
Tenant shall be deemed to have agreed such Commencement Date Letter is
correct.  If, however, Tenant objects to such Commencement Date Letter within
such ten (10) Business Day period, Landlord and Tenant shall work together to
resolve their differences, failing which such matter shall be submitted to
arbitration pursuant to Section 35.  After such differences have been resolved,
Landlord and Tenant shall execute and deliver the original Commencement Date
Letter or, to the extent necessary, a corrected version thereof.  

Section 4.

Renewal of the Term.

 

(a)

Tenant shall have the options (each a “Renewal Option” and, collectively, the
“Renewal Options”) to extend the Term of this Lease for two (2) consecutive
periods of five (5) years each (each such period being referred to as a “Renewal
Term”).  Tenant must furnish Landlord with written notice (the “Intent Notice”)
of its intent to exercise the applicable Renewal Option no earlier than eighteen
(18) months and no later than twelve (12) months prior to the scheduled
expiration of the then-existing Term.  Tenant shall have the right in the Intent
Notice to exercise both five (5) Renewal Options simultaneously, resulting in
one (1) Renewal Term of ten (10) years.  Tenant may elect to renew this Lease
for less than all of the Premises, but not less than fifty percent (50%) of the
Building Square Footage, provided, however, that in order for a partial renewal
to be effective, (i) Tenant must renew the Lease as to full floors, only (i.e.,
Tenant may not elect to surrender a portion of a floor of the Building in
connection with a renewal of less than all of the Premises), (ii) other than the
Lab Space (which shall, in any event, be included with the Premises in
connection with any partial renewal of the Term), the space which Tenant
designates for renewal in its Intent Notice must be located on

3



--------------------------------------------------------------------------------

 

contiguous floors, (iii) the floors to be leased by Tenant shall commence on the
floor immediately above the Lab Space and move upwards in the Building before
any floors below the Lab Space may be leased by Tenant, and (iv) Tenant shall
pay all Conversion Costs.  Any election by Tenant to renew the Lease for less
than all of the Premises must be specified in the Intent Notice and must include
the specific floors to be leased by Tenant during the Renewal Term.

 

(b)

If Tenant timely delivers the Intent Notice to Landlord, Landlord shall deliver
to Tenant written notice (“Rate Notice”) of the Market Rate (defined below) and
the Market Terms (as defined below) for the applicable Renewal Term, as well as
the estimated Conversion Costs (if any), accompanied with a detailed description
of the alterations, improvements, and other work the cost of which Landlord
desires to include in Conversion Costs.  If Tenant objects to Landlord’s
determination of the Market Rate or the Market Terms, Landlord and Tenant shall
attempt to resolve their differences as to the Market Rate and the Market Terms
within thirty (30) Business Days after Tenant’s receipt of the Rate Notice (the
“Renewal Election Period”).

If Landlord and Tenant agree in writing as to the Market Rate and Market Terms
for the Renewal Term exercised by Tenant prior to the expiration of the Renewal
Election Period, then the applicable Renewal Option for the Renewal Term
exercised by Tenant shall be deemed to have been exercised by Tenant prior to
the expiration of the Renewal Election Period and Landlord and Tenant shall
enter into an amendment of this Lease extending the Term on the terms set forth
herein and, if applicable, incorporating modifications to the Lease as
contemplated by Section 4(h), below (a “Renewal Amendment”).  If Tenant elects
to renew this Lease for less than all of the Premises, the Renewal Amendment
shall also describe the manner in which Tenant shall be obligated to pay the
Conversion Costs. If Landlord and Tenant do not agree as to the Market Rate or
the Market Terms prior to the expiration of the Renewal Election Period, Tenant
shall have the right, in its sole and absolute discretion, to elect by written
notice provided on or before expiration of the Renewal Election Period to either
(i) terminate this Lease as of the last day of the then-current Term (in which
case the applicable Renewal Option and all subsequent Renewal Options shall
terminate and be of no further force or effect), or (ii) determine Base Rent in
accordance with Section 4(d) below and the Market Terms in accordance with
Section 4(h), below. If Landlord and Tenant have not agreed in writing as to the
Market Rate and the Market Terms, and Tenant does not deliver written notice of
its election of option (i) or option (ii) in accordance with the preceding
sentence, Tenant shall be deemed to have elected option (ii).

 

(c)

The term “Market Rate” means the annual market net rental rate per square foot
of rentable area charged to tenants in arms-length bona fide negotiations for
space of comparable size, location and condition in Comparable Buildings and
taking into consideration all relevant factors including, without limitation,
(i) the concessions then being offered for leases in such submarket, including,
without limitation, tenant improvement allowances, rental abatements, and other
inducements, (ii) the

4



--------------------------------------------------------------------------------

 

relative creditworthiness of Tenant and other tenants renewing office leases in
such submarket, (iii) the manner in which expenses are being charged to tenants
of Comparable Buildings (i.e., triple net, expense stop, etc.), (iv) the term of
the renewal, (v) the use, location and/or floor level within the applicable
building, (vi) the definition of rentable area, (vii) existing leasehold
improvements provided, (viii) the amount of square feet leased by the applicable
tenant, and (ix) the time the particular rate under consideration became
effective.  In addition, if at the time such Market Rate is being determined,
such Market Rate is calculated in a manner different from the manner in which
the Base Rent rate is determined under this Lease (regarding, for example, the
allocation and payment of operating expenses, taxes and electricity), such
difference shall be taken into account in determining the Market Rate.

 

(d)

If Tenant elects or is deemed to have elected to determine the Market Rate in
accordance with the arbitration procedures set forth in this Section 4(d), then
Landlord and Tenant shall promptly attempt to agree upon an arbitrator meeting
the qualifications hereinafter set forth (“Arbitrator”).  The Arbitrator shall
(i) be a recognized commercial real estate office leasing broker, with not less
than twenty (20) years of experience in the greater Dallas commercial real
estate market, and (ii) shall not have been employed by Landlord, Tenant or any
of their Affiliates in the last ten (10) years.  The Arbitrator shall determine
the Market Rate by selecting between either Landlord’s or Tenant’s proposed
rental rate (which shall be submitted to the Arbitrator in sealed envelopes,
neither party being bound by any previous offers or discussions regarding the
determination of the Market Rate, within twenty (20) Business Days after the
selection of such Arbitrator), that rental rate which, in the Arbitrator’s
judgment, most closely resembles the prevailing Market Rate.  No other Market
Rate may be determined by the Arbitrator.  Landlord and Tenant will each pay one
half (1/2) of the fees and expenses of the Arbitrator.

If Landlord and Tenant are unable to agree upon the Arbitrator within
twenty (20) Business Days after the expiration of the Renewal Election Period,
then Landlord or Tenant shall request the director of the Dallas, Texas regional
office of the American Arbitration Association (or any successor organization,
or if no such successor organization exists, then another organization composed
of persons of similar qualifications) to do so within ten (10) Business Days of
such request.  

If the Base Rent is not determined prior to the commencement of the applicable
Renewal Term, until the Base Rent has been finally determined, Tenant shall pay
Base Rent in the same amount as was payable during the twelve (12) month period
immediately preceding the commencement of the applicable Renewal Term, and if
the Base Rent determined by arbitration is lower, Landlord will make an
appropriate refund to Tenant within twenty (20) Business Days after the final
determination of the Market Rate is made.  If the Base Rent determined by
arbitration is higher, Tenant will make an appropriate payment to Landlord
within twenty (20) Business Days after the final determination of the Market
Rate is made.  If any Arbitrator appointed thereafter dies or becomes unwilling
or unable to act,

5



--------------------------------------------------------------------------------

such Arbitrator’s successor will be appointed in the same manner as provided
above in the event Landlord and Tenant are unable to agree upon the Arbitrator.

 

(e)

Notwithstanding anything contained in this Section 4 to the contrary, Tenant
shall not have the right to extend the Term if as of the date Tenant delivers
the Intent Notice a Major Default has occurred and is continuing.

 

(f)

The annual Base Rent payable during the first Renewal Term, whether such Renewal
Term is for five (5) years or ten (10) years, shall equal the product of
(i) ninety-five percent (95%) of the Market Rate multiplied by (ii) the Rentable
Area of the Premises (taking into account the reduced size of the Premises [if
any] in connection with Tenant’s right to surrender a portion of the Premises in
connection with a renewal of this Lease).  The annual Base Rent payable during
the second Renewal Term shall equal the product of (A) the Market Rate
multiplied by (B) the Rentable Area of the Premises (taking into account the
reduced size of the Premises [if any] in connection with Tenant’s right to
surrender a portion of the Premises in connection with a renewal of this
Lease).  Base Rent shall be paid during any Renewal Term in twelve (12) equal
monthly installments on or before the first day of each calendar month during
the Renewal Term (prorated for any partial month or year).

 

(g)

In the event of any assignment by Tenant of its interest in this Lease to which
Landlord has granted its consent pursuant to Section 31 below or to which
Landlord’s consent is not required pursuant to Section 31(c) below, the Renewal
Options shall inure to the benefit of any such assignee of Tenant.

 

(h)

In connection with Tenant’s exercise of a Renewal Option for less than all of
the space in the Building, Landlord and Tenant agree to cooperate in good faith
to amend the provisions of this Lease as may be necessary to reflect that the
Building will, upon the commencement of such Renewal Term, become a multi-tenant
Building (for example, by providing for the management of the Building by
Landlord or its delegee, incorporating provisions for the pass-through of
operating and electrical costs on a proportionate share basis, etc.), with such
amendments to be included in the Renewal Amendment.  The Renewal Amendment will
also include grants of preferential rights and other terms and concessions to
Tenant which are commonly granted to tenants occupying a similar amount of space
in Comparable Buildings, including, without limitation, rights of first refusal
and expansion rights with respect to vacant space in the Building, limitations
on pass-throughs of controllable operating costs, exclusions from operating
costs, audit rights, exclusive signage rights, etc. (the “Market Terms”).  

To the extent Landlord and Tenant are unable to agree upon the Market Terms or
other business terms to be included in a Renewal Amendment, such dispute shall
be submitted to arbitration by an Arbitrator meeting the qualifications of and
appointed according to the procedure set forth in Section 4(d), and which
arbitration shall follow the procedure for a determination of the Market
Rate.  Landlord and

6



--------------------------------------------------------------------------------

Tenant will each pay one half (1/2) of the fees and expenses of the Arbitrator.

 

(i)

If Tenant elects to renew this Lease for less than all of the Premises, Tenant
shall continue to pay all Rent which becomes due to Landlord in accordance with
the terms of this Lease during the pendency of Landlord’s construction work in
the Premises necessary to demise Tenant’s premises from the remainder of the
space in the Building, regardless of the degree of interference to Tenant’s
business operations caused by the performance of such work, so long as Landlord
uses commercially reasonable efforts to minimize any disruption of Tenant’s
business in the Premises.

Section 5.

Base Rent.

 

(a)

Base Rent.  Beginning on the Commencement Date, and continuing on or before the
first day of each calendar month thereafter during the Term, Tenant shall pay
Base Rent to Landlord, subject to Section 5(e) below.  As used herein, “Base
Rent” shall initially mean an annual amount equal to the lesser of (i)
$13,344,000.00 (the “Maximum Base Rent”), subject to adjustment as provided in
Section 5(b), below, or (ii) the product obtained by multiplying (A) 0.0760 (the
“Yield Constant”) by (B) the Total Project Costs (the “YOC Base Rent”).  The
Base Rent payable for each Lease Year shall be paid in twelve (12) equal monthly
installments in advance, on or before the first Business Day of each calendar
month, and without demand or offset except as provided in this Lease.  

 

(b)

Includable Project Costs Overages.  As used in this Lease, the term “Includable
Project Costs Overages” means any increase in the Total Project Costs to the
extent caused solely by:

 

(i)

Force Majeure Delays;

 

(ii)

Tariffs enacted or made applicable to the materials for construction of the Base
Building Improvements following the full execution and delivery of the
applicable Construction Contract, for which reasonable documentation is
delivered to Tenant promptly after Landlord learns of the same;

 

(iii)

Impact/government fees enacted or made applicable to the materials for
construction of the Base Building Improvements following the full execution and
delivery of the applicable Construction Contract, for which reasonable
documentation is delivered to Tenant promptly after Landlord learns of the same;

 

(iv)

Tenant Change Orders (but only to the extent the cost thereof is included in
Total Project Costs);

 

(v)

Tenant Delays; and

 

(vi)

Scope Changes.

7



--------------------------------------------------------------------------------

Landlord and Tenant agree that Maximum Base Rent may increase as a result of
Includable Project Cost Overages; provided, however, and notwithstanding
anything herein to the contrary, Includable Project Cost Overages shall not
include any increase in the Total Project Costs to the extent caused by any of
the events or matters described in Section 5(b)(i), Section 5(b)(ii), or Section
5(b)(iii) (collectively, “Contingent Includable Project Costs Overages”) unless
the total increase in the Total Project Costs on account of any Contingent
Includable Project Costs Overages exceeds the amount of the Remaining
Contingency, and then only in the amount of such excess.  The amount of any such
increase in the Maximum Base Rent shall equal the product obtained by
multiplying (1) the Includable Project Cost Overages (subject to the limitation
provided above) by (2) the Yield Constant.

 

(c)

Escalations of Base Rent.  Beginning on the first day of the third (3rd) Lease
Year and continuing on the first day of each successive Lease Year thereafter
through the end of the Initial Term, the Base Rent for such Lease Year shall be
the Base Rent in effect as of the final day of the preceding Lease Year,
increased by one and ninety-five hundredths percent (1.95%) per annum.

 

(d)

Final Project Costs Statement.  Not later than the date that is 30 days prior to
the Commencement Date, Landlord shall calculate and distribute to Tenant a
reasonably detailed statement setting forth Landlord’s reasonable estimates of
the Total Project Costs, the amount of any Includable Project Costs Overages,
the Remaining Contingency, and the amount of monthly Base Rent payable as of the
Commencement Date, which shall be calculated pursuant to the terms of this Lease
for the calculation of Base Rent (the “Estimated Base Rent”).  Until Landlord
delivers the Final Project Costs Statement (defined below), Tenant shall pay
monthly estimated Base Rent in the amount of the Estimated Base Rent, and
following the determination of the actual Base Rent, any underpayments or
overpayments of Base Rent by Tenant shall be reconciled as set forth in this
paragraph.  Within one hundred twenty (120) days after the Commencement Date,
Landlord shall calculate and distribute to Tenant a reasonably detailed
statement (the “Final Project Costs Statement”) setting forth Landlord’s final
determination of the Total Project Costs, the amount of any Includable Project
Costs Overages, and the Remaining Contingency.  If Tenant disputes Landlord’s
determination of the Total Project Costs, the Includable Project Costs Overages,
or the Remaining Contingency, Tenant shall deliver written notice of such
dispute to Landlord within 60 days following Tenant’s receipt of the Final
Project Costs Statement.  If Tenant fails to so dispute Landlord’s Final Project
Costs Statement within such 60-day period, Tenant shall be deemed to have
accepted the Total Project Costs, Includable Project Cost Overages, and
Remaining Contingency.  If Tenant so disputes Landlord’s Final Project Costs
Statement within such 60-day period, Tenant and its accountants and advisors
shall have the right to review (at Landlord’s offices in Dallas County, Texas)
all financial books and records of Landlord and the General Contractor relating
to the construction of the Base Building Improvements.  If following any such
review and audit, Tenant's accountants and advisors deliver a written report
indicating that the Total Project Costs, Includable Project Cost

8



--------------------------------------------------------------------------------

 

Overages, or Remaining Contingency included in the Final Project Costs Statement
is incorrect, Tenant shall deliver such report to Landlord, and Tenant and
Landlord shall thereafter endeavor in good faith to reach agreement upon the
actual Total Project Costs, Includable Project Cost Overages, and Remaining
Contingency within 30 days thereafter.  If Landlord and Tenant cannot reach
agreement upon the actual Total Project Costs, Includable Project Cost Overages,
and Remaining Contingency within such 30-day period, either party may submit
such dispute to resolution by arbitration in accordance with Section 35 of this
Lease.  Subject to Section 5(e), below, until any such dispute is resolved,
Tenant shall pay Base Rent based on the Total Project Costs, Includable Project
Cost Overages, and Remaining Contingency included in the Final Project Costs
Statement (as it may be modified by any preliminary agreement of Landlord and
Tenant), subject to a true up and adjustment at the time such dispute is
resolved. Furthermore, to the extent the actual Base Rent during the period
Tenant was paying Estimated Base Rent was less than the Estimated Base Rent,
Landlord shall, at Tenant’s election, either (1) apply such excess Estimated
Base Rent paid by Tenant to Tenant’s Base Rent obligations next coming due or
(2) refund such excess Estimated Base Rent to Tenant within 30 days after
Tenant’s written request therefor.  To the extent the actual Base Rent during
the period Tenant paid Estimated Base Rent was greater than the Estimated Base
Rent, Tenant shall pay to Landlord such difference within 30 days after
Landlord’s written request therefor.

 

(e)

Abatement Period.  Notwithstanding anything contained in this Section 5 to the
contrary, no Base Rent shall be payable with respect to the Lease Year which
occurs immediately following the Lease Year in which FDA Approval (defined
below) is obtained by Tenant, or, if the FDA Approval is obtained prior to the
first Lease Year, no Base Rent shall be payable with respect to the first Lease
Year (the “Base Rent Abatement Period”).  As used herein “FDA Approval” means
that the FDA has approved a New Drug Application for the sale and marketing of
either (1) bardoxolone methyl for the treatment of chronic kidney disease in
patients with Alport syndrome or (2) omaveloxolone for the treatment of patients
with Friedreich’s ataxia.  If the Base Rent Abatement Period is not the First
Lease Year, the increase in the Base Rent described in Section 5(c) above for
the Lease Year immediately following the Base Rent Abatement Period shall be
based upon the Lease Year immediately preceding the Base Rent Abatement Period.

Section 6.

Taxes.

Tenant shall pay, before the Tax Payment Deadline, Tenant’s Proportionate Share
of all Taxes for each full and partial calendar year falling within the Term
directly to the appropriate taxing authorities.

 

(a)

Promptly following its receipt thereof and in no event later than fifteen (15)
days prior to the deadline to protest Taxes, Landlord shall deliver to Tenant
all notices of appraised value received by Landlord in connection with the
Premises.  Within thirty (30) days following its receipt thereof, Landlord shall
deliver to Tenant each

9



--------------------------------------------------------------------------------

 

bill for Taxes received by Landlord in connection with the
Premises.  Notwithstanding the foregoing, Landlord shall use reasonable efforts
to cause all notices of appraised value and all tax bills to be sent directly to
Tenant.  Taxes for any fractional calendar year at the beginning or the
expiration of the Term shall be prorated based on 1/365 of the then-current
annual Taxes for each day of the partial year this Lease is in effect.  Landlord
shall be required to reimburse Tenant for any Taxes that Tenant pays that are
attributable to any period of time outside the Term.  Tenant may, at its
expense, contest the validity or amount of any property taxes applicable to the
Premises in accordance with all applicable Legal Requirements.  Notwithstanding
anything herein and to the contrary, Tenant shall continue to pay all Taxes as
provided in this Lease during the pendency of any such contest, subject to
Tenant’s right of reimbursement of any amounts overpaid as determined by the
results of such tax contest as provided herein.

 

(b)

To the extent any Taxes are payable or assessed with respect to periods outside
the Term of this Lease, the same shall not be included in Taxes.  Tenant will be
solely responsible for Taxes on its personal property.  All Taxes shall be
included in Taxes in the calendar year in which such Taxes are levied, assessed
or imposed without regard to when such Taxes are payable; provided, however, in
the case of special taxes and assessments which may be payable in installments,
only the amount of each installment accruing during a calendar year shall be
included in the Taxes for such year.

 

(c)

If Tenant does not timely pay any Taxes as and when required by this Section 6,
Landlord may pay the applicable Taxes, together with all penalties and interest
thereon, and Tenant shall reimburse Landlord for the amount so paid by Landlord
within ten (10) days after Tenant’s receipt of an invoice from Landlord.

Section 7.

Insurance Costs.

Tenant shall pay to Landlord, within thirty (30) days after Tenant’s receipt of
each invoice therefor from Landlord (accompanied by receipts or other reasonably
adequate supporting documentation), Tenant’s Proportionate Share of the amount
of all Insurance Costs payable by Landlord to unaffiliated commercial insurers
with respect to insurance for each year and partial year falling within the Term
(i) required to be maintained by Landlord pursuant to this Lease, or
(ii) required to be maintained by Landlord by any equity financing source, the
holder or beneficiary of any mortgage or deed of trust that may now or hereafter
encumber all or any portion of the Premises or the lessor under any ground or
land lease that may now or hereafter affect the Land, or (iii) customarily
maintained by the owners of Comparable Buildings, including, but not limited to,
the cost of casualty and liability insurance, the cost of rental loss insurance
for the Building and insurance on Landlord’s personal property located in and
used in connection with the operation, repair, maintenance and management of the
Building, plus the cost of all reasonable and customary deductible payments
(which deductibles shall not exceed $50,000 [the “Deductible Limit”] without
Tenant’s prior written consent) made by Landlord in connection therewith
(collectively, “Insurance Costs”).  Landlord shall be required to reimburse
Tenant for any Insurance Costs that Tenant

10



--------------------------------------------------------------------------------

pays that are attributable to any period of time outside the Term.  Landlord
shall use reasonable efforts to procure policies of insurance with commercially
competitive premiums taking into account the location of the Improvements, their
construction, and age. Furthermore, if requested in writing by Tenant, Landlord
shall obtain quotes for policies of insurance with deductibles that exceed the
Deductible Limits (provided that the Deductible Limits shall in no event exceed
the deductibles maintained by tenants with financial metrics comparable to
Tenant and shall not be an amount which causes Tenant to be a self-insurer).  If
Tenant does not timely pay any Insurance Costs as and when required by this
Section 7, Landlord may pay the applicable Insurance Costs and Tenant shall
reimburse Landlord for the amount so paid by Landlord within ten (10) days after
Tenant’s receipt of an invoice from Landlord.

Section 8.

Utilities.

Tenant shall contract for and pay the applicable utility providers for all
utility services furnished to the Premises from and after the Substantial
Completion Date and during the Term.  Prior to the Substantial Completion Date,
Landlord shall contract for any pay the applicable utility providers for all
utility services furnished to the Premises.

Section 9.

Interruption of Services.

 

(a)

Notwithstanding anything herein to the contrary, in the event (i) the Premises,
or any portion thereof, become Untenantable due to an interruption (but
excluding, however, an Unavoidable Interruption), of any or all of the following
basic services (the “Basic Services”): (A) water at those points described in
the Base Building Construction Documents, (B) heated and refrigerated air
conditioning, in season, in accordance with the heating and air conditioning
specifications included in the Base Building Construction Documents, (C) all
passenger elevators for ingress and egress to all floors of (i) the Building or
(ii) the Parking Garage, (D) electric power and current to the Premises, and (E)
sanitary sewer service to the Premises, and (ii) such failure (a “Basic Services
Failure”) continues for a period in excess of five (5) consecutive Business Days
and was not caused by Tenant, then, provided Tenant, upon the occurrence of such
failure, gave Landlord verbal notification thereof and promptly thereafter
delivered written notice to Landlord describing such failure, Tenant shall
receive a full abatement of all Rent due under this Lease with respect to the
portion of the Premises so affected, which abatement shall be retroactive to
date it first became Untenantable as the result of the applicable Basic Services
Failure and shall continue until the date the Basic Services Failure is
cured.  For purposes of this paragraph, Tenant agrees that temperature ranges
for the Building may vary as the result of Legal Requirements or utility
restrictions, and such variations caused solely by Legal Requirements or utility
restrictions shall not render the Premises Untenantable.  For the avoidance of
doubt, Landlord shall not be liable or responsible for, and this Section 9 shall
not be applicable to, any Unavoidable Interruption.

11



--------------------------------------------------------------------------------

In addition to Tenant’s foregoing rights, for any failure by Landlord to provide
any of the Basic Services, except as a result of an Unavoidable Interruption or
if such failure was caused by Tenant, if such failure (“Services Failure”)
should continue beyond a period of fifteen (15) days (or, such longer period as
is reasonably necessary to remedy such Services Failure, provided Landlord shall
continuously and diligently pursue such remedy until such Services Failure is
cured) after written notice thereof is given by Tenant to Landlord (and a copy
of said notice is sent simultaneously therewith to any Landlord’s Lender for
which Landlord has previously delivered to Tenant notice of such Landlord’s
Lender’s address), then, in any such event Tenant, following Tenant’s delivery
of a second such notice to Landlord (and a copy of said notice is sent
simultaneously to any such Landlord’s Lender) and Landlord’s failure to remedy
the same pursuant to the process therefor applicable to the first such notice
(except that the fifteen (15) day period applicable to such first notice shall
be deemed replaced with five (5) days), shall have the right to cure such
Services Failure, and Landlord shall reimburse Tenant (which reimbursement
Tenant may effect through the withholding of Rent pursuant to the provisions of
Section 24 hereof) for all reasonable sums expended in so curing said default
under the terms of this Lease.  In the event Tenant takes any action to cure a
Services Failure in accordance with this paragraph, and such work affects the
Base Building, Building’s Systems or the structural integrity of the Building or
the Premises, (A) Tenant shall use only those contractors used by Landlord in
the Building for work on such systems unless such contractors are unwilling or
unable to perform such work after a reasonable request by Tenant, in which event
Tenant may utilize the services of any other qualified contractor, of similar
skill, competence and experience which normally and regularly performs similar
work on Comparable Buildings, and (B) all such work shall be performed in
accordance with the provisions of Section 13.

 

(b)

The foregoing rental abatement, and self-help (and offset) rights of Tenant for
a Services Failure (including a Basic Services Failure) shall constitute
Tenant’s sole and exclusive remedies involving or with respect to a Services
Failure (including a Basic Services Failure); provided, however, that nothing
herein shall limit Tenant’s rights and remedies under this Lease with respect to
casualty damage or condemnation as provided in Section 19 and Section 20,
respectively.  Tenant agrees there shall be no abatement of Rent, nor shall
Tenant have the right to terminate this Lease nor avail itself of self-help (and
offset) rights, on account of an Unavoidable Interruption or any Services
Failure caused by Tenant.

Notwithstanding the foregoing, if a Services Failure (including a Basic Services
Failure) occurs as a result of or in connection with a fire or other casualty or
a taking or condemnation for a public purpose (or a conveyance in lieu thereof),
the rental abatement and self-help (and offset) rights under this Section 9
shall not be available to Tenant, and Landlord’s and Tenant’s rights and
obligations with respect thereto shall be governed by the provisions of Section
20 in the case of a taking or condemnation (or a conveyance in lieu thereof) or
Section 19 in the case of a fire or other casualty.

12



--------------------------------------------------------------------------------

Section 10.

Miscellaneous Provisions Regarding Rent.

 

(a)

Tenant will pay Base Rent and Additional Rent (together with any governmental
sales tax on the Base Rent or Additional Rent) paid hereunder at the address set
forth in Section 36(j) or at such other address as Landlord may from time to
time designate or pursuant to electronic funds transfer instructions provided by
Landlord upon request of Tenant.  Tenant’s obligation to pay Base Rent and
Additional Rent under this Lease is independent of the performance by Landlord
of its obligations under this Lease; provided, nothing in this sentence shall
limit Tenant’s rights to set off or abatement as expressly set forth in this
Lease.

 

(b)

During any partial calendar month of the Term, Rent for such partial month will
be equal to the regular monthly installment amount of Rent multiplied by a
fraction, the numerator of which is the number of days in such month that fall
within the Term, and the denominator of which is the total number of days in
that month.  If the Commencement Date occurs on a date other than the first day
of a calendar year, then any Rent payable on an annual basis for the year in
which the Commencement Date occurs (e.g., Taxes and Insurance Costs) will be
equal to the amount of such item of Rent multiplied by a fraction, the numerator
of which is the number of days in the year starting on the Commencement Date and
ending on the last day of that year, and the denominator of which is the actual
number of days in that year.  If a termination of this Lease occurs prior to the
Expiration Date and if the effective date of termination is other than the last
day of a calendar year, then any Rent payable on an annual basis for the year in
which such termination occurs will be equal to the amount of such item of Rent
multiplied by a fraction, the numerator of which is the number of days in the
year starting on the first day of such year and ending on the effective day of
such termination, and the denominator of which is the actual number of days in
that year.

 

(c)

Except for the obligations of Landlord which are expressly set forth in this
Lease, this Lease is a net lease.  It is the intention of Landlord and Tenant
that, except as otherwise expressly set forth in this Lease, the Rent and other
sums and charges provided herein shall be absolutely net to Landlord and that
such amounts shall be paid without notice, demand, setoff, counterclaim,
recoupment, abatement, suspension, deferment, diminution, deduction, reduction
or defense, except as otherwise expressly permitted by this Lease.  It is
further the intent of Landlord and Tenant that all costs and expenses (other
than interest on and amortization of debt incurred by Landlord) and other
obligations of every kind and nature whatsoever relating to the Premises and the
appurtenances thereto and the use and occupancy thereof which may arise, accrue
or become due and payable prior to the expiration or earlier termination of the
Term (whether or not the same shall become payable during the Term or
thereafter) shall be paid and performed by Tenant, except for the obligations of
Landlord which are expressly set forth in this Lease.  All obligations to be
performed by Tenant under this Lease shall be performed at the sole cost and
expense of Tenant and without reimbursement or contribution by Landlord, unless
otherwise expressly provided in this Lease.  

13



--------------------------------------------------------------------------------

 

(d)

In addition to the Base Rent, beginning on the first (1st) day of the calendar
month following the calendar month in which the Commencement Date occurs and
continuing on the first (1st) day of each calendar month thereafter during the
Term, Tenant shall pay a property management fee to Landlord in an amount equal
to $5,000.00.

Section 11.

Keys and Locks.

 

(a)

Prior to the Substantial Completion Date, Landlord shall furnish Tenant with
keys and/or access cards, as applicable, for each lockset on doors installed by
Landlord as a part of the Base Building Improvements in an amount reasonably
requested by Tenant for use by its then current employees maintaining offices in
the Premises.  Additional keys and/or access cards for such locksets, including
without limitation keys and/or access cards for new employees of Tenant and
replacement keys and/or access cards for lost or damaged keys and/or access
cards, will be promptly furnished by Landlord upon an order signed by Tenant and
payment to Landlord of a fee in the amount of $10.00 for each such additional
key or access card furnished.  

 

(b)

Tenant shall have the right at its sole cost and expense to install and operate
such additional access control systems as it shall determine for the purpose of
limiting access to the Premises provided such systems are located solely within
the Premises, comply with Legal Requirements, do not unreasonably interfere with
Landlord’s right of entry pursuant to Section 16 hereof or otherwise interfere
with Landlord’s obligations to perform under this Lease, and Landlord is
furnished with a key, access card or other equipment to access the Premises, and
provided, further, that any such system shall be deemed an Alteration and shall
be subject to the terms of this Lease regarding Alterations.  Landlord shall be
relieved of all obligations under this Lease which it cannot perform with
respect to areas as to which it should have been (pursuant to the provisions of
this Lease), but was not, provided a key and/or access card (and Tenant shall
maintain and repair all of such areas at Tenant’s sole cost and expense).  In
addition, with respect to any areas for which Landlord should have been, but was
not, provided a key and/or access card, Landlord may, in an emergency situation
where in Landlord’s good faith judgment immediate entry is required to prevent
or minimize personal injury, death or property damage, use force to gain entry
into such areas and the cost to repair any damage caused by such forced entry
shall be borne by Tenant.

Section 12.

Use.

 

(a)

Tenant shall use the Premises for the Permitted Use and any other purpose which
complies with the Legal Requirements and the Permitted Exceptions.

 

(b)

During the Term, but subject to Landlord’s obligations under Section 12(d),
Section 14 and Exhibit B, Tenant shall, at Tenant's sole cost and expense,
comply with all Legal Requirements and the Permitted Exceptions relating to the
use, condition or occupancy of the Premises (including, without limitation, the
ADA), all Legal

14



--------------------------------------------------------------------------------

 

Requirements applicable to Tenant’s business and operations in the Premises and
all orders and requirements imposed by any health officer, fire marshal,
building inspector or other Governmental Authority).

 

(c)

Without limiting the foregoing or Landlord’s repair and replacement obligations
under this Lease, for so long as Tenant leases the entire Building, Tenant shall
be solely responsible for compliance with all Legal Requirements with respect to
Tenant’s use of all areas within the Building and Parking Garage, provided that
Landlord delivers the Base Building Improvements to Tenant in full compliance,
as of the Commencement Date, with all then applicable Legal Requirements
(failing which, any such costs shall be paid solely by Landlord to the extent
not payable from any remaining portion of the Improvement Allowance).

 

(d)

Landlord, at its cost and expense, shall comply with all Legal Requirements
applicable to the construction of the Base Building Improvements.

 

(e)

Tenant may, at Tenant’s cost and on Landlord’s behalf, exercise and enforce the
rights of the owner of the Premises under any Permitted Exceptions; provided,
however, that Tenant shall have no obligation to enforce the terms of any such
Permitted Exceptions.  Furthermore, Landlord shall reasonably cooperate with
Tenant, at no out-of-pocket cost to Landlord, in connection with the enforcement
of the terms of any Permitted Exceptions or in connection with Tenant’s efforts
to obtain any approvals or consents desired by Tenant which may be required or
advisable under the terms of any Permitted Exceptions.

Section 13.

Alterations and Mechanic’s Liens.

 

(a)

Tenant may, subject to the provisions and limitations of this Section 13, make
alterations or physical additions, improvements, renovations or improvements in
or to the Premises, without obtaining the consent of Landlord with respect
thereto.  Tenant shall not make any alterations that could reasonably be
expected to materially and adversely affect the structural components of the
Premises or which will change the exterior appearance of the Improvements
(“Structural Alterations”) without Landlord’s prior written consent, which
consent shall not be unreasonably withheld, delayed or conditioned.  Prior to
the commencement of Structural Alterations, Tenant shall provide Landlord with a
complete set of plans for the proposed Structural Alterations, which plans shall
be subject to the prior written approval of Landlord.  Landlord shall respond to
any written request for approval of any Structural Alteration and any written
request for approval of the associated plans within ten (10) Business Days
following its receipt of such request.  If Landlord fails to respond to any such
written request within the ten (10) Business Day period provided in the
immediately preceding sentence, Tenant shall deliver a second written request to
Landlord.  If Landlord fails to respond to such second written request within
five (5) Business Days following its receipt of such request, Landlord shall be
deemed to have approved such request and/or plans, as
applicable.  Notwithstanding the preceding, Tenant will have the right, without

15



--------------------------------------------------------------------------------

 

Landlord’s consent, to make any alterations and additions to the Premises which
are not Structural Alterations (“Non-Structural Alterations”; Structural
Alterations and Non-Structural Alterations shall collectively be referred to
herein as “Alterations”).  All Alterations shall be made in accordance with all
Legal Requirements and Permitted Exceptions, in substantial accordance with the
plans approved by Landlord (in the case of Structural Alterations), and at
Tenant’s sole cost and expense.  Tenant shall notify Landlord at least five (5)
Business Days prior to commencement of any Structural Alterations. Tenant shall
promptly deliver to Landlord complete and accurate as-built plans for any
Structural Alterations.  In the event that any Alteration voids or otherwise
limits any Warranty, Landlord shall have no further obligation to repair or
replace the items no longer covered by the Warranty due to the Alterations.

 

(b)

Tenant covenants and agrees that prior to the Expiration Date Tenant shall
remove all furniture and other removable personal property from the
Premises.  Tenant shall not be obligated to remove fixtures, cables, cable
trays, signs, staircases, wires, cables or conduits from the Premises.  Tenant
shall not remove any fixtures from the Premises unless Landlord approves such
removal in writing at the time such fixtures are installed by Tenant; provided,
however, that Tenant may remove from the Premises its trade fixtures without
obtaining Landlord’s consent therefor.  On the Expiration Date, Tenant shall
deliver and surrender the Premises (subject to the foregoing) to Landlord in
good repair and condition, except for ordinary wear and tear and damage due to a
casualty or condemnation, and replacements, repairs, and maintenance which are
the obligation of Landlord under this Lease.  All property of Tenant not removed
prior to the Expiration Date or within ninety (90) days following any earlier
termination of this Lease shall be deemed to have been abandoned by Tenant.

 

(c)

Tenant shall defend, indemnify and hold Landlord harmless from and against any
and all mechanic’s and other liens filed arising out of any work performed,
materials furnished or obligations incurred in connection with any work
performed by or on behalf of Tenant at the Premises, including the Tenant
Improvements and all Alterations.  Tenant shall have no authority or power,
express or implied, to create or cause to be created any mechanic’s,
materialmen’s or other lien, charge or encumbrance of any kind against the
Premises, or any portion thereof.  Should any mechanic’s, materialmen’s or other
lien, charge or encumbrance of any kind be filed against any portion of the
Premises by reason of any work performed by or on behalf of Tenant, Tenant’s
acts or omissions, or because of a claim against Tenant, Tenant shall cause the
same to be cancelled or discharged of record, by bond or otherwise, within
twenty (20) Business Days after written notice is delivered to Tenant by
Landlord.  If Tenant shall fail to cancel or discharge said lien or liens within
said twenty (20) Business Day period, Landlord may, at its sole option, pay the
amount of any such lien or discharge the same by deposit or, alternatively, by
bond or in any manner according to law, and upon Landlord’s demand, Tenant shall
reimburse Landlord for all reasonable expenses incurred by Landlord in causing
such lien to be released or discharged, including all reasonable

16



--------------------------------------------------------------------------------

 

legal fees, within thirty (30) days after receipt of an invoice therefor from
Landlord together with reasonable supporting documentation.  This Section 13(c)
shall survive any termination of this Lease.

 

(d)

Except for any actual, third-party charges reasonably incurred by Landlord
(which Tenant shall reimburse without any additional markup from Landlord),
Landlord shall not charge any fees in connection with any review or approval of
proposed Alterations (or the plans therefor).  For the avoidance of doubt,
Tenant shall not be obligated to pay any construction or management fee to
Landlord for, among other things, the initial build-out of any space leased by
Tenant in the Building (including, without limitation, the Tenant
Improvements).  

Section 14.

Maintenance of Premises; Compliance with Legal Requirements.

 

(a)

By Landlord.  Subject to the limitations in this Section 14, Landlord shall (i)
at Landlord’s sole cost and expense, make all replacements to the roof, the
structural components of the roof, and structural components of the Base
Building Improvements, including, without limitation, the exterior walls, load
bearing walls, beams, columns, structural aspects of floor slabs, and
foundations of the Base Building Improvements and replacements thereof
(collectively the "Structural Components") and (ii) at Landlord’s cost and
expense, but subject to Tenant’s reimbursement obligations under Section 14(c),
make all capital replacements to the electrical, fire and life safety,
mechanical, heating, ventilating and air conditioning, plumbing, drainage,
elevator and other major operating systems installed as part of the Base
Building Improvements and replacements thereof (the “Building’s Systems”), each
to the extent necessary to keep the Structural Components and the Building’s
Systems in good condition and repair consistent with First Class Building
Standards (normal wear and tear excepted) and in compliance with Legal
Requirements.  Notwithstanding anything contained herein to the contrary,
Landlord shall not be obligated to replace any Structural Component or Building
System to the extent such Structural Component or Building System is repaired in
a manner which will cause the Building to continue to be operated in accordance
with the First Class Building Standards and Legal Requirements.  Subject to
Section 17(c) and excluding any damage that is caused as a result of casualty or
condemnation, within thirty (30) days following Tenant’s receipt of any invoice
from Landlord evidencing the costs hereafter described in this Section 14(a),
Tenant shall reimburse Landlord for its out-of-pocket costs incurred in
connection with any replacement to the Structural Components or the Building
Systems to the extent such replacement is required due to either (i) damage
caused by Tenant or any agent, contractor, or employee of Tenant or (ii)
Tenant’s failure to maintain and/or repair such Structural Component or Building
System as required pursuant to Section 14(b) below. In addition, Landlord shall
not be obligated to replace any Structural Component or Building System if
either (A) a warranty held by Tenant is in effect which actually covers the
replacements or repair of such Structural Component or Building System or (B)
any warranty in effect with respect to such Structural Component or Building
System and which

17



--------------------------------------------------------------------------------

 

would otherwise cover the replacement or repair of such Structural Component or
Building System has been voided by the act or omission of Tenant or any agent,
contractor or employee of Tenant.

 

(b)

By Tenant.  Subject to Landlord’s obligations under Section 14(a), Section
14(c), and Part V of Exhibit B attached hereto, and the maintenance, repair, and
replacement obligations of the Declarant (as defined in the Master CC&Rs) with
respect to Common Areas and Special Common Areas (each as defined in the Master
CC&Rs) located on the Premises, Tenant shall, at its own cost and expense, make
all repairs to the Premises and every portion thereof, and keep and maintain the
Premises (including the landscaping, the Structural Components and the Building
Systems) in good condition and repair, normal wear and tear excepted and subject
further to any damage caused by casualty or condemnation not required to be
repaired by Tenant; provided, however, that Tenant may require by written notice
to Landlord that Landlord maintain the landscaping on the Premises, and, in such
event, Tenant shall reimburse Landlord for its actual out-of-pocket costs
incurred in connection therewith) within thirty (30) days following Tenant’s
receipt of each invoice evidencing such costs.  Notwithstanding the foregoing,
if any of the repairs Tenant is obligated to make pursuant to this Section 14(b)
(1) affect the connections of the life safety systems and fire alarm systems in
the Building or (2) could reasonably be expected to materially and adversely
affect another Building System or the structural integrity of the Premises, then
such repairs shall be completed by a contractor reasonably approved by (and
subject to the management and oversight of) Landlord at Tenant’s sole cost and
expense.

 

(c)

If, during the Term, a capital replacement of a Building System is required,
then provided that no Major Default has occurred which is continuing, Landlord
shall purchase and install such Building System. Landlord and Tenant shall
thereafter work in good faith to determine the useful life of the Building
System to be replaced in accordance with sound real estate management accounting
principles; provided, however, that if Landlord and Tenant cannot agree upon the
useful life of the Building System to be replaced within 30 days after
Landlord’s purchase and installation of such Building System, then either
Landlord or Tenant may require that the useful life of such Building System be
determined by arbitration in accordance with Section 35.  The cost of such
Building System shall be amortized on a straight line basis (with interest at 8%
per annum) over the useful life thereof as determined by Landlord and Tenant (or
arbitration), above, and Tenant shall pay such amortized payments to Landlord on
the first day of each month together with its Base Rent payments (but without
regard to any credit or abatement of Base Rent) until the earlier to occur of
(a) the expiration of the Term or (b) the date upon which the cost of such
Building System has been fully-amortized.  Notwithstanding the foregoing, Tenant
may elect at any time to prepay to Landlord any unamortized portion of the cost
of any Building System replaced by Landlord for which Tenant is responsible
hereunder (i.e., that portion of the unamortized cost allocable to the remainder
of the Term based upon the useful life of such Building System) and Tenant shall
thereafter have no obligation to pay any amounts with respect to such

18



--------------------------------------------------------------------------------

 

Building System.  For the avoidance of doubt, the provisions of this Section
14(c) shall not apply to any Structural Components or Alterations.  Any dispute
between Landlord and Tenant with respect to this Section 14(c) shall be resolved
pursuant to Section 35 below.  

 

(d)

If Tenant fails to perform any obligation it is required to perform pursuant to
this Section 14, and such failure continues for a period of thirty (30) days
following written notice thereof to Tenant from Landlord, then Landlord shall
have the right, but not the obligation, to enter into the Premises and perform
such obligation on behalf of Tenant, and Tenant shall pay to Landlord, within
thirty (30) days after the date of Tenant’s receipt of Landlord’s invoice, the
full amount of the reasonable costs and expenses Landlord incurs to perform such
obligation.

Section 15.

Telecommunications Equipment; Rooftop Rights.

Tenant has the right, without payment of any fees or Rent, but otherwise at
Tenant’s sole cost and expense, to use the risers in the Building and the roof
area of the Building and the Parking Garage, and such other locations on the
Land as Tenant may select and as Legal Requirements and Permitted Exceptions
permit, for the installation, operation, maintenance, security, repair, and
replacement of antennae, satellite dishes, and other equipment serving the
Premises and related cable connections (the “Telecommunications
Equipment”).  Tenant’s installation and use of the Telecommunications Equipment
is subject to the following additional conditions:  (a) Tenant is solely
responsible for the installation, maintenance, repair, operation, and
replacement of the Telecommunications Equipment, (b) Tenant must install
screening around the Telecommunications Equipment to the extent required by
Legal Requirements or Permitted Exceptions, and (c) to the extent any roof
penetrations are necessary to install the Telecommunications Equipment, such
penetrations shall be made so as not to invalidate or void the roof warranty
(and Tenant shall use designated contractors to perform such work, if required
as a condition of such compliance with the roof warranty).  The costs of the
initial installation of the Telecommunications Equipment (including the cost of
any visual barriers and/or screens required to be installed by Tenant pursuant
to the provisions of this Section 15) may be included in the Tenant’s Costs for
any such equipment installed as a part of the Tenant Improvements pursuant to
Exhibit B.  Provided the Telecommunications Equipment is permitted under the
foregoing provisions of this Section 15, Landlord hereby grants to Tenant the
right to install (at Tenant’s sole cost and expense), subject to the provisions
of Section 13 hereof, any additional equipment required to operate the
Telecommunications Equipment and to connect the Telecommunications Equipment to
Tenant’s other machinery and equipment located in the Premises (e.g., conduits
and cables) in the shafts, ducts, chases and utility closets located in the core
of the Building (the “Additional Equipment”), which Additional Equipment shall
be deemed a part of the Telecommunications Equipment for all purposes of this
Section 15.  Tenant’s right to use and operate the Telecommunications Equipment
on the Building’s roof and the roof of any other structure on the Land in
accordance with the terms of this Lease shall be superior to all other
individuals or entities, including, without limitation, Landlord.  Tenant shall
not have the right to sublease, license, sublicense or grant any other rights to
use the

19



--------------------------------------------------------------------------------

Telecommunications Equipment or any portion of the roof of the Building or any
other structure on the Land to any third party, except to assignees of Tenant’s
entire interest in this Lease or any subtenants of space within the
Premises.  Landlord shall not interfere with Tenant’s Telecommunications
Equipment or any of the components or wiring relating thereto.  Tenant shall be
free to contract with any provider of telecommunications, broadband, cable, or
similar services with respect to the provision of such services to the Premises,
and Landlord shall reasonably cooperate with Tenant in connection therewith
(including, without limitation, providing commercially reasonable easement and
license rights to such providers for the provision of services to the Building
and the Premises), all at no out-of-pocket cost to Landlord.

Section 16.

Landlord’s Right of Access.

 

(a)

Landlord and Landlord’s contractors, agents and service providers shall have
access to the Premises at reasonable times and with reasonable prior notice and,
in any event, not less than 48 hours’ prior notice (except in an emergency, in
which case Landlord shall provide such notice as is reasonable and practicable
under the circumstances) for the purposes of tending to any emergency situation,
inspecting the Premises for Tenant’s compliance with its obligations under this
Lease, and performing Landlord’s obligations under this Lease.  In addition,
during the last twelve (12) months of the Term (provided Tenant has not
exercised any right to renew the Term), Landlord and Landlord’s contractors,
agents and service providers shall have access to the Premises at reasonable
times and with reasonable prior notice (and, in any event, not less than 48
hours’ prior notice) for the purpose of showing the Premises to prospective
tenants, subject to reasonable security procedures established by Tenant from
time-to-time.  In connection with any entry into the Premises by Landlord,
Landlord agrees to use commercially reasonable efforts to cause a minimum of
interference with Tenant’s business operations in the Premises.

 

(b)

Landlord consents to and approves of Tenant’s installation of separate locked
rooms or secured areas from time to time (the initial areas of which shall be
depicted on the TI Plans and thereafter designated by Tenant in writing
delivered to Landlord) that limit access to Tenant’s laboratory areas, data, and
other proprietary information and proprietary or sensitive property of Tenant
(the “Secured Areas”), and Tenant shall have sole and exclusive possession of
and right to duplicate keys or other means of access granting access to Tenant
or its agents into the Secured Areas; provided, however, that (i) to the extent
Landlord is unable to access any Secured Areas, Landlord shall have no
maintenance or repair obligations under this Lease with respect to such Secured
Areas (and Tenant shall repair and maintain the Secured Areas, at Tenant’s sole
cost and expense), and (ii) in the event of real or apparent emergency within a
Secured Area as determined by Landlord in good faith, Landlord may force entry
into such areas and the cost to repair any damage caused by such forced entry
shall be borne by Tenant.  In connection with Landlord’s exercise of its access
and inspection rights in this Section 16, Tenant shall allow reasonable,
supervised entry into the Secured Areas (with a Tenant

20



--------------------------------------------------------------------------------

 

representative present) to the extent any such supervision would not delay
Landlord’s response to a real or apparent emergency within a Secured Area (as
determined by Landlord in good faith).

Section 17.

Indemnification.

 

(a)

Subject to Section 17(c), Section 21(c), and Section 24(c), Tenant shall
indemnify, defend, and hold Landlord harmless from and against any and all
actions, claims, damages, demands, judgments, liabilities, losses, costs and
expenses, including reasonable legal fees (collectively, “Claims”), that may be
asserted against Landlord or suffered or incurred by Landlord as a result of the
death of or bodily injury to any person or the loss of, damage to, or
destruction of, any property, at, on or in the Premises (i) which occurs from
and after the Substantial Completion Date (except to the extent caused by any
act or omission of Landlord or any of Landlord’s agents, contractors or
employees in connection with any entry onto the Premises by Landlord or any of
its agents, contractors or employees following the Substantial Completion Date),
(ii) is caused by any act or omission of Tenant or any of Tenant’s agents,
contractors or employees prior to the Substantial Completion Date or following
the Term, or (iii) is caused by Tenant’s breach of this Lease, or otherwise by
the negligence or willful misconduct of Tenant.

 

(b)

Subject to Section 17(c), Section 21(b), and Section 24(c), Landlord shall
indemnify, defend, and hold Tenant harmless from and against any and all Claims
that may be asserted against Tenant or suffered or incurred by Tenant as a
result of the death of or bodily injury to any person or the loss of, damage to,
or destruction of, any property, at, on or in the Premises (i) which occurs
prior to the Substantial Completion Date (except to the extent caused by any act
or omission of Tenant or any of Tenant’s agents, contractors or employees in
connection with any entry onto the Premises by Tenant or any of its agents,
contractors or employees prior to the Substantial Completion Date), (ii) which
occurs after the Substantial Completion Date and is caused any act or omission
of Landlord or any of its agents, contractors or employees in connection with
any entry onto the Premises by Landlord or any of Landlord’s agents, contractors
or employees, or (iii) is caused by Landlord’s breach of this Lease, or
otherwise by the negligence or willful misconduct of Landlord.

 

(c)

ANYTHING IN THIS LEASE TO THE CONTRARY NOTWITHSTANDING, LANDLORD AND TENANT EACH
HEREBY WAIVES ANY AND ALL RIGHTS OF RECOVERY, CLAIM, ACTION OR CAUSE OF ACTION,
AGAINST THE OTHER, THEIR RESPECTIVE AFFILIATES, OR THE AGENTS, SERVANTS,
PARTNERS, MEMBERS, SHAREHOLDERS, OFFICERS OR EMPLOYEES THEREOF, FOR ANY LOSS OR
DAMAGE THAT MAY OCCUR TO THE PREMISES OR ANY IMPROVEMENTS THERETO OR THEREON, OR
ANY PROPERTY OF SUCH PARTY THEREIN OR THEREON, BY REASON OF FIRE, THE ELEMENTS,
OR ANY OTHER CAUSE THAT IS, OR IS REQUIRED TO BE, INSURED AGAINST UNDER

21



--------------------------------------------------------------------------------

 

THE INSURANCE POLICIES REFERRED TO IN Section 18 HEREOF (EVEN IF TENANT ELECTS
TO SELF-INSURE PURSUANT TO Section 18), REGARDLESS OF THE AMOUNT OF THE PROCEEDS
PAYABLE UNDER SUCH INSURANCE POLICIES AND THE CAUSE OR ORIGIN, INCLUDING
NEGLIGENCE OF THE OTHER PARTY HERETO, THEIR RESPECTIVE AFFILIATES, OR THE
AGENTS, OFFICERS, DIRECTORS, PARTNERS, MEMBERS, SHAREHOLDERS, SERVANTS,
EMPLOYEES, CUSTOMERS OR INVITEES THEREOF, AND COVENANTS THAT NO INSURER SHALL
HOLD ANY RIGHT OF SUBROGATION AGAINST SUCH OTHER PARTY ON ACCOUNT
THEREOF.  LANDLORD AND TENANT SHALL ADVISE INSURERS OF THE FOREGOING WAIVER AND
SUCH WAIVER SHALL BE A PART OF EACH POLICY MAINTAINED BY LANDLORD AND TENANT.

 

(d)

The respective waivers, releases, rights, and obligations of Landlord and Tenant
under this Section 17 shall survive the expiration and any termination of this
Lease.

Section 18.

Insurance.

 

(a)

Tenant’s Insurance.  Commencing on the Substantial Completion Date and
continuing during the Term, Tenant shall obtain and maintain in force, at
Tenant’s sole cost and expense, the following insurance, in the amounts
specified below:

 

(i)

All-risk (Causes of Loss – Special Form) property insurance (including sprinkler
leakage and water damage) on the full insurable value (on a replacement cost
basis) of all its personal property, including removable trade fixtures, located
in the Premises.

 

(ii)

Commercial general liability insurance of not less than $3,000,000.00 for bodily
injury or death in any one accident or occurrence and against property damage,
naming Landlord and each Landlord’s Lender as an additional insured (subject to
the terms of this Lease).  To the extent available, such liability insurance
shall include the current ISO Primary And Noncontributory—Other Insurance
Condition Endorsement.

 

(iii)

Worker’s compensation insurance insuring against and satisfying Tenant’s
obligations and liabilities under the worker’s compensation laws of the State of
Texas.

 

(iv)

Excess/Umbrella Liability with a limit of at least Ten Million Dollars
($10,000,000) providing coverage above the primary commercial general liability,
auto liability and employer’s liability insurance required herein.

 

(v)

During any periods when any Alterations are being constructed by Tenant, Tenant
shall carry or shall cause to be carried all risk property insurance in the full
amount of the cost of the Alterations, less a commercially reasonable
deductible.

22



--------------------------------------------------------------------------------

 

(vi)

If Tenant operates any vehicles on the Premises, Tenant shall carry commercial
automobile liability covering all owned, non-owned and hired vehicles with a
combined single limit of liability not less than $1,000,000 each accident for
bodily injury and property damage.

 

(vii)

For any insurance required to be carried by Tenant under this Lease, (A) Tenant
may carry such insurance in whole or in part under an umbrella policy or
policies, or under a blanket policy or policies, covering other properties,
(B) Tenant may elect to self-insure for all or any part of the insurance
required of Tenant under this Section 18(a) so long as Tenant has a tangible net
worth that is equal to or greater than $100,000,000.00 (in each case determined
in accordance with GAAP consistently applied), and (C) all such insurance may
provide for commercially reasonable deductibles, which shall not be considered
self-insurance for purposes of this Lease.  Tenant’s right to “self-insure”
means that Tenant has elected to act as though it is the insurance company
providing the applicable coverage required hereunder and Tenant shall pay all
amounts due in lieu of insurance proceeds which would have been payable if
actual insurance coverage were carried by Tenant.

 

(b)

Landlord’s Insurance.  Beginning not later than the Commencement of Construction
with respect to the coverage described in subpart (i) below, and on the
Acquisition Date, with respect to the coverage described in subpart (ii) below,
and continuing throughout the Term, Landlord shall obtain and maintain in force
the following insurance, in the amounts specified below:

 

(i)

all-risk (Causes of Loss – Special Form) property insurance, (or, during the
construction of the Base Building Improvements, all-risk builder’s risk
insurance on a completed value form [provided that any such builder’s risk
coverage shall not be included in Insurance Costs but is included in Hard Costs
set forth on the Preliminary Budget]), including coverage for boiler and
machinery, terrorism, and other perils commonly insured by a prudent landlord of
Comparable Buildings under similar circumstances, on the entire Premises
(including the Tenant Improvements and all Alterations to the Premises of which
Landlord is advised by Tenant in writing), in each case, in an amount not less
than the full insurable value (on a replacement cost basis) thereof.  

 

(ii)

a policy or policies of commercial general liability insurance of not less than
$3,000,000.00 for bodily injury or death in any one accident or occurrence and
against property damage.  Each such liability policy required to be carried by
Landlord shall name Tenant as an additional insured.

 

(c)

All insurance required to be maintained by Landlord and Tenant pursuant to this
Section 18 must be maintained with insurers having a Best’s Key Rating of at
least A-:VIII (or its equivalent) that is licensed, authorized or permitted to
do business

23



--------------------------------------------------------------------------------

 

in Texas. Each of Landlord and Tenant shall provide to the other, on or before
the Substantial Completion Date (with respect to Tenant) or the Acquisition Date
(with respect to Landlord) and prior to the expiration date of expiring
policies, such certificates of insurance evidencing the coverage required herein
to establish that the insurance coverage required by this Section 18 is in
effect from time to time and that the policies comply with the requirements
described in this Section 18, and Tenant agrees to provide notice of
cancellation to Landlord at least thirty (30) days’ notice prior to any
cancellation of the required coverage.  Landlord and Tenant shall cooperate with
each other in the collection of any insurance proceeds which may be payable in
the event of any loss, including the execution and delivery of any proof of loss
or other actions required to effect recovery.

 

(d)

If either party fails to timely provide evidence of the required insurance
coverage as set forth in this Section 18, and the other party elects in its sole
discretion to obtain such insurance coverage, the party required to obtain such
coverage shall reimburse the other within thirty (30) days after receipt of an
invoice for the premiums paid by such other party to obtain such insurance
coverage.  

Section 19.

Casualty.

 

(a)

Tenant shall deliver written notice to Landlord of any fire or other casualty
damage to the Premises promptly following the date Tenant becomes aware of such
damage. Rent shall abate proportionately as to the portions of Premises which
are rendered Untenantable by the damage to the Premises which is caused by any
such fire or casualty until the Casualty Completion Date, as defined below. If a
fire or other casualty renders the Premises Untenantable, in whole or in part,
and the reasonable estimated time for the restoration of the Premises exceeds
fourteen (14) months after the date of the occurrence of the fire or casualty,
Tenant may terminate this Lease by the delivery of written notice of termination
to Landlord within ninety (90) days following the date on which Landlord
notifies Tenant (the “Estimate Notice”) of the estimated time and proposed
schedule for the restoration of the damaged portion of the Premises (including,
without limitation, the commencement date and the completion date of such
restoration work). Landlord shall provide the Estimate Notice to Tenant within
ninety (90) days following the date of the fire or other casualty (the “Estimate
Notice Delivery Deadline”).  If Tenant does not timely elect to terminate the
Lease by delivering a written notice of termination to Landlord within ninety
(90) days following Tenant’s receipt of the Estimate Notice, Tenant shall have
no further right to terminate this Lease based on the estimated time and
proposed schedule for the restoration of the damaged portion of the
Premises.  If a termination of this Lease does not occur in accordance with the
foregoing provisions of this Section 19(a), but Landlord fails to commence
restoration of the damaged portion of the Premises within sixty (60) days
following the date of commencement set forth in the Estimate Notice and complete
the restoration (subject only to minor punch list items) of the Premises by the
date that is sixty (60) days after the estimated date of completion of the
restoration of the Premises as set forth in the Estimate Notice, subject to
Force Majeure Delays (such

24



--------------------------------------------------------------------------------

 

date being called the “Casualty Completion Date”), Tenant may terminate this
Lease by the delivery of written notice to Landlord at any time following the
Casualty Completion Date, but prior to the date on which Landlord completes
(subject only to minor punch list items) the restoration of the damaged portion
of the Premises.  If Landlord fails to deliver the Estimate Notice to Tenant by
the Estimate Notice Delivery Deadline, Tenant may elect to terminate this Lease
at any time prior to the date Landlord delivers the Estimate Notice to Landlord
by delivering a written notice of termination to Landlord.

 

(b)

If fire or other casualty damages the Premises and a termination of this Lease
does not occur, (i) subject to the subparagraphs of this Section 19(d) which
follows below, Landlord shall restore the damaged portion of the Premises to
substantially the condition that existed prior to the occurrence of the fire or
other casualty on or before the Casualty Completion Date, subject to Force
Majeure Delays and to the completion of minor punch list items, which
restoration Landlord shall diligently pursue; and (ii) to the extent that the
Premises are rendered Untenantable, in whole or in part, following such fire or
other casualty, Rent hereunder for the period the Premises are Untenantable (not
to exceed the period of time between the date of the fire or other casualty and
the date upon Landlord’s restoration work is Substantially Complete) shall be
abated or reduced to such extent as may be equitable under all of the
circumstances.

 

(c)

Landlord shall not be responsible pursuant to this Section 19 for repairing any
Alterations unless (i) Tenant requests that Landlord undertake such repairs, and
(ii) Tenant pays all costs and expenses required to make such repairs unless
such Alterations are insured by Landlord or required to be insured by Landlord
pursuant to Section 18(b)(i) above.

 

(d)

Tenant shall be responsible for the payment of any insurance deductible pursuant
to this Section 19, not to exceed the Deductible Limit.  

 

(e)

Notwithstanding anything contained in this Section 19 to the contrary, Tenant
shall have no right to terminate this Lease and Landlord shall have no
obligation to restore the damaged portion of the Premises if Landlord does not
receive deductible payments from Tenant in accordance with Section 19 above.

Section 20.

Condemnation.

 

(a)

In the event of a Total Taking during the Term the following shall occur:
(i) Tenant shall have the right to terminate this Lease by delivering written
notice of termination to Landlord within thirty (30) days following the Date of
Taking, in which event this Lease shall terminate as of the Date of Taking;
(ii) Landlord shall refund to Tenant any prepaid Rent and Tenant shall pay to
Landlord any Rent due Landlord under the Lease, each prorated as of the Date of
Taking; and (iii) the Award shall be paid to Landlord, provided, however, so
long as the Award is not reduced by any of the following, Tenant shall have the
right to seek a separate award

25



--------------------------------------------------------------------------------

 

from the condemning authority for loss of (1) Alterations made and paid for by
Tenant, (2) trade fixtures which are lost in such Taking, and (3) business and
moving costs incurred by Tenant.

 

(b)

In the event of a Partial Taking of the Premises during the Term the following
shall occur: (i) the rights of Tenant under the Lease and the leasehold estate
of Tenant in and to the portion of the Premises taken shall cease and terminate
as of the Date of Taking; (ii) from and after the Date of Taking the Base Rent
shall be adjusted so that Tenant shall be required to pay for the remainder of
the Term the same portion of the Base Rent as the Rentable Area of the Premises
remaining after the Taking bears to the Rentable Area of the Premises as of the
Date of Taking, provided, if the Taking reduces the Parking Spaces by more than
5%, Base Rent shall be reduced, based on Landlord’s and Tenant’s mutual
agreement on the diminution in rental value of the Premises caused by such
Taking; and (iii) the Award shall be paid as set forth in Section 20(a) above.

 

(c)

In the event either a Total Taking occurs and Tenant does not elect to terminate
this Lease in accordance with Section 20(a) above or a Partial Taking occurs,
Landlord shall restore the remainder of the Premises, as nearly as possible, to
their condition immediately preceding the Taking.  However, Landlord shall not
be required to incur costs pursuant to the immediately preceding sentence in
excess of the amount of the Award which is actually received by Landlord.  If
the amount of the Award will be less than the costs to restore the remainder of
the Premises in accordance with this Section 20(c), then Landlord shall within
ten (10) days after receipt of notice thereof deliver written notice to Tenant,
which notice shall set forth the amount of the shortfall, and either Landlord or
Tenant may elect to terminate this Lease within thirty (30) days after Landlord
delivers such notice to Tenant, provided that if Landlord elects to terminate
the Lease, Tenant may nullify Landlord’s election of termination pursuant to
this Section 20(c) by notifying Landlord within thirty (30) days following
Tenant’s receipt of Landlord’s notice of termination that Tenant will make
available to Landlord funds sufficient to cover the amount of the shortfall and
making arrangements reasonably satisfactory to Landlord to make such funds
available as needed.  If Tenant nullifies Landlord’s termination of this Lease
in accordance with the immediately preceding sentence, Tenant shall be
responsible for the out-of-pocket costs and expenses incurred by Landlord to
restore the Premises in accordance with this Section 20(c) which are in excess
of the Award.

Section 21.

Compliance with Environmental Laws.

 

(a)

Tenant acknowledges that, prior to the Effective Date, Landlord provided to
Tenant that certain Phase I Environmental Site Assessment dated November 28,
2018, and prepared by Rone Engineering Services, Ltd. as Project No.
18-23149.  Landlord covenants that, subject to the information contained in the
above-referenced Phase I, the Premises will, on the Substantial Completion Date,
be in full compliance with all applicable Environmental Laws (except to the
extent any non-

26



--------------------------------------------------------------------------------

 

compliance is caused or knowingly exacerbated by Tenant or any of Tenant’s
agents, contractors or employees).  Landlord shall defend, indemnify and hold
Tenant harmless from and against all claims, obligations, demands, actions,
proceedings, judgments, losses, damages, liabilities, fines, penalties and
expenses (including, without limitation, sums paid on settlement of claims,
reasonable legal fees, and reasonable consultant and expert fees and expenses)
that Tenant sustains to the extent caused by Landlord’s breach of its
obligations under this Section 21(a).

 

(b)

Tenant covenants and agrees that it shall, at Tenant’s sole cost and expense, be
solely responsible for compliance with all Environmental Laws with respect to
the construction of the Tenant Improvements and Tenant’s use and operation of
the Premises from and after the Substantial Completion Date, excluding those
matters for which Landlord is expressly responsible under the terms of this
Lease.  Tenant shall defend, indemnify and hold Landlord and Landlord’s Lender
harmless from and against all claims, obligations, demands, actions,
proceedings, judgments, losses, damages, liabilities, fines, penalties and
expenses (including, without limitation, sums paid on settlement of claims,
reasonable legal fees, and reasonable consultant and expert fees and expenses)
that any one or more of them sustains to the extent caused by Tenant’s breach of
its obligations under this Section 21(b) or under Section 21(c) below.

 

(c)

Notwithstanding anything to the contrary contained in this Lease, Tenant shall
have no responsibility or obligation with respect to any Hazardous Substances
(i) existing at the Premises prior to the execution and delivery of this Lease
by Landlord and Tenant, or (ii) first introduced after such execution and
delivery of this Lease unless such Hazardous Substances were introduced by
Tenant, its employees, agents, contractors, guests or invitees.  Notwithstanding
the immediately preceding sentence, Tenant shall in all events be liable and
responsible to the extent Tenant, or any of Tenant’s agents, contractors, or
employees knowingly exacerbate the impact of any Hazardous Substances.  Landlord
shall be required to remediate any and all Hazardous Substances for which Tenant
is not responsible under this Section 21 and Landlord shall defend, indemnify,
and hold harmless Tenant and its representatives and agents from and against any
and all claims, demands, liabilities, causes of action, suits, judgments,
damages and expenses (including reasonable attorneys’ fees and cost of clean-up
and remediation) arising from any Hazardous Substances for which Tenant is not
responsible under this Section 21.  This indemnity provision is intended to
allocate responsibility between Landlord and Tenant under environmental laws and
shall survive termination or expiration of this Lease.

 

(d)

Except as expressly set forth herein, Tenant shall not cause or permit any
Hazardous Substances to be brought upon, kept or used in or about the Premises
or the Building by Tenant, its employees, agents, contractors or invitees,
without the prior written consent of Landlord, which consent may be given or
withheld in Landlord’s sole discretion; but Landlord’s consent is not required
for the use in the Building of (i) Hazardous Substances utilized in the conduct
of Tenant’s business as part of the

27



--------------------------------------------------------------------------------

 

Permitted Use (including, without limitation, in connection with the research
and development of Tenant’s products as part of the Permitted Use),
(ii) cleaning supplies, (iii) toner for photocopying machines, (iv) ordinary
fuel and fuel reserves for the operation of the auxiliary generator(s) located
on the Premises, and (v) other similar materials, in containers and quantities
reasonably necessary for and consistent with normal ordinary use by Tenant at
the Building, provided that in each case, Tenant shall use such Hazardous
Substances in strict compliance with all Environmental Laws.

Section 22.

Tenant’s Default.

The occurrence of any one or more of the following events (“Event(s) of
Default”) will constitute an Event of Default by Tenant:

 

(a)

If Tenant fails to pay any Base Rent or Additional Rent when due and such
failure continues for a period of five (5) Business Days after Tenant’s receipt
of written notice from Landlord of such failure stating in bold typeface that
“FAILURE TO MAKE THE PAYMENT IDENTIFIED BELOW WITHIN FIVE (5) BUSINESS DAYS MAY
RESULT IN THE TERMINATION OF THE LEASE”.  Notwithstanding the foregoing, if
Tenant fails to pay Base Rent when due more than two (2) times in any calendar
year, then Landlord shall have the right, with respect to the third (3rd) and
each subsequent failure by Tenant to pay Base Rent when due in the same calendar
year to declare the occurrence of an Event of Default without delivering the
written notice and providing the opportunity to cure which are described in the
immediately preceding sentence.  If, after declaring the occurrence of an Event
of Default pursuant to this Section 22(a), Landlord elects, in its sole
discretion, to accept payment of the Base Rent or Additional Rent which Tenant
failed to pay when due, together with interest on such payment of the Default
Rate to the extent provided in Section 26 below, then the applicable Event of
Default shall be deemed cured for all purposes.

 

(b)

Tenant’s failure to observe or perform any of the covenants, conditions or
provisions of this Lease that Tenant is obligated to observe or perform (other
than a monetary default under subsection (a) above), and the continuance of such
failure for a period of thirty (30) days after Tenant’s receipt of written
notice from Landlord of such failure, which notice from Landlord states in bold
typeface that “FAILURE TO CURE THE DEFAULT IDENTIFIED BELOW WITHIN THIRTY (30)
DAYS (OR SUCH LONGER PERIOD OF TIME PERMITTED BY Section 22(b) OF THE LEASE) MAY
RESULT IN THE TERMINATION OF THE LEASE”; but if the nature of the obligation
that Tenant has failed to perform is such that more than thirty (30) days are
reasonably required for its cure, then an Event of Default will not occur so
long as Tenant commences the cure of such failure within the initial 30-day
period and diligently and continuously prosecutes the cure to completion not
more than one hundred twenty (120) days after Tenant’s receipt of written notice
of such failure from Landlord; or

28



--------------------------------------------------------------------------------

 

(c)

The making by Tenant of any general assignment or general arrangement for the
benefit of its creditors; the filing by or against Tenant of a petition seeking
relief under any law relating to bankruptcy (unless, in the case of a petition
filed against Tenant, Tenant causes the petition to be dismissed within one
hundred twenty (120) days after the date of its filing); the appointment of a
trustee or a receiver to take possession of substantially all of Tenant’s assets
located in the Premises or of Tenant’s interest in this Lease, where possession
is not restored to Tenant within one hundred twenty (120) days after the date of
the appointment; or the attachment, execution or other judicial seizure of
substantially all of Tenant’s assets located in the Premises or of Tenant’s
interest in this Lease unless Tenant causes the seizure to be discharged within
one hundred twenty (120) days after the date of the initiation of the seizure.

Section 23.

Landlord’s Remedies.

 

(a)

At any time after the occurrence of an Event of Default Landlord may do one or
more of the following (except that with respect to an Event of Default arising
under Section 22(c), Landlord also has the right to halt construction on the
Premises, including work on any punch list items, in order to avoid economic
waste and, in such event, Landlord shall not be required to complete any
uncompleted work on the Premises or to tender possession of the Premises to
Tenant if possession has not theretofore been tendered):

 

(i)

terminate Tenant’s right to possession of the Premises and repossess the
Premises by any lawful means without terminating this Lease.  For the purposes
of attempting to relet the Premises (but only if Landlord elects to do so),
Landlord may repair, remodel, or alter the Premises to the extent reasonably
necessary to relet the Premises.  Tenant shall pay to Landlord the Rent reserved
in this Lease for the balance of the Term as those amounts become due in
accordance with the terms of this Lease, less any amounts realized by Landlord
in connection with the reletting of the Premises.  If Landlord re-lets the
Premises but fails to realize a sufficient sum from the re-letting to pay the
full amount the Rent reserved in this Lease for the balance of the Term as those
amounts become due in accordance with the terms of this Lease, then Tenant shall
pay to Landlord the amount of any deficiency within ten (10) Business Days of
Tenant’s receipt of Landlord’s demand as and when those amounts become due in
accordance with this Lease;

 

(ii)

terminate this Lease and repossess the Premises by any lawful means.  In that
event, Landlord may recover from Tenant as damages (A) all Rent that became due
prior to the termination and that remains unpaid, (B) the discounted present
value (determined using a discount rate equal to the Prime Rate plus one hundred
fifty basis points) of the amount, if any, by which (I) the Base Rent reserved
under the terms of this Lease for the balance of the Term that remained as of
the effective date of the termination

29



--------------------------------------------------------------------------------

 

exceeds (II) the fair market rent for the Premises for the balance of the Term,
and (C) all reasonable costs and expenses Landlord reasonably incurs in
connection with the enforcement of Tenant’s obligation to pay those damages,
including, without limitation, reasonable legal fees, together with interest on
all such sums computed at the Default Rate.  If the amount described in
clause (II) above exceeds the amount described in clause (I) above, then
Landlord has no obligation to pay Tenant any part of the excess or to credit any
part of the excess against any other sums or damages for which Tenant may be
liable to Landlord at the time of the termination;

 

(iii)

pay any Additional Rent which Tenant has failed to pay on behalf of Tenant, in
which case the amount so paid by Landlord, together with interest thereon
computed at the Default Rate, shall be paid by Tenant to Landlord within ten
(10) days following Tenant’s receipt of a written demand for payment from
Landlord; or

 

(iv)

pursue any other remedy at law or in equity available to Landlord under the laws
of the State of Texas.

Section 24.

Landlord’s Default and Tenant’s Remedies.

 

(a)

If either of the following occurs:

 

(i)

Landlord fails to pay any amount payable by Landlord to Tenant hereunder and
such failure to pay continues and remains unremedied for a period of ten (10)
Business Days after written notice thereof given by Tenant to Landlord of such
failure; or

 

(ii)

Landlord fails to perform or observe any other covenant, term, provision or
condition of this Lease which is required to be performed or observed by
Landlord and is not included in subsection (i) above, and such failure continues
for a period of thirty (30) days after Landlord’s receipt of written notice from
Tenant of such failure; but if the nature of the obligation that Landlord has
failed to perform is such that more than thirty (30) days are reasonably
required for its cure, then a default will not occur so long as Landlord
commences the cure of such failure within the initial 30-day period and
diligently and continuously prosecutes the cure to completion not more than
ninety (90) days after Landlord’s receipt of written notice of such failure from
Tenant.

then such failure shall constitute a default by Landlord under this Lease.  At
any time after the occurrence of such a default by Landlord, Tenant may do one
or more of the following: (A) Tenant may cure (i) a monetary default by
offsetting against Base Rent the amount of such monetary default plus interest
at the Default Rate from the date of Landlord’s receipt of Tenant’s notice of
such monetary default until such amounts (with interest accruing thereon at the
Default Rate) are fully

30



--------------------------------------------------------------------------------

offset against Base Rent, or (ii) Landlord’s failure to perform or observe a
covenant, term, provision or condition of this Lease other than a monetary
default, by performing such covenant, term, provision or condition on Landlord’s
behalf, and Landlord shall reimburse Tenant for all reasonable sums expended in
so curing such default (less the amount that is Tenant’s responsibility under
this Lease related to such covenant, term, provision or condition), plus,
interest at the Default Rate on the amount so expended by Tenant from the date
of each such expenditure until such amounts are fully reimbursed and if such
amounts are not reimbursed to Tenant within thirty (30) days after a written
demand is delivered to Landlord, then Tenant shall be entitled to offset such
amounts against Base Rent or (B) Tenant may pursue any other remedies available
under this Lease or at law or in equity under the laws of the State of Texas;
provided, however, Tenant shall not have, and Tenant hereby waives, the right to
terminate this Lease on account of any default by Landlord that occurs after the
Substantial Completion Date.  Notwithstanding anything in this Section 24 or
elsewhere in this Lease to the contrary, Tenant shall not have the right to
offset any amount against Base Rent due in a month to the extent such amount
exceeds fifty percent (50%) of the Base Rent due in that month (it being
understood, however, that until such amount has been fully offset by Tenant,
Tenant may continue to offset up to 50% of the Base Rent due each month).  For
the avoidance of doubt, the limitations of the preceding sentence affect
Tenant’s offset rights under this Lease, only, and have no effect upon rental
abatement rights set forth in this Lease (e.g., in connection with damage to or
destruction of the Premises or condemnation).

 

(b)

In connection with any Tenant Emergency (defined below), Tenant may perform any
obligation of Landlord under this Lease on Landlord’s behalf in accordance with
this Section 24(b).  A “Tenant Emergency” shall be deemed to exist in the event
that Tenant reasonably believes in the exercise of Tenant’s good-faith business
judgment that Landlord has failed to perform, observe, or comply with one or
more of the covenants, terms, provisions, or conditions under this Lease which,
if not immediately cured, is reasonably likely to cause damage to Tenant’s
property or injury to Tenant’s employees, agents or visitors, or is reasonably
likely to have a material adverse effect on Tenant’s ability to operate its
business in all or any portion of the Premises.  In the event Tenant believes a
Tenant Emergency exists Tenant shall, prior to undertaking any action with
respect thereto, provide Landlord with as much advance notice thereof
(describing in reasonable detail the Tenant Emergency and Tenant’s planned
actions with respect thereto) as is reasonably possible under the circumstances
(which notice may be by telephone or electronic mail), and if given the
circumstances such advance notice is not reasonably possible Tenant shall
provide Landlord with written notice as soon thereafter as is reasonably
possible, which subsequent written notice shall describe in reasonable detail
the Tenant Emergency that believed existed and all action taken by Tenant with
respect thereto.  In no event shall Landlord be obligated to reimburse Tenant
for any amounts expended by Tenant pursuant to a Tenant Emergency other than the
direct, reasonable, out-of-pocket costs and expenses paid or incurred by Tenant
in taking the actions described in this Section 24(b) and only

31



--------------------------------------------------------------------------------

 

to the extent Tenant is not responsible for such costs under the terms of this
Lease (including, without limitation, the terms of this Lease regarding
indemnification).  In addition, if Tenant asserts that a Tenant Emergency
existed, Landlord shall have the right to dispute such assertion pursuant to
Section 35, and if it is determined pursuant to any such arbitration that either
that (A) Landlord would not otherwise be obligated under the terms of this Lease
to perform the actions performed by Tenant in connection with a Tenant Emergency
or (B) any funds expended by Tenant in connection therewith were not direct,
reasonable, out-of-pocket costs or expenses, then Landlord shall not be
obligated to reimburse Tenant for such amounts in the case of clause (A), or, in
the case of clause (B), any amounts in excess of the direct, reasonable,
out-of-pocket costs or expenses incurred by Tenant in connection with such
Tenant Emergency.  Subject to all of the foregoing, Landlord shall reimburse
Tenant for the direct, reasonable, out-of-pocket costs and expenses expended by
Tenant pursuant to a Tenant Emergency within thirty (30) days following
Landlord’s receipt of reasonable evidence of such costs and expenses.

 

(c)

Neither Landlord nor Tenant shall be liable for, and each of Landlord and Tenant
waives and agrees not to seek, any speculative, consequential and punitive
damages under this Lease; provided, however, that Landlord may recover
consequential damages in connection with Tenant’s holding over in the Premises
on the conditions set forth in Section 30.

Section 25.

Quiet Enjoyment.

So long as no Event of Default has occurred which remains in existence and
uncured, Tenant may peaceably and quietly enjoy the Premises at all times during
the Term without disturbance.  

Section 26.

Interest on Late Payments.

If Tenant fails to pay Base Rent or Additional Rent when due and such failure
continues after receipt of any applicable notice and an opportunity to cure as
provided in Section 22(a) hereof, such amount shall bear interest from the date
due until the date paid at the Default Rate.  Any sums due from Landlord to
Tenant and which are not paid within ten (10) Business Days following a written
demand to Landlord shall bear interest at the Default Rate until the date paid
by Landlord.

Section 27.

Subordination, Attornment & Non-Disturbance.

Landlord may encumber the Premises or any portion thereof or any interest
therein with mortgages or deeds of trust and related collateral documents (each,
collectively, a “Mortgage” and the holder of any such Mortgage including,
without limitation, Construction Lender, is herein called a “Landlord’s
Lender”).  This Lease and Tenant’s rights under this Lease will be subject and
subordinate to the terms and conditions of any Mortgage executed by Landlord
from time-to-time as long as (i) in the case of the

32



--------------------------------------------------------------------------------

Construction Loan, Construction Lender executes and delivers to Tenant a
commercially reasonable subordination, nondisturbance and attornment agreement
mutually approved by Construction Lender and Tenant (“SNDA”), and (ii) in the
case of any future financing following the Construction Loan, the applicable
Landlord’s Lender executes and delivers to Tenant a subordination,
nondisturbance and attornment agreement in the form of the SNDA (provided,
however, that provisions relating to the initial construction of the Premises
may be removed therefrom), or, alternatively, in a commercially reasonable form,
reasonably acceptable to Landlord’s Lender and Tenant.  Landlord and Tenant
agree that each SNDA shall be in recordable form, and following execution by all
parties thereto shall be promptly recorded in the Real Property Records of
Collin County, Texas.  Any such subordination, non-disturbance and attornment
agreement (including the SNDA), shall acknowledge that (A) so long as no Event
of Default exists beyond any periods of notice and cure set forth in this Lease,
Tenant’s possession, occupancy, use and quiet enjoyment of the Premises shall
not be terminated, disturbed, diminished or interfered with by Lender, (B) any
offset rights of Tenant arising pursuant to an express provision of this Lease
authorizing such offset rights (provided that Tenant complies with all
applicable provisions, including all notice requirements, with respect thereto
contained in this Lease) that accrue prior to the date of any foreclosure by any
Landlord’s Lender, shall survive such foreclosure by Landlord’s Lender, and (C)
Landlord’s Lender or any purchaser in connection with the exercise of any of
Landlord’s Lender’s rights under its deed of trust or other security instruments
shall be obligated to cure any defaults of Landlord which continue following
such Landlord’s Lender’s or purchaser’s acquisition of title to the Premises
(e.g., Landlord’s failure to make capital replacements under this Lease);
provided, however, that in no event shall Landlord’s Lender or any such
purchaser be obligated to construct, or to complete the construction of, the
Base Building Improvements or to pay all or any portion of the Improvement
Allowance, provided (1) the foregoing shall not limit Tenant’s offset rights
with respect to any failure to pay the Improvement Allowance as provided in
Section 6.2(b) of Exhibit B to this Lease, and (2) Tenant shall be entitled to
terminate this Lease in the event Landlord’s Lender or any such purchaser fails
to construct or complete the construction of the Base Building Improvements in
accordance with Section 7.3 or Section 7.4 of Exhibit B to this Lease.  Unless
and until a SNDA is entered into between Tenant and the applicable party, any
Landlord’s Lender may elect at any time to cause its interests in the Premises
to be subordinate and junior to Tenant’s interest under this Lease by filing an
instrument in the Real Property Records of Collin County, Texas, effecting such
election and providing Tenant with notice of such election.  Within ten (10)
days following the execution of an SNDA by Construction Lender and Tenant,
Landlord and Tenant shall enter into an amendment to this Lease which attaches
thereto the form of SNDA approved by Construction Lender and Tenant.

Section 28.

Broker’s Commissions.

Each party represents to the other that the only broker engaged by such party in
connection with this Lease is CBRE, Inc., whose commission Landlord shall pay
pursuant to a separate written agreement.  Each party shall defend and indemnify
the other from and against any claims, demands and actions brought by any other
broker or finder claiming by, through, or under the indemnifying party to
recover a brokerage commission or any other damages

33



--------------------------------------------------------------------------------

on the basis of alleged dealings with the indemnifying party contrary to the
foregoing representation.

Section 29.

Estoppel Certificate.

Within fifteen (15) days after Tenant’s or Landlord’s receipt of a written
request from the other party, Tenant or Landlord, as applicable, shall execute
and deliver to the other party a statement in substantially the form of the
attached Exhibit D (as to Tenant) confirming and containing such factual
certifications to the actual knowledge of the certifying party as the party
requesting such statement may reasonably request, along with any other
information of a factual nature that such requesting party may reasonably
request.

Section 30.

Holding Over.

If Tenant continues to occupy the Premises following the expiration of the Term,
then such holdover occupancy shall be deemed a tenancy from month-to-month which
Landlord or Tenant may terminate at any time upon thirty (30) days written
notice to the other.  Notwithstanding the foregoing, if Tenant has given
Landlord at least six (6) months prior written notice of its intent to holdover,
Tenant shall be permitted to hold over for one period of up to six (6) months
after the expiration of the Term (as designated by Tenant in such notice), and
the Base Rent payable for such six-month period (or such shorter time as may be
designated in Tenant’s notice) shall be the same Base Rent payable by Tenant as
of the final day of the Term, increased by 1.95%.  If Tenant continues to
holdover for more than six (6) months, then (a) Tenant shall pay to Landlord
monthly Base Rent equal to one hundred fifty percent (150%) of the Base Rent due
during the last month of the Term, (b) if such holdover continues for an
additional thirty (30) days following Landlord’s written notice to Tenant that a
new lease has been executed for any portion of the Premises, then Tenant shall
be responsible for, and shall indemnify Landlord from and against, all damages
suffered by Landlord as the result of such holdover occupancy including all
damages caused by Landlord’s inability to sell or Lease the Premises due to such
holdover occupancy, and (c) such holdover occupancy shall be a month-to-month
tenancy as provided above.  Any such holdover occupancy shall otherwise remain
subject to all of the conditions, provisions and obligations of this Lease.

Section 31.

Assignment and Subletting.

 

(a)

Tenant shall not assign this Lease, in whole or in part, and/or sublease all or
any portion of the Premises, without the prior written consent of Landlord,
which consent shall not be unreasonably withheld, conditioned or
delayed.  Landlord’s consent shall not be considered unreasonably withheld if
(i) the proposed transferee or sublessee will not use the Premises for the
Permitted Use, (ii) a Major Default exists, or (iii) the proposed transferee
does not have a reasonable financial condition in relation to the obligations to
be assumed in connection with the proposed assignment or sublease, taking into
account that Tenant will remain liable under this Lease. Landlord’s failure to
respond within ten (10) Business Days after Landlord’s receipt of a written
request for consent, and within five (5) days

34



--------------------------------------------------------------------------------

 

following Landlord’s receipt of a second written request for consent, shall be
deemed consent to the assignment or sublease proposed in such written
request.  If Landlord grants its consent, or is deemed to have granted its
consent pursuant to this Section 31(a), to any such proposed assignment or
sublease, then Tenant, within ten (10) Business Days after the effective date of
any such assignment of this Lease or sublease of all or any portion of the
Premises, shall furnish Landlord with copies of the fully executed instruments
evidencing any such assignment or sublease.  

 

(b)

If Tenant assigns this Lease or any interest therein or subleases any of its
interest in the Premises in accordance with the terms of this Lease other than
pursuant to a Permitted Transfer, Tenant shall retain fifty percent (50%) all of
the profits received by Tenant from the assignee or subtenant and Tenant shall
be bound and obligated to pay Landlord fifty percent (50%) of all of the profits
received by Tenant from the assignee or subtenant within thirty (30) days
following receipt thereof by Tenant.  Prior to payment to Landlord of its share
of any such profits, Tenant may deduct from all sums received from any assignee
or subtenant all brokerage fees; advertising, design and/or architectural,
marketing, accounting and reasonable legal expenses incurred in connection with
such assignment or subleases or marketing the space generally; allowances,
abated rent, similar concession payments, lease assumptions and other
out-of-pocket inducements granted to the sublessee or assignee; and cost of
improvements constructed in such assigned or subleased space for such assignee
or sublessee which are paid for by Tenant, but only to the extent any of the
foregoing costs are reasonably incurred.  Tenant shall be entitled to fully
recoup all of the reasonable out-of-pocket amounts paid or incurred by Tenant
and entitled to be deducted pursuant to the immediately preceding sentence
before computing the net profits to be shared 50/50% with Landlord pursuant to
this Section.  For the avoidance of doubt, Tenant shall not be obligated to
share any proceeds or profits with Landlord resulting from any Permitted
Transfer.

 

(c)

Notwithstanding the foregoing, Tenant shall have the right without Landlord’s
consent to assign this Lease or sublet the Premises (a “Permitted Transfer”), in
whole or in part, to one (1) or more Affiliates or wholly-owned subsidiaries of
Tenant, provided that within thirty (30) days after the effective date of any
such assignment of this Lease or sublease of all or any portion of the Premises,
Tenant shall furnish Landlord with copies of the fully executed instruments
evidencing any such assignment or sublease.  Any assignee pursuant to a
Permitted Transfer shall, effective as of the effective date of such Permitted
Transfer, become jointly and severally liable with Tenant for the performance of
all of the obligations of Tenant under this Lease.

 

(d)

Tenant may, without the prior consent of Landlord, enter into license agreements
("Permitted License") granting third parties (each, a "Licensee") access to and
use of portions of the Premises, provided such Permitted License(s) are with
consultants, advisors, vendors, or other persons or entities with whom Tenant
interacts on a regular basis.  All Permitted Licenses shall be subject to and

35



--------------------------------------------------------------------------------

 

subordinate to this Lease.  Tenant shall not enter into a Permitted License for
the primary purpose of circumventing the consent requirements for the assignment
of this Lease or the subleasing of the Premises.  As between Landlord and Tenant
and subject to Section 17(c), Tenant shall be liable and responsible for all
acts and omissions of each Licensee with respect to the use of the Premises.

 

(e)

No assignment of this Lease or sublease of all or any portion of the Premises
will relieve Tenant from primary liability for the performance of the
obligations of Tenant under this Lease.  Landlord has no recapture rights in
connection with any assignment or sublease.

 

(f)

Tenant shall not mortgage or pledge its leasehold interest under this Lease
without Landlord’s prior written consent.

 

(g)

Landlord and Tenant recognize and agree that the terms of this Lease regarding
any assignment or subleasing shall not and do not apply nor shall such terms and
conditions limit the activities of Tenant or an Affiliate of Tenant with respect
to the following matters:  (1) an initial or subsequent public offering or
distribution of equity or debt securities by Tenant or an Affiliate of Tenant,
(2) the sale of equity or convertible debt securities of Tenant or an Affiliate
in any transaction, including in connection with a merger or other business
combination transaction.

 

(h)

Landlord shall have the right to transfer and assign, in whole or in part, all
of its rights and obligations under this Lease and in the Premises.  In the
event of any such transfer and assignment, and the assumption by the transferee
of the covenants of “Landlord” under this Lease, the transferor shall
automatically be relieved and freed of all obligations of Landlord under this
Lease accruing from and after the date of such transfer.  

Section 32.

Financial Statements.

Within fifteen (15) Business Days after any written request from Landlord,
Tenant shall deliver to Landlord the most current financial statements (dated
not earlier than one (1) year before the date of Landlord’s request) of
Tenant.  Landlord shall maintain the confidentiality of any such financial
statements, provided that Landlord may disclose such financial statements to
actual and potential lenders to Landlord, actual or potential investors in
Landlord, and actual or potential purchasers of the Premises or of interests in
Landlord, provided Landlord uses commercially reasonable efforts to cause such
third parties to keep such financial statements confidential.  Notwithstanding
the foregoing, Tenant shall have no obligation to provide any financial
statements under this Section 32 if at the time of such request Tenant is a
publicly traded company or if Tenant’s financial statements (as they appear on
the Effective Date or in substantially similar format) are publicly available at
a publicly-accessible website address provided to Landlord.

Section 33.

Waiver of Rights Under Section 93.012 of the Texas Property Code.

36



--------------------------------------------------------------------------------

Landlord and Tenant are knowledgeable and experienced in commercial transactions
and hereby agree that the provisions of the Lease for determining charges,
amounts and Base Rent and Additional Rent payable by Tenant are commercially
reasonable and valid even though such methods may not state a precise
mathematical formula for determining such charges.  ACCORDINGLY, TENANT
VOLUNTARILY AND KNOWINGLY WAIVES ALL RIGHTS AND BENEFITS OF TENANT UNDER SECTION
93.012, ENTITLED “ASSESSMENT OF CHARGES”, OF THE TEXAS PROPERTY CODE, AS SUCH
SECTION NOW EXISTS OR AS MAY BE HEREAFTER AMENDED OR SUCCEEDED.

Section 34.

Waiver of Liens.

Landlord hereby expressly waives any and all contractual liens and security
interests, statutory liens and security interests or constitutional liens and
security interests arising by operation of law to which Landlord might now or
hereafter be entitled on all property of Tenant now or hereafter placed in or
upon the Premises (except for judgment liens that may hereafter arise in favor
of Landlord).  The waiver and negation contained herein shall not waive, negate
or otherwise affect any unsecured claim Landlord may have.  

Section 35.

Arbitration.

 

(a)

Except as expressly provided in this Section 35, any dispute under or related to
this Lease shall be submitted to binding arbitration pursuant to this Section
35; provided, however, that notwithstanding anything in this Section 35 to the
contrary, either party may seek one or more temporary restraining orders and/or
preliminary injunctions from a court of competent jurisdiction without being
subject to arbitration with respect thereto and without being subject to
arbitration with respect to whether such party may bring such action in a court
of competent jurisdiction in which it seeks only one or more temporary
restraining orders and/or one or more preliminary injunctions, it being agreed
that the ability of a party to bring a claim seeking only temporary restraining
order(s) and/or preliminary injunction(s) is neither arbitrable nor subject to
arbitration under this Section 35.  All arbitrations under this Section 35 will
be conducted according to and governed by the following rules and laws and in
the following order of priority: (i) the provisions of this Section 35, (ii) to
the extent not inconsistent with this Section 35, the Commercial Arbitration
Rules of the AAA, (iii) to the extent not inconsistent with any of the
foregoing, the Federal Arbitration Act, and (iv) to the extent not inconsistent
with any of the foregoing, the Chapter 171 of the Texas Civil Practice and
Remedies Code.  All arbitrations shall occur at a location in Dallas County,
Texas, chosen by the arbitrators.  To the extent the provisions of this Section
35 vary from or are inconsistent with the Commercial Arbitration Rules of the
AAA or any other arbitration tribunal, the provisions of this Section 35 shall
govern.

 

(b)

For any arbitration proceeding, other than any proceeding to determine the
Market Rate (for which the arbitration procedures set forth in Section 4 shall
apply), but subject to Section 35(e), the following provisions shall apply:

37



--------------------------------------------------------------------------------

 

(i)

Within ten (10) Business Days after Landlord or Tenant informs the other in
writing that it desires to submit a matter in dispute to arbitration, Landlord
and Tenant shall each appoint an arbitrator, and within ten (10) Business Days
after their appointment, the first two arbitrators shall appoint a third
arbitrator. If either party fails to timely appoint an arbitrator, or if the
first two arbitrators do not agree on a third arbitrator, the Dallas AAA shall
make the applicable appointment.  Each arbitrator shall be an attorney who is
licensed to practice in the State of Texas and shall be neutral, impartial and
independent.  In the event of the failure, refusal or inability of any
arbitrator to act, a new arbitrator shall be appointed in his stead by the
Dallas AAA.

 

(ii)

At the request of either party, the arbitrators shall authorize the service of
subpoenas for the production of documents or attendance of witnesses.  Within
thirty (30) days after the appointment of the arbitrators, the arbitrators so
chosen shall hold a hearing at which each party may submit evidence, be heard,
and cross-examine witnesses, with each party having at least ten (10) days
advance notice of the hearing.  The hearing shall be conducted such that each of
Landlord and Tenant shall have reasonably adequate time to present oral evidence
or argument, but either party may present whatever written evidence it deems
appropriate prior to the hearing (with copies of any such written evidence being
sent to the other party).

 

(iii)

The decision of the arbitrators so chosen shall be given within a period of
thirty (30) days after the conclusion of such hearing, and shall be accompanied
by conclusions of law and findings of fact.  Any decision in which any two (2)
arbitrators so appointed and acting hereunder concur shall in all cases be
binding and conclusive upon the parties and shall be the basis for a judgment
entered in any court of competent jurisdiction.  The fees and expenses of
arbitration under this Section 35, including reasonable legal fees and expenses
of the prevailing party, shall be awarded to the prevailing party; provided,
however, until the arbitration is concluded and a decision of the arbitrators is
rendered, Landlord and Tenant shall each bear in equal amounts the fees and
expenses of the arbitrators and the Dallas AAA.  Landlord and Tenant may at any
time by mutual written agreement discontinue arbitration proceedings and
themselves agree upon any such matter submitted to arbitration.

 

(c)

In no event whatsoever shall any information disclosed in any arbitration
proceeding pursuant to this Lease be used for any purpose other than the
resolution of the dispute, which is the basis for such arbitration proceeding.

 

(d)

With respect to any arbitration proceeding conducted pursuant to this Section
35, the arbitrators shall be strictly bound by the provisions of this Section
35, by the applicable provisions of this Lease, and by the applicable rules and
laws in the order of priority as set forth in Section 35(a) above.

38



--------------------------------------------------------------------------------

 

(e)

Notwithstanding anything in this Section 35 to the contrary, in the event of an
arbitration proceeding commenced prior to the later of the Substantial
Completion Date and the Substantial Completion of the Tenant Improvements and
arising under or related to Exhibit B or with respect to such other
circumstances which by the terms of this Lease are to be resolved pursuant to an
expedited arbitration procedure, all actions to be performed within ten (10)
days or thirty (30) days (whether Business Days or calendar days) as provided in
Section 35(b) above shall be performed within five (5) days.  Further, the
parties agree that the attorneys selected as arbitrators with respect to matters
under clause (b) of this Section 35 shall be experienced with respect to the
subject matter of the dispute.

Section 36.

Miscellaneous.

 

(a)

This Lease inures to the benefit of and binds each of the parties and their
respective successors and assigns.

 

(b)

All section headings and captions used in this Lease are purely for convenience
and do not affect the interpretation of this Lease.

 

(c)

All Exhibits referenced in this Lease are incorporated in and made a part of
this Lease, even if they are not physically attached to this Lease.

 

(d)

This Lease will be governed by and interpreted in accordance with the laws of
the State of Texas are located (without regard to conflict of law principles),
and, subject to Section 35, the parties submit to the jurisdiction of any
appropriate state court within the State of Texas for the adjudication of
disputes arising from this Lease.

 

(e)

Except as otherwise provided, the parties may amend this Lease only by means of
written agreements signed on behalf of Tenant and Landlord by their respective
authorized signatories.

 

(f)

This Lease supersedes all prior understandings, representations, negotiations,
and correspondence between the parties and constitutes the entire agreement
between them with respect to the matters described in this instrument.  No
course of dealing, course of performance, or usage of trade will modify or
affect this Lease.

 

(g)

The invalidity, illegality, or unenforceability of any provision of this Lease
will not affect or impair the validity, legality, and enforceability of the
remaining provisions.

 

(h)

The failure of either party at any time to require performance by the other of
any provision of this Lease will not affect that party’s right to enforce that
provision, nor will the waiver by either party of any breach of any provision of
this Lease constitute a waiver of any further breach of the same provision or
any other provision.  All of the remedies permitted or available to Landlord or
Tenant under this Lease, or at law or in equity, shall be cumulative and not
alternative and the exercise of any such right or remedy shall not constitute a
waiver or election of

39



--------------------------------------------------------------------------------

 

remedies with respect to any other permitted or available right or remedy,
except to the extent specifically provided to the contrary in this Lease.

 

(i)

In order to facilitate execution, (a) this Lease may be executed in as many
counterparts as may be convenient or required, (b) all counterparts shall
collectively constitute a single instrument, (c) any signature page to any
counterpart may be detached from such counterpart without impairing the legal
effect of the signatures thereon and thereafter attached to another counterpart
identical thereto except having attached to it additional signature pages and
(d) delivery of an executed counterpart of this Lease by facsimile shall be
binding on the parties so delivering.

 

(j)

All notices, approvals, requests, consents, and other communications given,
required or permitted in accordance with the terms of this Lease must be in
writing and must be hand-delivered or sent by Federal Express or other
nationally recognized overnight service, electronic transmission or United
States certified or registered mail.  Notices sent by hand delivery or Federal
Express or other nationally recognized overnight service shall be deemed given
or delivered upon actual delivery or refusal of such delivery.  Notices sent by
electronic transmission shall be deemed given or delivered when transmitted by
electronic transmission or email with no notice of non-delivery being received
by the sender (provided transmission and confirmation thereof is on Business
Days, otherwise, such electronic transmissions shall be deemed received on the
next Business Day), provided an original of such notice is also sent by a
nationally recognized overnight service for delivery the following Business
Day.  The parties will address notices as follows:

If to Landlord:

TC Legacy Land Venture, LLC

2100 McKinney Avenue, Suite 800

Dallas, Texas 75201

Attention: Scott Krikorian

Email: scottkrikorian@trammellcrow.com

 

with a copy to:

 

Jackson Walker LLP

2323 Ross Avenue, Suite 600

Dallas, Texas 75201

Attention: George C. Dunlap, Jr., Esq.

Email: gcdunlap@jw.com

40



--------------------------------------------------------------------------------

 

If to Tenant:

 

Prior to the Commencement Date:

 

Reata Pharmaceuticals, Inc.

5320 Legacy Drive

Plano, Texas 75024-3105

Attention: Executive Vice President, Operations

Email: jason.wilson@reatapharma.com

 

with a copy to:

 

Reata Pharmaceuticals, Inc.

5320 Legacy Drive

Plano, Texas 75024-3105

Attention: Chief Legal Counsel
Email: mike.wortley@reatapharma.com

 

 

From and after the Commencement Date:

 

Reata Pharmaceuticals, Inc.

At the Premises

Attention: Executive Vice President, Operations

Email: jason.wilson@reatapharma.com

 

with a copy to:

 

Reata Pharmaceuticals, Inc.

At the Premises

Attention: Chief Legal Counsel
Email: mike.wortley@reatapharma.com

 

 

A party may change the address to which it wishes notices to be sent by
delivering notice of the change of address to the other party in accordance with
the terms of this Section 36(j).  Notwithstanding anything to the contrary
contained in this Lease, no address for notices that is located outside the
United States or consists of a “P.O. Box” shall be effective or binding under
this Lease, and each party shall instead at all times have at least one (1)
address for notices that shall be binding for all purposes in connection with
this Lease (including, without limitation, for any notice of default and service
of process) located in the United States and not consisting of a “P.O. Box”.

 

41



--------------------------------------------------------------------------------

 

(k)

If Landlord or Tenant is a corporation, partnership, or limited liability
company, each individual executing this Lease on behalf of that party represents
and warrants that that party is a duly formed and existing entity qualified to
do business in Texas, that that party has full right and authority to execute
and deliver this Lease, that each person signing on behalf of that party is
authorized to do so, and that all necessary corporate or partnership action has
been taken.

 

(l)

Whenever necessary or appropriate, the neuter gender as used herein shall be
deemed to include the masculine and feminine; the masculine to include the
feminine and neuter; the feminine to include the masculine and neuter; the
singular to include the plural; and the plural to include the singular.

 

(m)

In any proceeding or controversy associated with or arising out of this Lease or
a claimed or actual breach thereof, or in any proceeding to recover the
possession of the Premises, the prevailing party shall be entitled to recover
from the other party as a part of prevailing party’s costs, reasonable
attorney’s fees, the amount of which shall be fixed by the court or arbitration
panel and shall be made a part of any judgment or award rendered.

 

(n)

Whenever in this Lease a party is requested or required to give its consent or
approval, unless specifically provided to the contrary in this Lease, the giving
of such consent or approval shall not be unreasonably withheld, conditioned or
delayed by the party from whom such consent or approval is requested or
required.  Furthermore, whenever this Lease grants Landlord or Tenant a right to
take action or exercise discretion, establish rules and regulations or make
allocations or other determinations, Landlord and Tenant will act reasonably and
in good faith.  In all cases where approval or consent is required, any denial
will be in writing and will state the reasons for such denial.

Section 37.

Time of Essence.

Time is of the essence with respect to this Lease.  If the final day of any
period of time described in this Lease is a Saturday, Sunday or Holiday, that
period is extended to the next day that is not a Saturday, Sunday or Holiday.

Section 38.

Memorandum of Lease.

Neither Landlord nor Tenant shall record this Lease.  Notwithstanding the
foregoing, on the Effective Date Landlord and Tenant shall enter into the
Memorandum of Lease attached hereto as Exhibit E and on the date Landlord
acquires the Land and before the Master CC&Rs are recorded, Landlord shall
record the same immediately following the recordation of the deed vesting fee
title to the Land in Landlord.  Upon the expiration or termination of the Term,
Landlord shall have right, at its sole option, to record a release of the
Memorandum of Lease without the necessity of obtaining Tenant’s prior consent or
authorization.

Section 39.

Survival.

42



--------------------------------------------------------------------------------

Any claim, cause of action, liability or obligation arising under this Lease in
favor of a party hereto against or obligating the other party hereto shall (to
the extent not theretofore fully performed) survive the expiration or any
earlier termination of this Lease.

Section 40.

Building Name and Signage.

 

(a)

Provided that the installation and maintenance thereof complies with all
applicable Legal Requirements and Permitted Exceptions, and Tenant has received
all approvals, consents, and permits required therefor by applicable Legal
Requirements and Permitted Exceptions, Tenant shall have the right to erect and
maintain (i) such signage on the Building as Tenant may from time-to-time elect
to install and maintain in the locations depicted on Exhibit G attached hereto
(but subject to Landlord’s approval of such signage, which will not be
unreasonably withheld, conditioned, or delayed), and (ii) two (2) monument signs
(but subject to Landlord’s approval of such signs, which will not be
unreasonably withheld, conditioned, or delayed), one in the Plaza outside the
Building and one on the corner of Legacy Drive and Communications Parkway, such
final locations to be mutually agreed upon between Landlord and Tenant (the
monument signs approved and included as part of the Base Building Drawings and
bearing Tenant’s name and/or corporate logo are referred to herein as the
“Approved Monument Signs”).  Notwithstanding the foregoing, Landlord hereby
approves Tenant’s the design of Tenant’s building signage and the locations
therefor as depicted on Exhibit G attached hereto (the “Approved Building
Signage”). Except as otherwise provided below in this Section 40, any changes to
the Approved Building Signage shall require Landlord’s approval, which approval
shall not be unreasonably withheld, conditioned, or delayed.  Additionally,
Landlord covenants that, prior to the Substantial Completion Date, Landlord will
have obtained all approvals necessary under the Permitted Exceptions with
respect to the installation, operation, and display of the Approved Building
Signage and the Approved Monument Signs and, with respect to the Approved
Monument Signs, Landlord will have obtained all approvals necessary under the
Legal Requirements with respect to the installation, operation, and display of
such Approved Monument Signs.  Notwithstanding the foregoing, Landlord shall not
have the right to approve either (A) changes in signs necessitated by changes in
Tenant’s corporate logo or (B) the sign of any entity that either acquires
Tenant or is the surviving entity in any merger with Tenant.  At Tenant’s
request and to the extent necessary, Landlord shall use commercially reasonable
efforts on Tenant’s behalf and at Tenant’s sole cost and expense to secure any
approvals or consents necessary under the Permitted Exceptions for the
construction, operation, and display of Tenant’s signs.  Tenant shall maintain
all such signs in a good, clean, and safe condition in accordance with all
applicable Legal Requirements and Permitted Exceptions. Tenant shall repair all
damage caused by the installation, use, maintenance, and removal of the signs
and, upon their removal, restore the Building where such signs were located to
its condition immediately before the installation thereof (ordinary wear and
tear excepted, other than any discoloration caused thereby).  Within thirty days
after the earlier of (1) the termination of Tenant’s right to possess the
Premises or (2) the

43



--------------------------------------------------------------------------------

 

end of the Term, Tenant shall remove the signs and perform all restoration work
as provided above.  If Tenant fails to do so within such thirty-day period,
Landlord may, without compensation to Tenant, perform such work and dispose of
the signs in any manner it deems appropriate or deem such signs abandoned and,
after removing Tenant’s logo therefrom (if applicable), use such signs; and
Tenant shall pay to Landlord all reasonable costs incurred by Landlord in
connection therewith within ten (10) Business Days after Landlord’s request
therefor.

 

(b)

Tenant may install at Tenant’s sole cost and expense (however, such costs may be
included in the Tenant’s Costs for any such graphics installed as a part of the
Tenant Improvements) graphics (e.g., Tenant’s company name, logo or trade dress)
in elevator lobbies and on the entrance doors to the Building and, at Tenant’s
election, the Parking Garage.  Without limiting Tenant’s rights pursuant to
Section 40(a),  Tenant shall not install any other graphics visible from the
exterior of the Building without Landlord’s prior approval; provided, however,
the foregoing prohibition shall not preclude Tenant from displaying Tenant’s
customary retail signage visible from the exterior of the Building without
Landlord’s prior approval.  Additionally, Tenant shall be permitted to install
and maintain appropriate, elegant and discrete graphics with Landlord’s prior
approval (not to be unreasonably withheld, conditioned, or delayed) of the type,
style, size, materials, method of illumination, if any, and method of
installation or attachment, at Tenant’s sole cost and expense in the public
lobby on the ground floor of the Building, in a prominent location visible from
the primary entrance of the Building.  Landlord hereby approves Tenant’s
installation of any signage permitted under this Section 40(b) designed for
interior display.  Except as expressly provided in this Section 40(b), Landlord
shall not have any approval rights with respect to Tenant’s interior signage.

 

(c)

Tenant may select the name for the Building and Landlord shall have the right to
change the name of the Building only with Tenant’s approval.

 

(d)

Landlord hereby approves (i) the names “Reata” and “Reata Pharmaceuticals” for
use on the Signs, and (ii) subject to all applicable Legal Requirements and the
Permitted Exceptions, Tenant’s current logo and trade dress in Tenant’s
corporate colors on the Signs.

Section 41.

Expansion Agreement.  

Pursuant to that certain Expansion Agreement of even date herewith between TC
Legacy Land Venture, LLC, a Delaware limited liability company, as “Owner”
thereunder (“Adjacent Parcel Owner”), and Tenant, as “Tenant” thereunder (the
“Expansion Agreement”), Tenant may require that Owner construct an office
building (the “Additional Building”) on the Land (as defined in the Expansion
Agreement)  for Tenant’s occupancy.  If Tenant elects to cause Owner to
construct such Additional Building as set forth in such Expansion Agreement, and
if the Expiration Date of the Initial Term of this Lease is a date that is
earlier than the date of the expiration of the Additional Building Term (as
defined in the Expansion Agreement), then the parties shall enter into an
amendment to

44



--------------------------------------------------------------------------------

this Lease that shall (a) extend the Term of this Lease to be coterminous with
the Additional Building Term so that the Term of this Lease and the Additional
Building Term are both ten (10) years from the Additional Building Commencement
Date (as defined in the Expansion Agreement), and (b) set forth the Base Rent
for the Premises for the extended portion of the Term, which Base Rent for the
extended portion of the Initial Term shall be the then-current Base Rent as
increased each year as provided in Section 5(c) of this Lease.

Section 42.

Guaranty.

CBRE Group, Inc., a Delaware corporation (“Guarantor”), has executed and
delivered to Tenant on the Effective Date a Completion Guaranty in the form
attached hereto as Exhibit M (the “Guaranty”) to guaranty to Tenant Landlord’s
obligations to construct the Base Building Improvements.  Section 54 of this
Lease shall not operate to limit or impair Tenant’s rights and remedies under
the Guaranty or Guarantor’s liability under the Guaranty.

 

Section 43.

Abatements, Grants, and Subsidies.

Notwithstanding anything to the contrary in this Lease, Landlord acknowledges
and agrees that any tax benefits or credits or other economic incentives which
may be provided by the State of Texas, Collin County, the City of Plano, or any
other governmental or quasi-governmental agency or department for which Landlord
or Tenant might be eligible as a result of its establishment at the Premises of
the facilities contemplated hereunder (including, for example: (a) its entering
into this Lease, (b) its employment of persons at its facilities at the
Premises, (c) its expenditure of funds in connection with the construction of
leasehold improvements and establishment at the Premises of the facilities
contemplated hereunder, or (d) Tenant’s purchase and/or installation of any
furniture, fixtures and equipment at the Premises) shall be the property of
Tenant during the Term, but not thereafter (and Landlord shall not be entitled
to receive any portion of such benefits which are paid during the Term and to
the extent that any such benefits are received by Landlord during the Term,
Landlord shall promptly remit payment of the applicable amount(s) to Tenant). 
Landlord agrees to diligently assist Tenant in Tenant's pursuit of the benefits
or credits described herein at no out-of-pocket cost to Landlord.

 

Section 44.

Amenities.

 

(a)

If at any time Landlord or its Affiliates owns any multi-tenant building located
within the area shown on Exhibit S (the “Future Development Area”), Landlord and
Tenant may mutually agree, each at their sole discretion, to enter into a
revocable license to allow Tenant to use any amenities (the “Future Development
Amenities”) offered for the use of other tenants of the Future Development Area
(e.g., cafeterias, exercise facilities, etc. which are not located within the
Premises) in common with the other tenants of the Future Development Area on
terms mutually agreeable to Landlord and Tenant during the term of such license,
which terms may include the obligation of Tenant to contribute to the operation
and

45



--------------------------------------------------------------------------------

 

maintenance costs of any such Future Development Amenities during the term of
such license.

Section 45.

Landlord’s Representations and Warranties.

Landlord represents and warrants to Tenant that:

 

 

(a)

Title; Conflict.  Landlord has or will not later than the date of Commencement
of Construction have good title to the Land in fee simple absolute, subject only
to Permitted Liens (defined below), and has full right and authority to enter
into this Lease and to perform Landlord’s obligations as required hereunder, and
this Lease does not conflict with, and its execution by Landlord shall not
result in a default or event of default under, any other agreement to which
Landlord is bound.  Landlord will furnish to Tenant upon request evidence
reasonably satisfactory to Tenant of Landlord’s title to the Land and Landlord’s
authority to enter into, execute and deliver this Lease and to perform its
obligations hereunder.  “Permitted Liens” means (i) current taxes not past due,
(ii) the Permitted Encumbrances, and (iii) those priority mortgages, deeds of
trust, prime leases or ground leases for which Tenant has received a SNDA as
contemplated by Section 27.

 

(b)

Compliance.  Tenant’s use of the Premises for the office and laboratory uses and
purposes described herein and uses ancillary thereto is a permitted use under
the Zoning Ordnance of the City of Plano, Texas, provided that Tenant’s use of
the laboratory is consistent with the definition of a “Research and Development
Center” as set forth in Article 8 of the Zoning Ordinance of the City of Plano,
Texas.

 

(c)

Claims or Proceedings.  There are no claims, causes of action or other
proceedings pending or, to Landlord’s knowledge, threatened in respect to the
ownership, operation or environmental condition of the Land or any part thereof
(including disputes with mortgagees, governmental authorities, utilities,
contractors, adjoining land owners or suppliers of goods), except for claims
which are fully insured and as to which the insurer has accepted defense without
reservation.

 

(d)

Condemnation, Etc.  There is no existing, pending or, to Landlord’s knowledge,
contemplated, threatened or anticipated (i) condemnation of any part of the
Land, (ii) repaving, widening, change of grade or limitation on use of streets,
roads, or highways abutting the Land, (iii) special tax or assessment to be
levied against the Land, (iv) change in the zoning classification of the Land,
or (v) change in the manner of tax assessment of the Land.

Section 46.

Payment of Certain Project Costs.

To the extent that such costs are otherwise used in the calculation of Total
Project Costs for purposes of determining the Base Rent payable by Tenant with
respect to the Premises, Tenant shall have the right (at its sole election), at
any time prior to the Commencement Date, to pay to Landlord the amount of all
operating costs and/or Taxes with respect to the

46



--------------------------------------------------------------------------------

Premises attributable to any period prior to the Commencement Date and to deduct
the amount of any such payment from the Total Project Costs with respect to the
Premises for purposes of calculating Base Rent hereunder, and in such event the
parties shall make any resulting adjustments to the Base Rent schedule(s)
pursuant to an amendment to this Lease.

 

Section 47.

Parking.

Landlord shall make available to Tenant for Tenant’s use for the entire Term
(subject, however, to any necessary adjustments in the number of such spaces if
Tenant elects to renew for less than all of the initial Premises as provided in
Section 4 hereof): (i) all spaces in the Parking Garage, the number of which
will be included in the Base Building Construction Documents approved by Tenant
or in a Tenant Change Order (collectively, the “Garage Parking Spaces”), and
(ii) all spaces in any surface parking lots on the Land (collectively, the
“Surface Parking Spaces”).  The Garage Parking Spaces and the Surface Parking
Spaces are collectively referred to herein as the “Parking Spaces”.  During the
Term and any renewals or extensions thereof, Tenant shall not be charged
separate rental charges for the use of any of the foregoing Parking Spaces, and
Tenant shall have the right to re-stripe and, subject to applicable Legal
Requirements, reconfigure the Parking Garage and designate Tenant’s applicable
share of Parking Spaces as reserved for Tenant’s exclusive use.

 

Section 48.

Emergency Generator.

 

(a)

Installation of Tenant Generator.  Tenant shall have the right to use the Land
and Building for the installation, use, maintenance and repair of one or more
generators, uninterrupted power sources and other specialty equipment and other
related equipment, including gas tanks, gas lines, mountings and supports
(collectively, the “Tenant Generator”) for purposes of providing emergency and
back-up electrical power to the Premises, all to the extent permitted by and in
accordance with applicable Legal Requirements and the Permitted Exceptions.  The
location of one of the Tenant Generators shall be identified in conjunction with
the Building design process.

 

(b)

Maintenance, Repair and Removal of Tenant Generator.  To the extent Tenant
exercises its right to install the Tenant Generator as provided in Section 48(a)
above, Tenant, at its cost and expense, shall install, maintain (in good and
safe condition and repair and in compliance with all Legal Requirements and the
Permitted Exceptions), insure and remove (at the end of the Term) the Tenant
Generator and, at its sole cost and expense, repair any and all damage caused to
the Premises or any equipment or property as a result of Tenant’s exercise of
the rights granted in this Section 48.  Tenant shall not be required to pay
Landlord any fees or Rent for the use of such area of the Building or the Tenant
Generator.  Installation of the Tenant Generator shall be performed at Tenant’s
sole cost and expense as part of the Tenant Improvements in accordance with the
provisions of Section 13 and Exhibit B.  Landlord and Tenant agree that upon the
termination of this Lease or Tenant’s right to possession hereunder, for any
reason, Tenant’s rights under this

47



--------------------------------------------------------------------------------

 

Section 48 shall simultaneously terminate.  Notwithstanding the provisions of
Section 13(b), at the expiration or earlier termination of the Term, Tenant is
obligated to remove the Tenant Generator and repair and restore any damage
caused to the Premises as a result thereof.  Tenant shall be responsible for
compliance with all Environmental Laws pertaining to or governing the
installation, operation and maintenance of the Tenant Generator (and associated
gas tanks and gas storage).

Section 49.

Confidentiality.

Except as required by Legal Requirements or for financial reporting purposes,
Landlord and Tenant shall not disclose the terms of this Lease to any third
party; provided, however, without Tenant’s prior consent, Landlord shall be
permitted to disclose the terms of this Lease to (a) Landlord’s partners and
Affiliates and Landlord’s and their respective officers, directors, employees
and agents, (b) any current or prospective holder of any mortgage or voluntary
lien on the Premises or any portion thereof or interest therein, (c) any
prospective purchaser or other transferee of the Premises or any portion thereof
or interest therein, (d) legal counsel or other consultants to Landlord to the
extent any such legal counsel or other consultant is working with or for
Landlord in connection with this Lease, and (e) any person or entity in
connection with any legitimate business purpose of Landlord; and provided
further, however, without Landlord’s prior consent, Tenant shall be permitted to
disclose the terms of this Lease to (i) legal counsel or other consultants to
Tenant to the extent any such legal counsel or other consultant is working with
or for Tenant in connection with this Lease, (ii) any prospective assignee,
sublessee or other transferee of Tenant’s interest under this Lease,
(iii) Tenant’s partners, officers, directors, agents or employees, (iv) any
prospective financing source of Tenant, and (v) any person or entity in
connection with any legitimate business purpose of Tenant.  In the event
Landlord or Tenant makes any disclosures to third parties pursuant to the
foregoing provisions, the party making such disclosure shall cause any
individual to whom such disclosure is made to not further disclose the terms of
this Lease to anyone as to whom disclosure is prohibited by the terms of this
Section 49.  Notwithstanding anything to the contrary contained in this Lease,
any breach by Landlord or Tenant of the provisions of this Section 49 shall not
be a default under the terms of this Lease and the non-defaulting party’s sole
remedy shall be to commence actions at law or in equity for an injunction or to
recover damages suffered by such party on account of the breach.

Section 50.

Consent to Removal of Personal Property.

On or before the Substantial Completion Date and as a condition precedent to the
occurrence thereof, Landlord shall deliver to Tenant and Tenant’s lender a
Landlord-executed counterpart of the Consent to Removal of Personal Property in
the form of Exhibit R hereto (or such other form reasonably acceptable to both
Landlord and to Tenant’s lender requesting such form of consent).

Section 51.

Termination Right – Acquisition of Land.

Landlord agrees that it will acquire fee simple ownership of the Land on a date
that is not

48



--------------------------------------------------------------------------------

later than thirty (30) days after the date on which all of the termination
options described in Section 52 and in Section 53 below (the “Public
Announcement Termination Rights”) expire (because notice of termination is not
timely delivered) or are waived by both Landlord and Tenant.  If Landlord fails
to acquire the Land on or before the date described in the immediately preceding
sentence, Tenant shall have the right to terminate this Lease by written notice
delivered to the other at any time prior to the date Landlord actually acquires
the Land and upon any such termination, this Lease shall be of no further force
or effect.  Landlord shall deliver evidence of its acquisition of the Land to
Tenant promptly following such acquisition.

Section 52.

Termination Right – Public Announcements.

In the event that both Public Announcements have not occurred on or before
December 10, 2019, then either Landlord or Tenant shall have the right to
terminate this Lease by written notice to the other delivered not later than
December 13, 2019, and, upon any such termination, this Lease shall be of no
further force or effect, other than obligations which expressly survive any
termination of this Lease.  The rights of termination provided in this Section
52 shall expire upon the occurrence of the Public Announcements.  Tenant agrees
to give written notice to Landlord of a Public Announcement within one (1) day
after such Public Announcement.  “Public Announcements” shall mean both the
MOXIe Public Announcement and the CARDINAL Public Announcement. The “MOXIe
Public Announcement” means a public announcement by REATA that a statistically
significant improvement in mFARS score (between patients on omaveloxolone versus
patients on placebo) has been observed in REATA’s MOXIe clinical trial.  The
“CARDINAL Public Announcement” means a public announcement by REATA that a
statistically significant improvement in retained benefit (between patients on
bardoxolone methyl versus patients on placebo) has been observed after 52 weeks
in REATA’s CARDINAL phase 3 clinical trial.

Section 53.

Termination Right – CARDINAL Announcement Review.

From the CARDINAL Public Announcement through the date that is the later of
thirty (30) days following (a) the CARDINAL Public Announcement or (b) the date
Landlord receives the Announcement Review Materials (defined below) (the
“Announcement Review Period”), Landlord shall have the right and option to
review the CARDINAL Public Announcement and the Announcement Review Materials;
provided, however, that the Limited Release Announcement Review Materials
(defined below) will only be provided to and may only be reviewed by Landlord’s
FDA Consultant (defined below).  As used herein, the term “Announcement Review
Materials” means the following materials and reports: (i) the patient
disposition summary prepared in connection with the CARDINAL phase 3 clinical
trial, (ii) the primary endpoint analysis (week 48 eGFR) prepared in connection
with the CARDINAL phase 3 clinical trial, (iii) the key secondary endpoint
analysis (week 52 off-treatment eGFR) prepared in connection with the CARDINAL
phase 3 clinical trial, (iv) the summary of vitals (blood pressure, weight,
etc.) prepared in connection with the CARDINAL phase 3 clinical trial, (v) the
adverse event table prepared in connection with the CARDINAL phase 3 clinical
trial, (vi) the serious adverse event

49



--------------------------------------------------------------------------------

table prepared in connection with the CARDINAL phase 3 clinical trial, (vii) the
mock FDA data audit quality assurance report, (viii) the then-current draft (if
any) of the chemistry, manufacturing, and controls and pre-clinical sections of
the CARDINAL new drug application, (ix) a summary of missing data for the
primary and lead secondary endpoints in the CARDINAL trial, (x) Tenant’s latest
available unaudited internal financial statements prepared in the normal course
of its business, and (xi) evidence of the completion of the CARDINAL Public
Announcement equity offering (to the extent such equity offering has been
completed by Tenant).  The materials and reports referenced in items (i) through
(ix) of the preceding sentence are referred to herein as the “Limited Release
Announcement Review Materials”.  David Battleman of True North Lifesciences and
Lisa VanLuvanne of Facet Life Sciences, or such other individuals designated by
Landlord by written notice to Tenant (subject to the qualifications, below),
shall each serve as a “Landlord’s FDA Consultant”; provided, however, that there
may be no more than two (2) Landlord’s FDA Consultants, each Landlord’s FDA
Consultant must be generally recognized as an expert with respect to the
evaluation of data generated in connection with clinical trials for new
pharmaceuticals and regularly engaged in such business, and no Landlord’s FDA
Consultant may be an employee or agent of Landlord or any of its Affiliates.  No
later than ten (10) days after the CARDINAL Public Announcement, Tenant will (1)
make available at Tenant’s offices in Plano, Texas for review by each Landlord’s
FDA Consultant the Limited Release Announcement Review Materials (and no
Landlord’s FDA Consultant shall retain any such Limited Release Announcement
Review Materials or make any copies or reproductions thereof), and (2) deliver
to Landlord the remaining Announcement Review Materials (i.e., those
Announcement Review Materials which are not Limited Release Announcement Review
Materials); provided, however, that as a condition to Tenant’s obligation to
permit any Landlord’s FDA Consultant to review the Limited Release Announcement
Review Materials, such Landlord’s FDA Consultant shall, prior to the date
Landlord is required to make available for review the Limited Release
Announcement Review Materials as set forth above, enter into a non-disclosure
agreement with Tenant in the form attached hereto as Exhibit N, failing which,
Tenant shall have no obligation to provide for review the Limited Release
Announcement Review Materials (and, provided Tenant delivers to Landlord the
Announcement Review Materials which are not Limited Release Announcement Review
Materials, Tenant shall be deemed to have delivered all of the Announcement
Review Materials).  Landlord shall have the right to terminate this Lease by
delivering written notice to Tenant on or before the final day of the
Announcement Review Period if Landlord is not satisfied, in its sole discretion,
with the information contained in the Announcement Review Materials, including
without limitation, Tenant’s ability to satisfy the financial obligations set
forth in this Lease, and upon any such termination neither Landlord nor Tenant
shall have any further obligations under this Lease other than obligations which
expressly survive any termination of this Lease.

Section 54.

Limitations of Liability.

It is expressly understood and agreed that notwithstanding anything to the
contrary contained in this Lease, and notwithstanding any Legal Requirement to
the contrary, the liability of Landlord hereunder (including any successor
landlord) and any recourse by

50



--------------------------------------------------------------------------------

Tenant against Landlord shall be limited solely and exclusively to the equity
interest of Landlord in and to the Building (which shall include, without
limitation, insurance proceeds, condemnation proceeds, proceeds of sale and
rents and other income from the Building to which Landlord or its Affiliates are
entitled), and neither Landlord, nor any of its constituent partners, shall have
any personal liability therefor, and Tenant hereby expressly waives and releases
such personal liability on behalf of itself and all persons claiming by, through
or under Tenant.  Notwithstanding anything to the contrary contained in this
Lease, with the exception of Landlord’s right to consequential damages as
provided in Section 30 of this Lease, under no circumstances shall Landlord or
Tenant be liable for consequential damages, including, without limitation,
injury to either party’s business or for any loss of income or profit therefrom.

Section 55.

Acknowledgement Regarding Prohibited Transactions.

Tenant has been informed by Landlord that, as of the date of this Lease,
Landlord is owned at least in part by California State Teachers’ Retirement
System, a public entity created pursuant to the laws of the State of California
(“CALSTRS”), a unit of the California Government Operations Agency established
pursuant to Title 1, Division 1, Parts 13 and 14 of the California Education
Code, Sections 22000, et seq., as amended (the “Education Code”), and that, as a
result, CALSTRS is prohibited from engaging in certain transactions with or for
the benefit of an “employer”, “employing agency”, “member”, “beneficiary” or
“participant” (as those terms are defined or used in the Education Code).  In
addition, Tenant has been informed by Landlord that certain restrictions under
the Internal Revenue Code, 26 U.S.C. Section 1, et seq. (the “Code”) may apply
to distributions made by CALSTRS to its members, beneficiaries and
participants.  Accordingly, Tenant hereby advises Landlord and CALSTRS that, as
of the date of this Lease and to Tenant’s actual knowledge without the duty of
investigation or inquiry, and subject to the last three (3) sentences of this
Section, (a) Tenant is neither an employer, employing agency, member,
beneficiary or participant (as such terms are defined in the Education Code);
(b) Tenant has not knowingly made any contribution or contributions to Landlord
or CALSTRS; (c) neither an employer, employing agency, member, beneficiary nor
participant (as such terms are defined in the Education Code), nor any person
who has made any contribution to Landlord or CALSTRS, nor any combination
thereof, is knowingly related to Tenant by any relationship described in Section
267(b) of the Code; (d) subject to any brokerage commissions payable in
connection with this Lease and Rent, neither Landlord, CALSTRS, CBRE Global
Investors, LLC (“CBRE Global”), their affiliates, related entities, agents,
officers, directors or employees, nor any CALSTRS board member, employee or
internal investment contractor thereof or therefor (collectively, “Landlord
Affiliates”) has received or will receive, directly or indirectly, any payment,
consideration or other benefit from, nor does any Landlord Affiliate have any
agreement or arrangement with, Tenant or any person or entity affiliated with
Tenant, relating to the transactions contemplated by this Lease except as
expressly set forth in this Lease; and (e) except for publicly traded shares of
stock or other publicly traded ownership interests, no Landlord Affiliate has
any direct or indirect ownership interest in Tenant or any person or entity
affiliated with Tenant.  Landlord acknowledges that (i) Tenant and/or such
entities affiliated with Tenant may be publicly held companies, and one or more
Landlord

51



--------------------------------------------------------------------------------

Affiliates may own shares in such companies, and (ii) such publicly held
companies and their subsidiaries and affiliates (including, without limitation,
Tenant) may employ former teachers who may have made contributions to Landlord
and/or CALSTRS.  Landlord also acknowledges that Tenant may contract with CBRE
Global entities for a number of services, including, but not limited to,
management and brokerage services. In addition, and notwithstanding anything to
the contrary contained in this Section, Tenant shall not be responsible for any
violation by Landlord or its affiliates if the execution of this Lease by
Landlord or its affiliates is found to have constituted a prohibited transaction
pursuant to the foregoing terms of this Section, nor shall Tenant be liable for
any damages incurred by Landlord or its affiliates as a result of such
violation, unless Tenant willfully and knowingly made a false statement under
this Section, and the damages incurred by Landlord or its affiliates are
directly attributable to such false statement.

Section 56.

Master CC&Rs.

 

(a)

Tenant has approved the locations of the Common Areas (as defined in the Master
CC&Rs) which Landlord anticipates will be located on the Premises as described
on the site plan which is attached to the form of Master CC&Rs attached to this
Lease (being the Shared Road, Auto-Court (Shared), Plaza (Shared) and Legacy
West Walkway (Shared)), each as depicted on such site plan.  

 

(b)

In no event shall Tenant have any obligation to pay any Regular Assessments or
Special Group Assessments (each as defined in the Master CC&Rs) to the extent
the aggregate amount of such Regular Assessments and Special Group Assessments
during any calendar year exceeds the Assessment Cap (defined below).  As used
herein, “Assessment Cap” means, during the first full calendar year falling
within the Term, $45,000.00, and during any subsequent calendar year within the
Term, the Assessment Cap in effect during the prior calendar year within the
Term multiplied by 1.03.  For instance, the Assessment Cap during the second
calendar year of the Term will be $46,350.00 (i.e., $45,000.00 * 1.03), and the
Assessment Cap during the third calendar year of the Term will be $47,740.50
(i.e., $46,350.00 * 1.03).  The Assessment Cap during any partial calendar year
at the beginning of the Term will be determined by multiplying $45,000 by a
fraction, the numerator of which is the number of days during such calendar year
falling within the Term and the denominator of which is the total number of days
in such calendar year.  The Assessment Cap during any partial calendar year at
the end of the Term will be proportionately reduced in similar fashion; and

 

[Remainder of Page Intentionally Left Blank.

Signature pages follow.]

52



--------------------------------------------------------------------------------

Exhibit 10.1

The parties have executed this Lease on the date first above written.

LANDLORD:

TC LEGACY LAND VENTURE, LLC,

a Delaware limited liability company

 

 

By:

TC Legacy Land Member, LLC, a Delaware limited liability company, its managing
member

 

 

By:

TCDFW Office Development, Inc., a Delaware corporation, its sole member

 

By:/s/Scott Krikorian

Print:Scott Krikorian

Its:President and CEO

 

 

[TENANT’S SIGNATURE PAGE FOLLOWS THIS PAGE]

 




 



--------------------------------------------------------------------------------

 

 

TENANT:

 

REATA PHARMACEUTICALS, INC.,

a Delaware corporation

 

By:/s/J. Warren Huff

Print:J. Warren Huff

Its:Chief Executive Officer

 

 

 

 

 

 



--------------------------------------------------------------------------------

Exhibit 10.1

Schedule 1

DEFINED TERMS

As used in this Lease, including without limitation Exhibit B, the following
terms shall have the respective meanings indicated below:

“Acquisition Date” means the date Landlord acquires fee simple title to the
Land.

“ADA” has the meaning given such term in Section 12(b) of this Lease.

“Additional Building” has the meaning given such term in Section 41 of this
Lease.

“Additional Equipment” has the meaning given such term in Section 15 of this
Lease.

“Additional Rent” means Tenant’s Proportionate Share of Taxes and Tenant’s
Proportionate Share of Insurance Costs.

“Adjacent Parcel Owner” has the meaning given such term in Section 41 of this
Lease.

“Affiliate” shall mean any entity (i) which controls said person or entity,
(ii) is controlled by said person or entity, (iii) is under common control with
said person or entity, (iv) that is a successor to said person or entity as the
result of merger, consolidation, stock sale, transfer or swap, transfer of
beneficial interests, or by operation of law, and/or (v) that acquires a
majority of the assets of said person or entity (whether or not there may be a
change in said person or entity’s name).

“Allowances” means any allowances with respect to the Base Building Improvements
which are described in either the Design Intent Narrative or in any of the Base
Building Early Release Permit Drawings.

“Alterations” has the meaning given such term in Section 13(a) of this Lease.

“Approved Building Signage” has the meaning given such term in Section 40(a) of
this Lease.

“Approved Monument Signs” has the meaning given such term in Section 40(a) of
this Lease.

“Arbitrator” has the meaning given such term in Section 4(d) of this Lease.

“Assessment Cap” has the meaning given such term in Section 56(a) of this Lease.

“Award” shall mean the amount of any award made, consideration paid, or damages
ordered as a result of a Taking.

 



--------------------------------------------------------------------------------

“Base Building Improvements” shall mean the improvements described in the Base
Building Improvements Design Drawings, including, without limitation, the
Building and the Parking Garage.

“Base Building Construction Documents” shall mean the final, approved plans and
specifications for the Base Building Improvements.

“Base Building Design Drawings” shall mean the design development drawings for
the Base Building Improvements to be prepared by Landlord’s Architect.

“Base Building Improvements Punch List” has the meaning given such term in
Section 4.1 of Exhibit B to this Lease.

“Base Building Early Release Permit Drawings” shall mean the Base Building
Design Drawings and the Structural Drawings.

“Base Building Schematic Drawings” shall mean the schematic drawings for the
Base Building Improvements to be prepared by Landlord’s Architect.

“Base Building TI Requirements” has the meaning given such term in Section 2.6
of Exhibit B to this Lease.

“Base Rent” has the meaning given such term in Section 5(a) of this Lease.

“Base Rent Abatement Period” has the meaning given such term in Section 5(a) of
this Lease.

“Basic Services” has the meaning given such term in Section 9 of this Lease.

“Basic Services Failure” has the meaning given such term in Section 9 of this
Lease.

“BOMA Standard” has the meaning given such term in Section 2 of this Lease.

“BSF Notice” has the meaning given such term in Section 2 of this Lease.

“Building” has the meaning given such term in the Recitals portion of this
Lease.

“Building Square Footage” or “BSF” has the meaning given such term in Section 2
of this Lease.

“Building’s Systems” has the meaning given such term in Section 14(a) of this
Lease.

“Business Days” shall mean Monday through Friday, excluding Holidays.

“CARDINAL Public Announcement” has the meaning given such term in Section 52 of
this Lease.

 



--------------------------------------------------------------------------------

“Change Notice” has the meaning given such term in Section 2.4(c) of Exhibit B
to this Lease.

“Claims” has the meaning given such term in Section 17(a) of this Lease.

“Commencement Date” shall mean the earlier of (a) six (6) months plus the number
of days of Landlord Delay following the later of (i) the Substantial Completion
Date, and (ii) the date upon which the City of Plano issues a shell building
final with respect to the entire Base Building Improvements, (or if multiple
“shell building finals” are issued, the first date upon which shell building
finals have been issued with respect to all of the Base Building Improvements),
or (b) the first date upon which Tenant has substantially completed the Tenant
Improvements (including receipt of a certificate of occupancy) and commences
business operations on at least two (2) floors of the Premises (as opposed to
merely preparing the Premises for occupancy).  In no event shall the
Commencement Date occur before the Substantial Completion Date.

“Commencement Date Letter” has the meaning given such term in Section 3(b) of
this Lease.

“Commencement of Construction” has the meaning given such term in Section 7.3 of
Exhibit B to this Lease.

“Common Areas” is defined in the Master CC&Rs.

“Comparable Buildings” shall mean first class buildings of comparable age, size,
and construction, located in the Upper Tollway / West Plano submarket of Collin
County, Texas.

“Contractor Payment” has the meaning given such term in Section 6.2(b) of
Exhibit B to this Lease.

“Construction Contract” means the final guaranteed maximum price construction
contract entered into between Landlord and the General Contractor for the
construction of the Base Building Improvements.  If there is more than one final
guaranteed maximum price construction contract entered into between Landlord and
the General Contractor for the construction of the Base Building Improvements,
each such construction contract shall be a “Construction Contract” with respect
to the portion of the Base Building Improvements which are the subject of such
construction contract (e.g., if there is one construction contract with the
General Contractor for the Parking Garage and a separate construction contract
with the General Contractor for the Building).

“Construction Lender” means the construction lender providing the construction
loan for the initial construction of the Base Building Improvements.

“Construction Loan” means the loan by Construction Lender to Landlord for the
construction of the Base Building Improvements.

 



--------------------------------------------------------------------------------

“Contingent Includable Project Costs Overages” has the meaning given such term
in Section 5(b) of this Lease.

“Conversion Costs” means (i) the actual, out-of-pocket costs reasonably incurred
by Landlord which are necessary to demise the portion of the Building to be
occupied by Tenant from the remainder of the Building in a manner comparable to
that existing in Comparable Buildings which are also multi-tenant buildings,
plus (ii) a market construction management fee payable to Landlord or Landlord’s
Affiliate.  In no event shall Conversion Costs include any alterations or
improvements to the Improvements that would typically be considered tenant
finish-out work.

“CSC” shall mean a certificate of substantial completion (AIA Form G704 or
equivalent).  Each CSC shall state the Delivery Condition has been satisfied in
all material respects with respect to the Base Building Improvements (or the
applicable portion thereof).

“Date of Taking” shall mean the date upon which title to the Premises, or a
portion thereof, passes to and vests in the condemnor or the effective date of
any order for possession if issued prior to the date title vests in the
condemnor.

“Default Rate” shall mean a per annum rate equal to the lesser of (i) the Prime
Rate plus two percent (2%), or (ii) the maximum contract interest rate per annum
allowed by law.

“Delivery Condition” shall mean that Landlord has substantially completed the
items set forth in Exhibit Q hereto.

“Design Intent Narrative” shall mean the narrative description and intended
design of the Base Building Improvements which is attached as Schedule 1 to
Exhibit B.

“Drawings” shall collectively mean the (i) Base Building Schematic Drawings,
(ii) Base Building Early Release Permit Drawings, and (iii) Base Building
Construction Documents.

“Environmental Laws” shall mean (i) the Resource Conservation and Recovery Act,
as amended by the Hazardous and Solid Waste Amendments of 1984, as now or
hereafter amended (42 U.S.C.  Sections 6901 et seq.), (ii) the Comprehensive
Environmental Response, Compensation and Liability Act, as amended by the
Superfund Amendments and Reauthorization Act of 1986, as now or hereafter
amended (42 U.S.C.  Sections 9601 et seq.), (iii) the Clean Water Act, as now or
hereafter amended (33 U.S.C.  Sections 1251 et seq.), (iv) the Toxic Substances
and Control Act, as now or hereafter amended (15 U.S.C.  Sections 2601 et seq.),
(v) the Clean Air Act, as now or hereafter amended (42 U.S.C.  Sections 7401 et
seq.), (vi) any local, state or federal law, statute, regulation, or ordinance
analogous to any of the laws described in clauses (i) through (v) above, and
(vii) any other federal, state, local, or foreign law (including any common
law), statute, regulation, or ordinance regulating, prohibiting, or otherwise
restricting the placement, discharge, release, threatened release, generation,
treatment, or disposal upon or into any environmental media of any substance,
pollutant, or waste which is now or hereafter classified or considered to be
hazardous or toxic (collectively, “Hazardous Substances”).

 



--------------------------------------------------------------------------------

“Evaluation Costs” has the meaning given such term in Section 2.4(a) of Exhibit
B to this Lease.

“Evaluation Delay” has the meaning given such term in Section 2.4(a) of Exhibit
B to this Lease.

“Evaluation Notice” has the meaning given such term in Section 2.4(b) of Exhibit
B to this Lease.

“Event(s) of Default” has the meaning given such term in Section 22 of this
Lease.

“Expansion Agreement” has the meaning given such term in Section 41 of this
Lease.

“Expiration Date” has the meaning given such term in Section 3(a) of this Lease.

“Final Base Building Improvements Punch List” has the meaning given such term in
Section 4.1 of Exhibit B to this Lease.

“Final Project Costs Statement” has the meaning given such term in Section 5(d)
of this Lease.

“First Class Building Standards” shall mean a quality that is equal to or in
excess of the quality of Comparable Buildings.

“Floor Delivery” shall mean the delivery of a floor in the Building prior to
Substantial Completion, at Tenant’s request, in order to permit Tenant to
commence the construction of the Tenant Improvements on such floor.  

“Force Majeure Delay” means an actual delay caused by a Force Majeure Event.

“Force Majeure Event” means only: (a) strikes, lockouts or labor disputes
(provided that such strikes, lockouts or labor disputes affect all or a material
part of the work force available to perform the work or service in question [and
not, for example, only certain individual companies or firms]); (b) war, warlike
operation or conditions which prevent continued work at the Premises; (c)
sabotage or terrorism affecting the Premises; (d) imposition after the Effective
Date of new governmental moratoria or prohibitions on construction or other
unforeseen governmental actions; (e) fire or other casualty damage to the
improvements on the Land (other than from a fire or other casualty giving rise
to the repair or restoration obligation); (f) condemnation or other eminent
domain proceedings affecting a material portion of the Land (other than from a
condemnation giving rise to the repair or restoration obligation); (g) shortages
or inability to obtain materials or equipment (unless the principal reason such
materials or equipment are unavailable is that the party responsible for
performing the applicable repair or work ordered such materials after a date
which is customary for ordering similar materials or equipment for comparable
repairs or work and the reason for such delay is within such party’s reasonable
control); (h) inability to obtain fuel or energy (i.e., a failure by the
electric utility company to provide power to the Premises, through no fault of
the party contracting for such power), or (i) adverse

 



--------------------------------------------------------------------------------

weather conditions that could not be reasonably anticipated and the consequences
thereof and, with respect to the construction of the Base Building Improvements,
cause delays which exceed the allowances for weather-related delays in the
critical path schedule for the completion of the Base Building Improvements
agreed to between Landlord and the General Contractor.

“Future Development Amenities” has the meaning given such term in Section 44(a)
of this Lease.

“Future Development Area” has the meaning given such term in Section 44(a) of
this Lease.

“GAAP” shall mean, collectively, generally accepted accounting principles and
generally acceptable accounting standards.

“Garage Parking Spaces” has the meaning given such term in Section 47 of this
Lease.

“General Contractor” means the general contractor selected by Landlord to
perform the Base Building Improvements.

“Governmental Authorities” means the United States, the state, county, city and
political subdivisions in which the Premises is located or which exercises
jurisdiction over the Premises, any agency, department, commission, board,
bureau or instrumentality of any of them which exercises jurisdiction over the
Premises, and any property owners’ association which exercises jurisdiction over
the Premises.

“Governmental Change” has the meaning given such term in Section 8.1 of Exhibit
B to this Lease.

“Guarantor” has the meaning given such term in Section 42 of this Lease.

“Guaranty” has the meaning given such term in Section 42 of this Lease.

“Holidays” shall mean the following dates: (a) New Year’s Day, (b) Memorial Day,
(c) Independence Day, (d) Labor Day, (e) Thanksgiving Day, and (f) Christmas
Day.  If, in the case of any holiday described in (a) through (f) above, a
different day shall be observed than the respective day described above, then
the day that constitutes the day observed by national banks in Dallas, Texas on
account of such holiday shall constitute the holiday under this Lease.

“Improvement Allowance” shall mean $25,600,000.00.

“Improvements” has the meaning given such term in the Recitals portion of this
Lease.

“Includable Project Costs Overages” has the meaning given such term in Section
5(b) of this Lease.

 



--------------------------------------------------------------------------------

“Increase” has the meaning given such term in Section 2.4(b) of Exhibit B to
this Lease.

“Initial Term” has the meaning given such term in Section 3(a) of this Lease.

“Insurance Costs” has the meaning given such term in Section 7 of this Lease.

“Intent Notice” has the meaning given such term in Section 4(a) of this Lease.

“Lab Space” means those portions of the Premises utilized by Tenant for
laboratory purposes.

“Land” has the meaning given such term in the Recitals portion of this Lease.

“Land Cost” means $10,560,000.00.

“Landlord” has the meaning given such term in the Recitals portion of this
Lease.

"Landlord Delay" shall mean the number of calendar days of delay occurring after
Substantial Completion of the Base Building Improvements which causes Tenant to
be unable to complete the Tenant Improvements on or before the date that is six
months after the Substantial Completion Date and which results from a delay
occurring as the direct result of: (i) Landlord’s failure to approve any matter
requiring Landlord’s approval in violation of the requirements of Section 3.2 or
Section 3.4 Exhibit B pertaining to such approval or (ii) material and
unreasonable interference by Landlord or of any of Landlord’s employees,
contractors or agents with the construction of the Tenant
Improvements.  Notwithstanding the foregoing, no Landlord Delay shall occur
unless Tenant notifies Landlord in writing within ten (10) Business Days after
the event giving rise to such Landlord Delay occurs, specifying in detail the
conduct giving rise to such Landlord Delay.

“Landlord Response Deadline” has the meaning given such term in Section 3.2(b)
of Exhibit B to this Lease.

“Landlord’s Architect” shall mean HKS, or such substitute architect as Landlord
may select from time to time, subject to Tenant’s approval.

“Landlord’s FDA Consultant” has the meaning given such term in Section 53 of
this Lease.

“Landlord’s Lender” has the meaning given such term in Section 27 of this Lease.

“Landlord’s Representatives” shall mean Jeff DeBruin.

“Lease Year” has the meaning given such term in Section 3(a) of this Lease.

“Legal Requirements” shall mean any applicable law, statute, ordinance, order,
rule, regulation or requirement of a Governmental Authority.

“Licensee” has the meaning given such term in Section 31(d) of this Lease.

 



--------------------------------------------------------------------------------

“Limited Release Announcement Review Materials” has the meaning given such term
in Section 53 of this Lease.

“Major Default” shall mean an Event of Default under Section 22(a) or Section
22(c).

“Market Rate” has the meaning given such term in Section 4(c) of this Lease.

“Master CC&Rs” means the Master Declaration of Covenants, Conditions, Easements
and Restrictions in the form attached hereto as Exhibit L.

“Maximum Base Rent” has the meaning given such term in Section 5(a) of this
Lease.

“Mortgage” has the meaning given such term in Section 27 of this Lease.

“MOXIe Public Announcement” has the meaning given such term in Section 52 of
this Lease.

“Non-Structural Alterations” has the meaning given such term in Section 13(a) of
this Lease.

“Outside Completion Date” means twelve (12) months following the Target
Completion Date.

“Owner’s Contingency” means a hard cost contingency in the amount of five
percent (5%) of the guaranteed maximum price payable to the General Contractor
under the Construction Contract.  Until the Total Project Costs are finally
determined and any Remaining Contingency is applied as set forth in Section
5(b), the Owner’s Contingency may be used only for the payment of the actual,
third-party out-of-pocket hard and soft construction costs incurred by Landlord
with respect to the construction of the Base Building Improvements.  Upon the
final determination of the Total Project Costs and the application of any
Remaining Contingency as set forth in Section 5(b), Landlord may retain the
amount of any remaining Owner’s Contingency.

“Package” shall mean a portion of some, but not all, of the Drawings.

“Parking Garage” has the meaning given such term in the Recitals portion of this
Lease.

“Parking Spaces” has the meaning given such term in Section 47 of this Lease.

“Partial Taking” shall mean the Taking of only a portion of the Premises which
does not constitute a Total Taking.

“Party” or “Parties” has the meaning given such term in the Recitals portion of
this Lease.

“Permit Fees” means the permit, building inspection, engineering and planning
fees paid by Landlord to the City of Plano to the extent attributable to the
construction of the Base Building Improvements (but not to the Tenant
Improvements).  For the avoidance of doubt, Permit Fees are not Includable
Project Costs Overages.

 



--------------------------------------------------------------------------------

“Permitted Exceptions” shall mean, to the extent validly existing and affecting
the Premises: (i) the restrictive covenants and encumbrances currently of record
which are listed on Exhibit H attached hereto, (ii) amendments to such
restrictive covenants and encumbrances which have been approved in writing by
Tenant, (iii) the recorded plat relating to the Premises which has been approved
in writing by Tenant, (iv) any easements required by the City of Plano or by
utility companies which have been approved in writing by Tenant, which consent
shall not be unreasonably withheld, conditioned or delayed as to easements
required by the City of Plano or by utility companies which are necessary for
the construction or operation of the Premises; (v) the Master CC&Rs, and
(vi) such additional restrictive covenants or other encumbrances as may be
hereafter placed of record solely with the prior written consent of Tenant.

“Permitted Use” means general office uses, laboratory uses, research and
development uses, and all ancillary uses, including but not limited to:
conference rooms and centers, printing centers, seminar/training and board
rooms, pantry and food servery areas, breakrooms/kitchenettes, copying and
reproduction services, mail room and messenger services, technology and
communications services, mechanical, electrical, plumbing and engineering
services within the Premises, meeting rooms, file rooms and word processing
facilities for Tenant’s business operations, training rooms for Tenant’s
employees, audiovisual and closed circuit television facilities, storage rooms,
and all other legally permitted uses which are consistent with the uses
described above, all in compliance with all applicable Legal Requirements.

“Permitted License” has the meaning given such term in Section 31(d) of this
Lease.

“Permitted Liens” has the meaning given such term in Section 45(a) of this
Lease.

“Permitted Transfer” has the meaning given such term in Section 31(c) of this
Lease.

“Preliminary Budget” means the preliminary budget of Total Project Costs
attached hereto as Exhibit I.

“Premises” has the meaning given such term in the Recitals portion of this
Lease.

“Prime Rate” means the “prime rate” announced by JP Morgan Chase Bank, or its
successor, from time to time (or if the Prime Rate is discontinued, the rate
announced as that being charged to said bank’s most credit-worthy commercial
borrowers).

“Public Announcement Termination Rights” has the meaning given such term in
Section 52 of this Lease.

“Public Announcements” has the meaning given such term in Section 52 of this
Lease.

“Rate Notice” has the meaning given such term in Section 4(b) of this Lease.

“Remaining Contingency” means the unspent amount of the Owner’s Contingency
following completion of the Base Building Improvements.  The Remaining
Contingency,

 



--------------------------------------------------------------------------------

if any, shall only be applied to reduce Base Rent in accordance with and subject
to the limitations in Section 5(b) of the Lease and shall not be applicable to
any other provisions of this Lease.

“Renewal Election Period” has the meaning given such term in Section 4(b) of
this Lease.

“Renewal Option” has the meaning given such term in Section 4(a) of this Lease.

“Renewal Term” has the meaning given such term in Section 4(a) of this Lease.

“Rent” shall collectively mean Base Rent, Additional Rent, and all other sums
which Tenant is obligated to pay to Landlord or to reimburse Landlord as
required by the terms of this Lease.

“Rentable Area” has the meaning given such term in Section 2 of this Lease.

“Response Deadline” shall mean (a) with respect to the first set of any of the
Drawings submitted to Tenant, five (5) Business Days after Tenant receives both
the applicable Drawings and the estimated construction costs for the Base
Building Improvements described in such Drawings, and (b) with respect to any
revised set of any of the Drawings submitted to Tenant, three (3) Business Days
after Tenant receives both the applicable Drawings and the estimated
construction costs for the Base Building Improvements described in such
Drawings.

“Scope Changes” shall mean any changes to the Drawings which either (a) increase
the Rentable Area of the Building to an amount which exceeds 327,400 square feet
of Rentable Area or (b) increase the number of parking spaces in the Parking
Garage to an amount that exceeds 1,219 parking spaces such that a change to the
structure of the Parking Garage is necessary to accommodate such increase.

“Secured Areas” has the meaning given such term in Section 16(b) of this Lease.

“Services Failure” has the meaning given such term in Section 9 of this Lease.

“SNDA” has the meaning given such term in Section 27 of this Lease.

“Space Plan Allowance” has the meaning given such term in Section 6.1 of Exhibit
B to this Lease.

“Structural Alterations” has the meaning given such term in Section 13(a) of
this Lease.

“Structural Components” has the meaning given such term in Section 14(a) of this
Lease.

“Structural Drawings” means the structural and civil engineering plans for the
Premises.

“Substantial Completion, Substantially Completed” or “Substantially Complete”
means the date on which a CSC has been issued by Landlord’s Architect with
respect to the Base Building Improvements (or the applicable portion thereof).

 



--------------------------------------------------------------------------------

“Substantial Completion Date” means the date on which Substantial Completion of
the entire Base Building Improvements occurs.

“Surface Parking Spaces” has the meaning given such term in Section 47 of this
Lease.

“Taking” shall mean a taking of the Premises or any damage related to the
exercise of the power of eminent domain and including a voluntary conveyance to
any agency, authority, public utility, person, or corporate entity empowered to
condemn property in lieu of court proceedings.

“Target Completion Date” shall mean the date which is twenty-four (24) months
following the Commencement of Construction.

“Tax Payment Deadline” shall mean for each year during the Term the later of
(a) thirty (30) days after Tenant’s receipt of the property tax bill and all
invoices related thereto received by Landlord in connection with the Premises
for the expiring calendar year, or (b) fifteen (15) days prior to delinquency.

“Taxes” shall mean all ad valorem taxes, assessments, levies, taxes and
governmental charges, whether federal, state, county or municipal and whether
they be by taxing districts or any Governmental Authority (defined in this
Schedule 1 hereof) presently taxing the Land, or by others subsequently created
with Tenant’s prior written consent, except as otherwise provided in this Lease
with respect to the Master CC&Rs, all charges payable pursuant to the Permitted
Exceptions (provided that Landlord shall not consent to the institution of any
new charge or the increase of any existing charge under the Permitted Exceptions
without Tenant’s prior written consent), and any other ad valorem taxes
assessments, levies, Taxes and governmental charges attributable to the
Premises, specifically including the Texas franchise tax, as codified at §§
171.001 et. seq. of the Texas Tax Code, and any franchise or margin tax
instituted as a replacement thereof, provided, however, that Tenant’s liability
for any such franchise tax shall be calculated as if (a) income from the
Premises were the sole source of revenue of Landlord and its Affiliates, and (b)
Landlord were not included in any “Affiliated group” or other arrangement in
which the franchise tax liability of the taxpayer is calculated taking into
account revenues or assets other than the Premises. Notwithstanding the
foregoing, “Taxes” shall not include: (i) taxes and assessments attributable to
the personal property of Landlord or other tenants, (ii) federal and state taxes
on income, (iii) death taxes, (iv) any taxes imposed or measured on or by the
income of Landlord from the operation of the Building or imposed in connection
with any change of ownership of the Building, and (v) rollback taxes or
subsequent assessments for prior years due to a change in land usage; provided,
however, that if at any time during the Term, the present method of taxation or
assessment shall be so changed that the whole or any part of the Taxes now
levied, assessed or imposed on real estate and the improvements thereon shall be
discontinued and as a substitute therefor, or in lieu of or in addition thereto,
taxes, assessments, levies, Taxes or charges shall be levied, assessed or
imposed, wholly or partially, as a capital levy or otherwise, on the rents
received from the Building or the rents reserved herein or any part thereof,
then such substitute or additional taxes, assessments, levies, taxes or charges,
to

 



--------------------------------------------------------------------------------

the extent so levied, assessed or imposed with respect to the Building, shall be
deemed to be Taxes hereunder.  Notwithstanding the foregoing, in the event any
of the taxes or assessments described in clauses (i) through (v) above are ever
discontinued, reduced or replaced, in whole or in part, by a new tax, such new
tax shall not be included in Taxes.

“Telecommunications Equipment” has the meaning given such term in Section 15 of
this Lease.

“Tenant” has the meaning given such term in the Recitals portion of this Lease.

“Tenant Change Order” has the meaning given such term in Section 2.4(a) of
Exhibit B to this Lease.

“Tenant Delays” shall mean the number of calendar days of delay in constructing
any portion of the Base Building Improvements which causes an actual delay in
the occurrence of the Commencement Date and results from (i) Tenant Change
Orders, (ii) the acts or omissions of Tenant or Tenant’s agents, contractors or
employees which are not permitted under this Lease, (iii) acts or omissions of
Tenant or Tenant’s agents, contractors or employees which cause a Governmental
Authority to require the construction of the Base Building Improvements to stop,
(iv)Tenant’s failure to comply with the schedules set forth in Exhibit B, (v)
Evaluation Delays, and/or (vi) any other instance described in this Lease as
constituting a Tenant Delay.  Notwithstanding the foregoing, no Tenant Delay
shall occur unless Landlord notifies Tenant in writing within ten (10) Business
Days after the event giving rise to such Tenant Delay occurs, specifying in
detail the conduct giving rise to such Tenant Delay, or, with respect to Tenant
Change Orders, Landlord specifies in its written response to such Tenant’s
Change Order the number of days of Tenant Delays Landlord reasonably expects
will be incurred as a result of such Tenant Change Order.  

“Tenant Emergency” has the meaning given such term in Section 24(b) of this
Lease.

“Tenant Generator” has the meaning given such term in Section 48(a) of this
Lease.

“Tenant Improvements” shall mean all initial improvements to the Premises to be
made on behalf of Tenant other than the Base Building Improvements, including,
without limitation, all interior construction work required to cause the
interior of the Building to be ready for use for general office uses in
accordance with all Legal Requirements, except to the extent such work is
included in the Base Building Improvements or is set forth in the Drawings.

“Tenant’s Architect” shall mean such independent architect as Tenant may
designate from time to time.

“Tenant’s Costs” has the meaning given such term in Section 6.2(a) of Exhibit B
to this Lease.

“Tenant’s Proportionate Share” shall mean a fraction, the numerator of which is
the total number of square feet of Rentable Area within the Premises (with
changes in the Rentable

 



--------------------------------------------------------------------------------

Area of the Premises being effective as of the date of such change) and the
denominator of which is the Building Square Footage.  Unless and until Tenant
exercises its right to extend the Term of less than all of the Premises in
accordance with Section 4 of this Lease or Landlord otherwise consents in
writing to Tenant’s surrender of a portion of the Premises, Tenant’s
Proportionate Share shall mean one hundred percent (100%).

“Tenant’s Representatives” shall mean Juan Fernandez and Brian Straley.

“Term” has the meaning given such term in Section 3(a) of this Lease.

“TI Completion Date” shall mean the date Tenant’s Architect issues a CSC to
Landlord with respect to the Tenant Improvements.

“TI Contractor” has the meaning given such term in Section 3.4 of Exhibit B to
this Lease.

“TI Construction Contract” has the meaning given such term in Section 3.4 of
Exhibit B to this Lease.

“TI Plans” has the meaning given such term in Section 3.2(a) of Exhibit B to
this Lease.

“Total Project Costs” means the sum of the following costs, and only the
following costs: (a) the “Soft Costs” as set forth in the Preliminary Budget,
which shall neither increase nor decrease from the amount set forth in the
Preliminary Budget, (b) the Land Cost (as defined in this Schedule 1), which
Land Cost shall neither increase or decrease, (c) the guaranteed maximum price
payable to the General Contractor under the Construction Contract for the
construction of the Base Building Improvements, less the amount of any savings
resulting from value engineering initiated by Tenant with respect to the Base
Building Improvements, (d) the Owner’s Contingency, which amount shall be
determined upon execution of the Construction Contract and shall not be subject
to either increase or decrease thereafter, (e) the Improvement Allowance
actually disbursed pursuant to the terms of Exhibit B, (f) Permit Fees (to the
extent not included in another component of Total Project Costs), and (g)
Includable Project Costs Overages (subject to the limitations set forth in
Section 5(b)). Notwithstanding the foregoing to the contrary, Total Project
Costs shall specifically exclude any costs paid or reimbursed by Tenant (e.g.,
in connection with a Tenant Delay or a Tenant Change Order) or costs incurred to
investigate and/or remediate environmental conditions on the Land that existed
as of the Commencement Date (specifically including recommended remediation
pursuant to a Phase II environmental study undertaken in connection with the
construction of the Base Building Improvements).

“Total Taking” shall mean the Taking of the entire Premises or a material
portion of the Premises as will, in Tenant’s reasonable judgment, prevent or
materially impair the use of the Premises by Tenant, including, without
limitation, a Taking that prevents Landlord from providing at least 95% of the
Parking Spaces to which Tenant is entitled under this Lease.

 



--------------------------------------------------------------------------------

“Unavoidable Interruption” means any interruption in the Basic Services caused
by (a) a curtailment in service imposed on office buildings generally in the
Plano, Texas area by either a Governmental Authority or a public utility, (b)
any failure by the applicable public utility to furnish necessary services, or
(c) any act or omission of any person or entity other than Landlord or
Landlord’s agents, contractors, property managers, or their respective agents,
contractors, or employees.

“Untenantable” means the condition whereby Tenant’s use of the relevant portion
of the Premises for normal business purposes is materially interfered with or
interrupted, and includes, without limitation, any time when, as a result of an
interruption of the Basic Services to the Premises, either of Tenant’s telephone
or computer systems are not functioning such that the telephone or computer
systems in such portion of the Premises can reasonably be utilized for normal
business purposes or Tenant does not have access to such portion of the Premises
through the Building or from the drives or access ways which are part of the
Premises.

“Warranty” or “Warranties” shall mean the warranties with respect to the Base
Building Improvements which are described on Exhibit B.

“Warranty Period” has the meaning given such term in Section 5.1 of Exhibit B to
this Lease.

“Yield Constant” has the meaning given such term in Section 5(a) of this Lease.

“YOC Base Rent” has the meaning given such term in Section 5(a) of this Lease.

 



--------------------------------------------------------------------------------

 

Exhibit A

The Land

 

BEING a tract of land situated in the Henry Cook Survey, Abstract No. 183, City
of Plano, Collin County, Texas and being a portion of a called 16.0258 acre
tract of land described in a deed to Diodes Incorporated, recorded in Instrument
No. 20080701000802860, Official Public Records of Collin County, Texas, and
being more particularly described as follows:

 

COMMENCING at an aluminum disk found for the southeast corner of said 16.0258
acre tract, common to the northeast corner Lot 3, Block A, according to the
Replat of Ericsson Village Addition Lots 2R and 3, Block, as recorded in
Instrument No. 20150623010002250, Map Records of Collin County, Texas, same
being on the westerly right of way line of Communications Parkway, a variable
width right of way, according to the plat recorded in Cabinet M, Page 40 of the
Map Records of Collin County, Texas;

 

THENCE North 00°43'46" West, along the easterly line of said 16.0258 acre tract
and the westerly right of way line of said Communications Parkway, a distance of
348.60 feet to the POINT OF BEGINNING of herein described tract of land;

 

THENCE departing the easterly line of said 16.0258 acre tract and the westerly
line of said Communication Parkway, and crossing said 16.0258 acre tract the
following courses and distances:

 

South 89°21'20" West, a distance of 297.77 feet to a point for corner;

 

North 0°38'40" West, a distance of 205.65 feet to a point for corner;

 

North 46°24'04" East, a distance of 388.61 feet to a point for corner;

 

South 45°39'36" East, a distance of 11.91 feet to a point for corner, same being
on the easterly line of said 16.0258 acre tract and the westerly right of way of
said Communications Parkway;

 

THENCE South 00°43'46" East, along the easterly line of said 16.0258 acre tract
and the westerly line of said Communications Parkway, a distance of 174.98 feet
to a point for corner, from which a 5/8-inch iron rod with a red plastic,
stamped “KHA” found bears, North 10°17' East, a distance of 1.00 feet;

 

THENCE South 02°21'09" East, continuing, along the easterly line of said 16.0258
acre tract and the westerly line of said Communications Parkway, a distance of
150.06 feet to a 1/2-inch iron rod found for corner;

 

THENCE South 00°43'46" East, continuing, along the easterly line of said 16.0258
acre tract and the westerly line of said Communications Parkway, a distance of
137.06 feet to the POINT OF BEGINNING and containing 2.322 acres (101,132 square
feet) of land, more or less.

 

69



--------------------------------------------------------------------------------

 

Exhibit B

CONSTRUCTION OF BASE BUILDING IMPROVEMENTS AND TENANT IMPROVEMENTS

Part I - General Obligations

Landlord shall construct the Base Building Improvements in accordance with this
Exhibit B and Tenant shall construct the Tenant Improvements in accordance with
this Exhibit B.  The Base Building Improvements will be designed by Landlord’s
Architect and the Tenant Improvements will be designed by Tenant’s Architect,
subject to the procedures described in this Exhibit B.

Part II - Base Building Design and Construction

2.1Base Building Improvements Design.

(a)Landlord and Tenant have approved the Design Intent Narrative.  Tenant
acknowledges that the Design Intent Narrative was not prepared by an architect
or engineer and that in the event of a conflict between the Design Intent
Narrative and any of the Drawings approved hereunder, the Drawings shall govern
and control.  Additionally, in the event of a conflict between any
earlier-approved Drawing and a later-approved Drawing, such later-approved
Drawing shall control. Landlord and Tenant have approved the Base Building
Schematic Drawings prepared by HKS and dated July 12, 2019.  

(b)On or before October 14, 2019, Landlord shall deliver the proposed Base
Building Early Release Permit Drawings to Tenant, which will be consistent in
all material respects with the Base Building Schematic Drawings and the Design
Intent Narrative.  Tenant must furnish its approval of, or objections to (and
the specific reasons therefor with sufficient detail that will enable Landlord
to address such objections) each draft or version of the Base Building Early
Release Permit Drawings in a written notice delivered to Landlord on or before
the Response Deadline.  If Tenant makes specific objections to the Base Building
Early Release Permit Drawings before the Response Deadline, then Landlord shall
make the revisions necessary to reasonably satisfy Tenant’s objections, and
Landlord shall resubmit the same to Tenant within a commercially reasonable
period after Tenant delivers its objections to Landlord.  Tenant will furnish
its approval of or objections to such revised Base Building Early Release Permit
Drawings by the Response Deadline, and such approval and revision process shall
continue until the Base Building Early Release Permit Drawings have been
approved or deemed approved by Tenant as provided herein.  Tenant shall not have
the right to object to any aspect of the Base Building Early Release Permit
Drawings which is consistent with the Design Intent Narrative, the Base Building
Schematic Drawings, and the Structural Drawings in all material respects.

(c)Within one hundred forty-five (145) days following approval of the Base
Building Early Release Permit Drawings, Landlord shall deliver the proposed Base
Building Construction Documents to Tenant, which will be consistent in all
material

70



--------------------------------------------------------------------------------

 

respects with the Design Intent Narrative and all previously-approved
Drawings.  Tenant must furnish its approval of, or objections to (and the
specific reasons therefor with sufficient detail that will enable Landlord to
address such objections), each draft or version of the Base Building
Construction Documents in a written notice delivered to Landlord on or before
the Response Deadline.  If Tenant makes specific objections to the Base Building
Construction Documents before the Response Deadline, then Landlord shall make
the revisions necessary to reasonably satisfy Tenant’s objections, and Landlord
shall resubmit the same to Tenant within a commercially reasonable period after
Tenant delivers its objections to Landlord.  Tenant will furnish its approval of
or objections to such revised Base Building Construction Documents by the
Response Deadline, and such approval and revision process shall continue until
the Base Building Construction Documents have been approved or deemed approved
by Tenant as provided herein.  Tenant shall not have the right to object to any
aspect of the Base Building Construction Documents which is consistent with the
Design Intent Narrative and all previously-approved Drawings in all material
respects.

(d)After Tenant’s approval of the Base Building Construction Documents, Tenant’s
approval shall be required for any changes to, deviations from, or additions to,
the approved Base Building Construction Documents which cause the Base Building
Construction Documents to vary from the Design Intent Narrative or any
previously-approved Drawings in any material respect.

(e)At Landlord’s option, the Drawings may be submitted to Tenant in multiple
Packages, and all of the terms and conditions of this Section 2.1 shall be
applicable to each such Package.

(f)As the Drawings are approved and priced by the General Contractor, Landlord
shall deliver updates regarding the pricing of the work to be performed under
the Construction Contract to Tenant as they become available, but not less
frequently than monthly.  Landlord and Tenant shall each work in good faith to
resolve any objection by Tenant to any increase in costs described in any such
update.

(g)Tenant acknowledges and agrees that it shall not have the right to make any
objection to any of the Drawings which cause a violation of any Legal
Requirement or Permitted Exception (provided, however, that, if requested by
Tenant, Landlord shall use commercially reasonable efforts, at Tenant’s sole
cost and expense, to obtain a variance or other relief from any Legal
Requirement or any consent to take any action in violation of the terms of a
Permitted Exception as long as taking any such action will not, in Landlord’s
commercially reasonable judgment, delay the Target Completion Date beyond March
31, 2022).  Tenant further acknowledges and agrees that its approval of any of
the Drawings or any Package thereof shall be deemed given if it fails to make
specific objections thereto to Landlord prior to the applicable Response
Deadline.  Notwithstanding the foregoing, if upon Tenant’s Representative’s
receipt of a Drawing, Tenant’s Representative in good faith reasonably believes
that the Response Deadline will not be adequate to complete Tenant’s and
Tenant’s Representative’s review thereof, Tenant, through Tenant’s
Representative, shall have the right, upon written notice to Landlord given at
any time prior

71



--------------------------------------------------------------------------------

 

to the expiration of the applicable Response Deadline period to extend the
Response Deadline for the applicable Drawing to ten (10) Business Days;
provided, however, that (i) Tenant shall not be permitted to extend the Response
Deadline more than two times with respect to any Drawing (i.e., no more than two
times with respect to the review of the Base Building Early Release Permit
Drawings, etc.), and (ii) each such extension by Tenant shall constitute a
Tenant Delay.  Tenant further acknowledges and agrees that it will not have the
right to decrease the Building Square Footage to less than 307,400 square feet
of Rentable Area.

(h)In the event Landlord does not believe that any objection by Tenant to any of
the Drawings (or any Package thereof) is proper, Landlord shall deliver written
notice thereof to Tenant within five (5) Business Days following its receipt of
Tenant’s objection, and the parties shall thereafter use commercially reasonable
efforts to resolve such disagreement within five (5) Business Days.  In the
event any such disagreement is not resolved within such five (5) Business Day
period, then the determination of whether Tenant’s objection to any Drawings (or
any Package) is proper shall be submitted to arbitration in accordance with
Section 35 of this Lease.

(i)Landlord shall obtain issuance of all necessary permits, licenses, approvals
and authorizations required to commence construction of the Base Building
Improvements.

2.2Selection of General Contractor.

(a)Landlord shall complete and deliver the Base Building Improvements utilizing
a general contractor on an industry-standard open book basis who shall be
pre-qualified and selected through a competitive bidding process that will
result in at least three qualifying bids from independent, pre-qualified
contractors who are reasonably acceptable to Tenant, and shall be chosen and
engaged by Landlord as soon as reasonably possible.

(b)Landlord’s contract with the selected general contractor shall provide a
target date for Substantial Completion mutually acceptable to Landlord and
Tenant.

(c)Tenant shall be entitled to any savings accruing to the Landlord or its
Affiliates under the Construction Contract as a result of value engineering
initiated by Tenant.

2.3Construction of Base Building Improvements.

(a)Landlord shall cause the Base Building Improvements to be constructed in a
diligent and good and workmanlike manner, free of material defects, in
accordance with all Legal Requirements and the Permitted Exceptions, and in
substantial accordance with the approved Base Building Construction
Documents.  Landlord shall cause the Commencement of Construction to occur not
later than the date that is sixty (60) days following the expiration of the
Public Announcement Termination Rights.

(b)Tenant shall have the right to inspect the Base Building Improvements during
the course of the construction thereof, provided that no such inspection shall

72



--------------------------------------------------------------------------------

 

interfere with the construction of the Base Building Improvements. If Tenant
observes that the Base Building Improvements are not being constructed in a good
and workmanlike manner and/or substantially in accordance with the
Tenant-approved Base Building Construction Documents, Tenant shall notify
Landlord of such observation promptly, but in no event more than five (5)
Business Days after Tenant makes such observation.  If Landlord agrees with
Tenant’s assertion that the Base Building Improvements are not being constructed
substantially in accordance with the Base Building Construction Documents,
Landlord shall cause such failure to be remedied.  If Landlord disagrees with
such assertion by Tenant, either Landlord or Tenant shall be entitled to submit
such dispute to arbitration in accordance with Section 35 of this Lease.  If
Landlord prevails in any such arbitration, then any days on which the
construction of the Base Building Improvements are not performed due to the
pendency of such dispute shall constitute Tenant Delays.

2.4Tenant Change Orders.

(a)Tenant may, from time to time, after Tenant’s approval of the Base Building
Construction Documents, request that changes be made to the Base Building
Improvements which have not been Substantially Completed (each, a “Tenant Change
Order”).  Any Tenant Change Order requested by Tenant shall be in writing and
shall identify the proposed change to the Base Building Construction Documents
with reasonable specificity.  Tenant hereby acknowledges and agrees that even a
request for a Tenant Change Order may cause Landlord to incur out-of-pocket
costs and expenses payable to third parties in order to evaluate the proposed
Tenant Change Order (the “Evaluation Costs”) and may cause a delay in the
performance of the Base Building Improvements and/or delay the Target Completion
Date (an “Evaluation Delay”).  Landlord shall use commercially reasonable
efforts to incorporate into the Base Building Improvements any Tenant Change
Order; however, if, in Landlord’s reasonable judgment, Tenant’s desired changes
to the Base Building Improvements (i) will adversely impact the appearance,
marketability, function or safety of the Building, (ii) could reasonably be
expected to cause a delay in the Target Completion Date, or (iii) will not
comply with all Legal Requirements and Permitted Exceptions (subject, however,
to Tenant’s right, at its sole cost and expense, to appeal, contest or seek
appropriate waivers from such Legal Requirements), Landlord reserves the right
to disapprove any such Tenant Change Order.

(b)Tenant must elect whether to proceed with the evaluation of any Tenant Change
Order within three (3) Business Days following Tenant’s receipt from Landlord of
a written notice (an “Evaluation Notice”) which shall include good-faith,
reasonable estimate by Landlord of the Evaluation Costs and Evaluation Delay
applicable to such Tenant Change Order (and in the event Tenant does not respond
within such 3-Business Day period, Tenant shall be deemed to have elected not to
proceed with the requested Tenant Change Order).  In the event Tenant elects to
proceed with the evaluation of a Tenant Change Order, Tenant shall pay to
Landlord the amount of the actual Evaluation Costs with respect to such Tenant
Change Order as such costs become due and payable (and Landlord shall, within
ten (10) Business Days after receipt of each invoice forward a copy of the same
to Tenant), and the actual delays resulting from such Tenant Change Order shall
constitute Tenant Delays.  In the event that Tenant elects to proceed with the

73



--------------------------------------------------------------------------------

 

evaluation of a Tenant Change Order, Landlord shall as soon as practicable, but
in any event within twenty (20) Business Days after the date of Tenant’s
election to proceed, provide Tenant with a written notice detailing the actual
increase in costs required to complete the Tenant Change Order as provided by
General Contractor (the actual increased cost to complete the Tenant Change
Order, together with a construction management fee payable to Landlord equal to
three and one-half percent (3.5%) of the actual costs incurred to complete the
Tenant Change Order, being referred to herein as an “Increase”).

(c)If Landlord approves a Tenant Change Order and notifies Tenant (a “Change
Notice”) of the applicable Increase, Tenant shall notify Landlord in writing
within three (3) Business Days of receipt of the applicable Change Notice
whether or not to proceed with such Tenant Change Order, failing which Tenant
shall be deemed to have elected not to proceed therewith (provided, however,
that Tenant shall remain obligated to pay the Evaluation Costs.  In the event
Tenant timely notifies Landlord to proceed with a requested Tenant Change Order,
Landlord shall use commercially reasonable efforts to do so.  Landlord will
deliver to Tenant invoices or other reasonable evidence of the amount of each
Increase, and Tenant shall pay or satisfy such invoices within ten (10) Business
Days thereafter by one of the following methods selected at Tenant’s option: (i)
payment of the full amount of the Increase (in which event the Increase shall
not be included in Total Project Costs) or (ii) by directing Landlord to deduct
the amount of the Increase from the Improvement Allowance.  Tenant acknowledges
that Landlord will not be obligated to proceed with a Tenant Change Order until
Tenant has made or arranged for payment for the Increase resulting therefrom in
accordance with the immediately preceding sentence and that Tenant’s failure to
pay or satisfy any such invoice within ten (10) Business Days may cause Landlord
to stop work on the applicable Tenant Change Order and may result in Tenant
Delays.

(d)Notwithstanding the provisions of this Part II to the contrary, but subject
to Section 2.4(e), below, prior to the final approval of the Base Building
Construction Documents, Tenant may, in good faith, propose changes to the
Drawings which are inconsistent or conflict with the Design Intent Narrative or
previously approved Drawings.  Any such change requested by Tenant shall be in
writing and shall identify the proposed change to the Drawings with reasonable
specificity.  Landlord shall use commercially reasonable efforts to incorporate
into the Drawings any such changes requested by Tenant; however, if, in
Landlord’s reasonable judgment, Tenant’s desired changes (i) will adversely
impact the appearance, marketability, function or safety of the Building,
(ii) could reasonably be expected to cause a delay in the Target Completion
Date, or (iii) will not comply with all Legal Requirements and Permitted
Exceptions (subject, however, to Tenant’s right, at its sole cost and expense,
to appeal, contest or seek appropriate waivers from such Legal Requirements, as
long as the exercise of such right will not cause a delay in the Target
Completion Date), Landlord reserves the right to disapprove any such
request.  Any additional third party design costs incurred by Landlord as the
result of any change requested by Tenant after the Effective Date pursuant to
this Section 2.4(d) shall be paid by Tenant to Landlord within thirty (30) days
following Tenant’s receipt of a written demand from Landlord, regardless of
whether or not any such

74



--------------------------------------------------------------------------------

 

change is actually implemented, or, at Tenant’s election, Landlord shall deduct
such amount from the Improvement Allowance.

(e)In the event that, prior to Tenant’s approval of the Base Building
Construction Documents, (i) Tenant requests and Landlord accepts changes to the
Base Building Improvements which are not consistent with the previously-approved
Drawings or the Design Intent Narrative, (ii) the net effect of such changes
(when considered together with all changes previously requested by Tenant) will
be to cause the total amount paid to the General Contractor pursuant to the
Construction Contract to exceed $89,374,834.00, and (iii) if Tenant nevertheless
elects to proceed with such design changes and no subsequent changes to the
Drawings are made which reduce the amount paid to the General Contract pursuant
to the Construction Contract below $89,374,834.00, then the amount of such
increased costs occurring as the result of and only to the extent attributable
to such design changes requested by Tenant prior to the approval of the Base
Building Construction Documents shall constitute an Increase and will be payable
by Tenant as provided in Section 2.4(c) above.

2.5Authorized Construction Representatives.

(a)Landlord’s Representatives shall be Landlord’s designated representatives for
purposes of contact between Landlord and Tenant in connection with the design
and construction of the Base Building Improvements, including, without
limitation, the giving of notices and approvals.  Landlord shall have the right,
upon two (2) days prior written notice given to Tenant in the manner provided in
this Lease for the giving of notices, to remove an existing Landlord’s
Representative(s) and to appoint another individual(s) to act as Landlord’s
Representative(s), subject, in the case of a replacement of Landlord’s
Representative to Tenant’s reasonable approval, which approval shall not be
unreasonably held, conditioned or delayed.  Landlord agrees that Landlord’s
Representatives, or either of them, shall have the authority to bind Landlord
with respect to all matters for which the consent or approval of Landlord is
required or permitted in connection with the construction of the Base Building
Improvements pursuant to this Exhibit B and that all consents, approvals and
waivers given in writing by Landlord’s Representatives, or either of them, shall
bind Landlord and may be relied upon by Tenant.  

(b)Tenant’s Representatives shall be Tenant’s designated representatives for
purposes of contact between Tenant and Landlord in connection with the design
and construction of the Base Building Improvements, including, without
limitation, the giving of notices and approvals.  Tenant shall have the right,
upon two (2) days prior written notice given to Landlord in the manner provided
in this Lease for the giving of notices, to remove an existing Tenant’s
Representative(s) and to appoint another person or persons to act as Tenant’s
Representative(s), subject, in the case of a Replacement Tenant’s Representative
to Landlord’s reasonable approval, which approval shall not be unreasonably
held, conditioned or delayed.  Tenant agrees that Tenant’s Representatives, or
either of them, shall have the authority to bind Tenant with respect to all
matters for which the consent or approval of Tenant is required or permitted in
connection with the construction of the Base Building Improvements pursuant to
this Exhibit B and that all consents, approvals and

75



--------------------------------------------------------------------------------

 

waivers given in writing by Tenant’s Representatives, or either of them, shall
bind Tenant and may be relied upon by Landlord.  

(c)Landlord shall provide Tenant’s Representatives with at least three (3)
Business Days advance notice (which notice may be by electronic mail) of all
meetings regarding the Drawings (including, without limitation, meetings with
Landlord’s Architect) whether-in person, telephonic, or by other electronic
means so that Tenant’s Representatives shall have the opportunity to attend all
meetings, and such meeting schedules and notice will be provided to Tenant at
the same time as they are furnished to Landlord and Landlord’s design
team.  Within five (5) Business Days after any such meeting, regardless of
whether any Tenant Representatives actually attended such meeting, Landlord
shall deliver to Tenant copies of all materials distributed to the attendees
during such meeting and, if prepared, any minutes of any such meeting (or
similar summaries).

(d)During the construction of the Base Building Improvements, Tenant’s
Representatives shall be entitled to attend all job progress meetings with
General Contractor (whether-in person, telephonic, or by other electronic means)
and Landlord agrees to schedule and hold such meetings on a weekly basis and at
other times as reasonably necessary to provide appropriate coordination.  In
addition, during the construction of the Base Building Improvements, Tenant’s
Representatives shall be entitled to monitor and inspect all aspects of the
construction of the Base Building Improvements, provided that Tenant or any of
Tenant’s Representatives shall not unreasonably interfere with the construction
of the Base Building Improvements.  Tenant shall be provided with access to all
contractor submittals and shop drawings upon request and shall have the right to
monitor and attend all testing and commissioning activities.  During the
construction of the Base Building Improvements, Landlord will implement a
third-party inspection program for quality control utilizing third-party vendors
reasonably acceptable to Tenant, including, but not limited to, testing of
soils, cast-in-place concrete, structural steel, fireproofing, and
envelope/waterproofing (including roofing, caulking, glazing, etc.).  Without
limiting the foregoing, Landlord will implement a testing program for in-place
concrete thickness by a third-party vendor.  Tenant may inspect, audit, and copy
Landlord's books and records related to the Base Building Improvements at
Landlord's or General Contractor’s office located in Dallas, Texas any time
during Landlord's or General Contractor’s normal business hours upon at least 48
hours prior written notice.  Landlord shall retain its books and records related
to the Base Building Improvements at its office for at least two (2) years after
the Substantial Completion Date.

2.6General Cooperation.  With respect to the matters described in this Part II,
Landlord and Tenant agree to (i) cooperate and act in good faith so that the
Base Building Construction Documents and Tenant Change Orders may be mutually
approved by the parties at the earliest date practicable so that the
construction milestones set forth in Exhibit P may be met and (ii) not
unreasonably withhold, condition or delay any approval or consent which is
required or requested in accordance with this Part II.  Landlord shall ensure
that Landlord’s Architect and the General Contractor consult and coordinate with
Tenant’s Architect and the engineers employed by Tenant in the preparation of
the Drawings and the construction of the Base Building
Improvements.  Specifically, Landlord will use commercially reasonable efforts
to cause Landlord’s Architect to

76



--------------------------------------------------------------------------------

 

incorporate into the initial drafts of Drawings the Base Building Improvements
interior requirements prepared by Tenant, itemizing MEP specifications,
cut-outs, sleeves, and trenching necessitated by Tenant’s space planning (“Base
Building TI Requirements”).  It is the intention of Landlord and Tenant to
cooperate with each other in keeping each other reasonably informed regarding
the status of each other’s (as well as party’s respective contractor) planning,
scheduling, construction and all other pertinent matters, including delivery of
progress sheets or progress drawings, if available, and to coordinate the Base
Building Improvements and the initial Tenant Improvements so as to achieve, to
the extent reasonably practicable, the Target Completion Date as soon as
reasonably possible and substantial completion of the initial Tenant
Improvements in a manner to accommodate Tenant’s move-in requirements.  Any
information reasonably required by either party in connection with the planning
or construction of the Base Building Improvements shall be provided by the other
party upon request to the extent available.

Part III - Tenant Improvements Design Construction

3.1Tenant Improvements.  Tenant shall design and construct the Tenant
Improvements at Tenant’s sole cost and expense, subject to Landlord’s obligation
to pay the Improvement Allowance.

3.2Design.

(a)Tenant’s Architect and engineers employed by Tenant shall prepare the plans
and specifications for the Tenant Improvements.  Tenant shall ensure that
Tenant’s Architect and the engineers employed by Tenant consult and coordinate
with Landlord’s Architect and with General Contractor in the design of the
Tenant Improvements.  To the extent Landlord approves changes to the Base
Building Improvements (following the approval thereof by Landlord and Tenant) in
connection with the Tenant Improvements, such changes must be designed by
Landlord’s Architect (at Tenant’s sole cost and expense), but Tenant’s Architect
shall be responsible for the review and coordination of all of the plans and
specifications for the Tenant Improvements.  Tenant shall not commence
construction of the Tenant Improvements until Landlord has approved the plans
and specifications for the Tenant Improvements in writing, which approval shall
not be unreasonably withheld (such plans and specifications, as approved by
Landlord, are called the “TI Plans”).  

(b)Landlord must furnish its approval of, or objections to (and the specific
reasons therefor with sufficient detail that will enable Tenant to address such
objections) each draft or version of the plans and specifications for the Tenant
Improvements in a written notice delivered to Tenant on or before the date that
is five (5) Business Days after Tenant’s delivery of the same to Landlord, or,
in the case of resubmitted plans and specifications, the date that is three (3)
Business Days after delivery of such resubmitted plans and specifications (as
applicable, the “Landlord Response Deadline”).  If Landlord makes specific
objections to such plans and specifications before the Landlord Response
Deadline, then Tenant shall make the revisions necessary to reasonably satisfy
Landlord’s objections, and Tenant shall resubmit the same to Landlord within a
commercially reasonable period after Landlord delivers its objections to Tenant.
Landlord will furnish

77



--------------------------------------------------------------------------------

 

its approval of or objections to such revised plans and specifications by the
Landlord Response Deadline, and such approval and revision process shall
continue until the plans and specifications for the Tenant Improvements have
been approved or deemed approved by Landlord as provided herein.  Landlord’s
approval of the TI Plans shall not constitute a representation or warranty by
Landlord that the TI Plans comply with Legal Requirements or any of the
Permitted Exceptions.  If Landlord fails to deliver written notice of its
approval of or objections to any draft of the plans and specifications for the
Tenant Improvements to Tenant on or before the Landlord’s Response Deadline, the
applicable draft of such plans and specifications shall be deemed approved by
Landlord.

(c)At Tenant’s option, the plans and specifications for the Tenant Improvements
may be submitted to Landlord in multiple Packages, and all of the terms and
conditions of this Section 3.2 shall be applicable to each such Package.

(d)Landlord acknowledges and agrees that it shall not have the right to make any
objection to any of the plans or specifications for the Tenant Improvements
which cause a violation of any Legal Requirement or Permitted
Exception.  Landlord further acknowledges and agrees that its approval of any of
such plans or specifications or any Package thereof shall be deemed given if it
fails to make specific objections thereto to Tenant prior to the applicable
Landlord Response Deadline.  

(e)In the event Tenant does not believe that any objection by Landlord to any of
the Drawings (or any Package thereof) is proper, Tenant shall deliver written
notice thereof to Landlord within five (5) Business Days following its receipt
of Landlord’s objection, and the parties shall thereafter use commercially
reasonable efforts to resolve such disagreement within five (5) Business
Days.  In the event any such disagreement is not resolved within such five (5)
Business Day period, then the determination of whether Landlord’s objection to
any Drawings (or any Package) is proper shall be submitted to arbitration in
accordance with Section 35 of this Lease.

(f)With respect to the matters described in this Section 3.2, Landlord and
Tenant agree to (i) cooperate and act in good faith so that the TI Plans may be
mutually approved by the parties at the earliest date practicable and (ii) not
unreasonably withhold, condition or delay any approval or consent which is
required or requested in accordance with this Section 3.2.

3.3Construction.  Tenant shall cause the Tenant Improvements to be constructed
in a good and workmanlike manner, in accordance with all Legal Requirements and
the Permitted Exceptions, and in substantial accordance with the TI
Plans.  Tenant shall be responsible for obtaining all necessary permits,
licenses, approvals and authorizations required to commence the construction of
the Tenant Improvements and all certificates of occupancy required to occupy the
Premises following the completion of the Tenant Improvements (provided, however,
that Landlord shall be responsible for obtaining all shell building finals with
respect to the Base Building Improvements and correcting any defects in the Base
Building Improvements which may be necessary for Tenant to obtain a certificate
of occupancy with respect to the Tenant Improvements).  

78



--------------------------------------------------------------------------------

 

3.4TI Construction Contract.  The construction of the Tenant Improvements shall
be performed by a general contractor approved by Landlord in writing, which
approval shall not be unreasonably withheld (such general contractor, as
approved by Landlord, is called the “TI Contractor”), and pursuant to the terms
of a construction contract with a guaranteed maximum price between Tenant and
the TI Contractor, which shall be delivered to Landlord for its prior review and
approval, which approval shall not be unreasonably withheld (the “TI
Construction Contract”) and shall be deemed given if Landlord does not provide
written, detailed reasons for its rejection of the TI Construction Contract
within five (5) Business Days after Tenant’s submission thereof to
Landlord.  Landlord has pre-approved for the performance of the Tenant
Improvements the general contractors listed on Exhibit O to this Lease.

Part IV - Punch List & Notice of Substantial Completion

4.1Punch List.  At least thirty (30) days prior to the date Landlord anticipates
Substantial Completion of the Base Building Improvements or any portion thereof
will occur (including in connection with a Floor Delivery), Landlord shall
deliver written notice to Tenant of such anticipated date.  Within ten (10)
Business Days thereafter, Landlord, Landlord’s Architect, and Tenant (and
Tenant’s Architect, if Tenant so elects) shall inspect the Base Building
Improvements or the portion thereof specified by Landlord, as
applicable.  Within five (5) days after such inspection, Landlord’s Architect
shall deliver a preliminary punch list to Landlord, Tenant and General
Contractor.  Landlord, Tenant and General Contractor shall have three (3)
Business Days after receipt of the preliminary punch list to make comments
thereto, and within three (3) Business Days thereafter, Landlord’s Architect
shall deliver to Landlord, Tenant and General Contractor a modified punch list,
in a reasonable and customary form, setting forth the items of the Base Building
Improvements, the Delivery Condition, or the applicable portion thereof, if any,
which are incomplete (the “Base Building Improvements Punch List”).  Landlord
shall attach to the CSC delivered to Tenant a list of the items previously
identified on the applicable Base Building Improvements Punch List (or any
updates thereof), if any, which remain incomplete as of the date of such
delivery (“Final Base Building Improvements Punch List”).

4.2Completion of Punch List Items. Landlord shall diligently pursue the
completion of all punch list items, if any, identified on a Final Base Building
Improvements Punch List, and, in any event, within ninety (90) days after the
date of submission of the Final Base Building Improvements Punch List to Tenant
(except for any items or matters which are then in dispute).  Tenant agrees to
permit Landlord reasonable access to the Premises in order to complete any items
on the Final Base Building Improvements Punch List and Landlord agrees to
perform the same in a manner that does not unreasonably interfere with Tenant’s
use and occupancy of the Premises.  

4.3Floor Deliveries.  Tenant shall have the right to request Floor Deliveries
from Landlord.  Landlord shall grant any request for a Floor Delivery by Tenant
as long as (a) Landlord determines, in its reasonable discretion, that providing
such Floor Delivery will not delay the Commencement Date or otherwise interfere
with the construction of the Base Building Improvements, (b) Landlord and Tenant
agree in writing as to the Delivery Conditions which remain unsatisfied as of
the date of such Floor Delivery, and (c) Tenant may lawfully occupy the
applicable portion of the Premises for the purpose of performing the Tenant
Improvements.  Tenant shall have possession of the floor or floors in the
Building so delivered, and all of the provisions

79



--------------------------------------------------------------------------------

 

of this Lease which are applicable to Tenant’s occupancy of the Premises from
and after the Substantial Completion Date shall be applicable to each such floor
from and after the date each such floor is delivered to Tenant; provided,
however, that Tenant shall have no obligation to pay Rent, Taxes, or Insurance
Costs until the Commencement Date.  Landlord will use commercially reasonable
efforts to provide Tenant access to the Building for the purpose of performing
the Tenant Improvements in the Premises not later than three months prior to the
estimated Substantial Completion Date.  Tenant acknowledges that Landlord will
not provide insurance covering furniture, fixtures or other personal property
placed or installed by Tenant in the Premises.  Tenant shall not interfere with
the ongoing performance of the Base Building Improvements and shall cease any
activity which Landlord reasonably determines is materially interfering with
such performance promptly upon Tenant’s receipt of written notice from Landlord
describing the activity which is materially interfering with Landlord’s ongoing
performance of the Base Building Improvements.

Part V - Warranties

5.1Landlord’s Warranties.  Landlord shall incorporate only new materials and
equipment into the construction of the Base Building Improvements.  Landlord
warrants (a) the Base Building Improvements against defective design,
workmanship and materials for a period of one (1) year from the date of
Substantial Completion of the Base Building Improvements and (b) the roofing
system against defective design and materials for a period of twenty (20) years
from the date of Substantial Completion (such applicable period being called the
“Warranty Period”).  If at any time prior to the expiration of the Warranty
Period Tenant shall discover any failure or breach of Landlord’s warranties set
forth herein, Tenant shall promptly provide written notice of the same to
Landlord, and Landlord shall, upon receipt of written notice from Tenant,
promptly commence and diligently repair or replace at its sole cost and expense
any defective item of the Base Building Improvements or the Building’s roof
system.  All such warranties or guarantees as to materials or workmanship of or
with respect to the Base Building Improvements shall be contained in each
general contract, which contracts shall be written such that all guarantees and
warranties and all other rights and remedies at law, in equity or by contract
with respect to the work performed and the contractor’s obligations shall inure
to the benefit of both Landlord and Tenant, as their respective interests may
appear, and shall be directly enforceable by either. Landlord shall not waive or
agree to shorten any statute of limitations for construction defect claims under
applicable law.

5.2Landlord shall complete the Base Building Improvements free of mechanic’s
liens or other liens (except to the extent caused by Tenant’s failure to timely
pay Landlord for any Increases as required under this Exhibit B), and shall
defend, indemnify and hold Tenant harmless from and against all claims, actions,
losses, costs, damages, expenses, liabilities and obligations, including,
without limitation, reasonable legal fees, resulting from the assertion or
filing of any claim for amounts alleged to be due to the claimant for labor,
services, materials, supplies, machinery, fixtures or equipment furnished in
connection with the construction of the Base Building Improvements.

Part VI - Improvement Allowance

80



--------------------------------------------------------------------------------

 

6.1Space Plan Allowance.  In addition to the Improvement Allowance, Landlord
shall provide to Tenant an allowance (the “Space Plan Allowance”) of ten cents
($0.10) per square foot of Rentable Area in the Building (as contemplated by the
Base Building Schematic Drawings), but in any event in an aggregate amount of
not less than $30,000, to be used by Tenant in connection with its initial space
planning for the Tenant Improvements.  Landlord shall disburse the Space Plan
Allowance (or portion thereof) to Tenant’s Architect (or to Tenant, if Tenant
provides evidence of payment of Tenant’s Architect from its own funds) from time
to time in such amounts as requested by Tenant, and, in any event, within 30
days after request by Tenant together with invoice(s) supporting the amount of
such requested disbursement of the Space Plan Allowance.  Any unused portion of
the Space Plan Allowance shall be added to the Improvement Allowance.

6.2Improvement Allowance.

(a)In order to defray all or a portion of Tenant’s costs (collectively,
“Tenant’s Costs”) related to (i) the construction of the Tenant Improvements,
and (ii) any Increases, Landlord will make the Improvement Allowance available,
subject to and in accordance with this Section 6.2.  If the total amount payable
to the TI Contractor pursuant to the TI Construction Contract exceeds the
Improvement Allowance, Tenant shall first make Contractor Payments from its own
funds in the amount of any such excess before Landlord is obligated to disburse
the Improvement Allowance as provided herein.  If the total amount payable to
the TI Contractor pursuant to the TI Construction Contract is less than the
Improvement Allowance, then the amount of the TI Allowance which is in excess of
the amount payable to the TI Contractor, not to exceed the product of $15.00
multiplied by the Building Square Footage, may be applied by Tenant to pay
design costs for the Tenant Improvements, moving expenses, project or
construction management fees in connection with the construction of the Tenant
Improvements, costs of data and telecommunications wiring, security costs,
signage costs, and the costs of furniture including free standing workstations,
fixtures and equipment to the extent such costs relate to the Tenant
Improvements and/or Tenant’s occupancy of the Premises.  Any amounts shall be
disbursed by Landlord to Tenant within thirty (30) days following receipt of
invoices evidencing such costs and lien waivers, but in no event prior to the TI
Completion Date.

(b)As the TI Contractor performs construction of the Tenant Improvements and is
entitled to payment (each such payment, a “Contractor Payment”) under the
TI Construction Contract, Landlord shall disburse each Contractor Payment to the
TI Contractor until such time as Landlord has disbursed the total amount of the
Improvement Allowance, at which time Landlord shall not be obligated to pay any
additional sums to the TI Contractor for the Tenant Improvements.  Landlord’s
obligation to disburse Contractor Payments shall be subject to Landlord’s
receipt of lien waivers from the TI Contractor in accordance with the TI
Construction Contract, and otherwise in accordance with the procedure set forth
below:

Tenant shall submit draws against the Improvement Allowance to Landlord no later
than the twenty-fifth (25th) of each calendar month.  Each draw must include
copies of receipts, invoices, and other backup materials reasonably satisfactory
to Landlord (and any Landlord’s Lender) to confirm the expenses for which Tenant
is requesting payment.  

81



--------------------------------------------------------------------------------

 

Landlord may inspect, audit, and copy Tenant's books and records related to the
Improvement Allowance at Tenant's office located in Plano, Texas any time during
Tenant's normal business hours upon at least 48 hours prior written
notice.  Tenant shall retain its books and records related to the Improvement
Allowance at its office for at least two (2) years after final completion of the
Tenant Improvements.

For each draw of the Improvement Allowance:

(1)The draw must include conditional partial lien releases in a form reasonably
approved by Landlord from the TI Contractor and any subcontractors performing
work in excess of $10,000 for the payments being requested by the TI Contractor
and each such subcontractor in the current draw and unconditional partial lien
releases in a form reasonably approved by Landlord or in the form required
pursuant to §53.284 of the Texas Property Code from the TI Contractor and such
subcontractors for the amounts paid by Landlord under the prior
draw.  Furthermore, Landlord shall have the right to inspect and approve of the
Tenant Improvements, which approval shall not be unreasonably withheld or
delayed, prior to disbursement of any portion of the Improvement Allowance.

(2)Landlord may retain ten percent (10%) of the amount of each draw until thirty
(30) days after final completion of the Tenant Improvements.  In order for
Tenant to receive the retainage held by Landlord in connection with the Tenant
Improvements, the Tenant Improvements must have been completed in substantial
accordance with the TI Plans and Tenant must provide Landlord all of the
following: (A) evidence reasonably acceptable to Landlord (and any Landlord’s
Lender) of the payment of all costs and expenses incurred by Tenant in
connection with the Tenant Improvements, including, without limitation,
unconditional, final unconditional lien waivers from the TI Contractor and all
subcontractors performing work in excess of $10,000; and (B) Tenant's delivery
to Landlord of the certificate of occupancy for the Premises from the
appropriate governmental authorities.

Landlord shall fund the amount of any draw of the Improvement Allowance on or
before the final day of the calendar month following the calendar month in which
such draw request is submitted in accordance with the requirements set forth
above (provided the same is timely submitted by Tenant as set forth above);
however, Landlord may disapprove and withhold funding of any draw requested by
Tenant if:

(X)the draw or any applicable backup information is not complete;

(Y)any mechanics' or materialmen's lien or other lien has been filed against the
Premises by the TI Contractor or any of Tenant's contractors, subcontractors,
laborers, suppliers, or others, or Landlord has received any written notice from
any of them indicating an intent to file any such lien, and Tenant has not
bonded around the lien (or caused the lien to be bonded around) or otherwise
posted or caused to be posted security with Landlord reasonably satisfactory to
Landlord related thereto; or

82



--------------------------------------------------------------------------------

 

(Z)A Major Default has occurred under the Lease and is continuing, either at the
time of submission or funding of the draw.

(c)In the event any portion of the Improvement Allowance is not funded within
forty-five (45) days after such portion becomes due in accordance with this
Section 6.2, Tenant shall have the right to offset such amount against Base Rent
in accordance with Section 24(a) of this Lease.

Part VII - Delay Remedies

7.1Intentionally Deleted.  

7.2Liquidated Damages.  Landlord and Tenant hereby acknowledge and agree that
based upon the circumstances now existing, known and unknown, it would be
impractical and extremely difficult to establish Tenant’s damages in the event
the Substantial Completion Date does not occur by the Target Completion Date (as
such date is extended by Force Majeure Delays and Tenant Delays).  Accordingly,
Landlord and Tenant agree that it would be reasonable at such time to award
Tenant (and that Tenant will be entitled to) “liquidated damages” in accordance
with the schedule below for each day of delay beyond the Target Completion Date
(as such date is extended by Force Majeure Delays and Tenant Delays) until the
earlier of (a) the Substantial Completion Date, or (b) the date Tenant
terminates this Lease pursuant to Section 7.4 below.  

Period of Delay of the Substantial Completion Date beyond the Target Completion
Date (as such dates are extended by any Tenant Delay)

Liquidated Damages Per Day

15 days:

None

15 to 90 days:

1 day of free Base Rent for each day of delay

After 90 days:

2 days of free Base Rent for each day of delay

 

7.3Termination for Failure to Timely Commence Construction. If the Commencement
of Construction fails to occur on or before the date which is 240 days following
the expiration of the termination rights set forth in Section 52 and Section 53
of this Lease, as extended for any Tenant Delays, then Tenant may notify
Landlord and Landlord’s Lender of such failure in writing.  If Tenant elects to
notify Landlord and Landlord’s Lender and the failure is not cured within ten
(10) days after Tenant’s delivery of such notice, then Tenant may terminate this
Lease upon written notice to Landlord and Landlord’s Lender given at any time
within thirty (30) days after the expiration of such 10 day period, and if
Tenant fails to deliver such termination notice within thirty (30) days after
the expiration of such 10 day period, Tenant’s termination right under this
paragraph shall be deemed waived.  For purposes hereof, “Commencement of
Construction” shall occur on the date that the construction contract with the
General Contractor is fully executed, Landlord has delivered to the General
Contractor an unconditional notice to proceed with the construction of the Base
Building, the general contractor has mobilized on site and actual hard

83



--------------------------------------------------------------------------------

 

construction (e.g., excavation) on site has commenced. Landlord will notify
Tenant when Commencement of Construction occurs and the parties will agree upon,
and execute a memorandum evidencing, such date.

7.4Tenant’s Final Cancellation Rights.  In the event that Landlord does not
cause the Substantial Completion Date to occur by the Outside Completion Date
(as such date is extended by Force Majeure Delays and Tenant Delays), then
Tenant may terminate this Lease by delivering written notice to Landlord prior
to the occurrence of the Substantial Completion Date; provided, however,
Landlord may deliver written notice to Tenant after the Outside Completion Date
(as such date is extended by Force Majeure Delays and Tenant Delays) that Tenant
must elect to terminate this Lease pursuant to this Section 7.4 within thirty
(30) days after the delivery of such notice from Landlord (and such notice from
Landlord shall state in BOLD AND ALL CAPS that Tenant’s rights to terminate this
Lease shall expire within such 30-day period), and in the event Tenant does not
elect to terminate this Lease by delivering written notice to Landlord within
such 30-day period, Tenant’s rights to terminate this Lease under this Section
7.4 shall be null and void and of no further force or effect.  If Tenant
terminates this Lease pursuant to this Section 7.4, neither Landlord nor Tenant
shall have any further obligations under this Lease except for those obligations
that expressly survive the termination of this Lease.  If Tenant fails to timely
deliver such written notice of termination of this Lease to Landlord, then
Tenant shall have no further right to terminate this Lease pursuant to this
Section 7.4.

7.5Time of the Essence.  It is stipulated that time is of the essence in
connection with Tenant’s and Landlord’s compliance with the terms of this
Exhibit B.

7.6Sole Remedies.  The remedies of Tenant as set forth in this Part VII shall
constitute Tenant’s sole and exclusive remedies for Landlord’s failure to
achieve Commencement of Construction, achieve the other construction milestones
referenced herein, and/or achieve the Substantial Completion Date by the Target
Completion Date.

Part VIII - General

8.1Governmental Changes.  In the event that any changes to the Drawings are
required by Legal Requirements, Permitted Exceptions and/or by any Governmental
Authorities (collectively, a “Governmental Change”), Landlord shall consult with
Tenant to determine if Landlord shall file for a variance or waiver of such
Governmental Change or whether Landlord shall implement any such Governmental
Change to the Drawings with Tenant’s consent, not to be unreasonably withheld,
conditioned, or delayed.  Landlord shall provide Tenant with notice of such
changes and reasonably detailed drawings of such Governmental Changes.  The cost
of pursuing any variance or waiver of a Governmental Change pursuant to this
Section 8.1 shall be the sole responsibility of Tenant.  The period of time
required to implement or to pursue any variance or waiver of a Governmental
Change shall constitute an Force Majeure Delay.

8.2Tenant Delay.  Tenant shall be liable for all out-of-pocket costs and
expenses incurred by Landlord as the direct result of any Tenant Delay.  Tenant
shall pay to Landlord the amount of any such cost or expense paid or incurred by
Landlord within ten (10) Business Days following Tenant’s receipt of each
invoice from Landlord containing a reasonably detailed

84



--------------------------------------------------------------------------------

 

description of such costs or expenses; alternatively, Tenant may direct that
such costs and expenses be deducted from the Improvement Allowance.  If Tenant
fails to pay the out-of-pocket costs and expenses incurred by Landlord pursuant
to this Section 8.2 and if the Improvement Allowance is not sufficient to pay
such costs, Landlord shall have the right to accelerate the Commencement Date to
the date on which the Substantial Completion Date would have occurred but for
the Tenant Delays.

8.3Force Majeure Delays.  Notwithstanding any provision of this Exhibit B to the
contrary, in the event that Tenant or Landlord claims that it has suffered a
Force Majeure Delay, Tenant or Landlord, as applicable, shall, as a condition of
the effectiveness of such Force Majeure Delay, within ten (10) Business Days
following a determination by Tenant or Landlord that a Force Majeure Delay has
occurred, notify the other in writing of the existence of such Force Majeure
Delay. Tenant or Landlord, as applicable, shall not be entitled to commence the
incurrence of any Force Majeure Delay any earlier than three business days prior
to the actual issuance of such notice.

 

 

85



--------------------------------------------------------------------------------

 

SCHEDULE 1 TO EXHIBIT B

DESIGN INTENT NARRATIVE

General Requirements:

 

 

A.

General:

This specification outlines the scope of work for the design and construction of
a 320,000 rentable square foot podium-style high rise office building with a
40,000-60,000 RSF “superfloor” that is positioned over the top level of the
4.00:1,000, 100% podium parking garage.

 

 

B.

Quality and Testing:

The Landlord shall provide a third-party inspection program for quality control
during the course of the project including but not limited to soils, cast-in­
place concrete, structural steel, fireproofing and envelope/waterproofing
(including roofing, caulking, glazing, etc.). Nondestructive testing of in place
concrete thickness will be required.

 

 

C.

Design:

The following design shall be provided and shall meet all applicable codes for
core & shell:

Civil Structural Mechanical Electrical

Architectural

Fire Protection Plumbing Landscape

 

 

D.

Guarantees:

All materials and equipment incorporated into this project shall be new. The
Landlord shall guarantee all work to be substantially free from defects of
workmanship and material for one (1) year after completion of the base building.
The Landlord shall obtain a manufacturer's standard roofing material system
warranty from leaks for a period of twenty (20) years.

 

 

E.

Codes:

Landlord will be responsible for complying with all federal, state and local
building codes, zoning ordinances that apply to the project, except Landlord
will not be responsible for any Tenant Improvement work that is constructed,
supervised, or managed by a construction management firm other than
Landlord.  Compliance requirements include the International Building Code,
energy code, the Occupations

86



--------------------------------------------------------------------------------

 

Safety and Health Administrations provisions applicable to construction sites,
and the Texas Accessibility Code for Building Construction. Design and
construction must also comply with applicable CCR's and Development Guidelines.

 

SITE DEVELOPMENT

 

 

A.

Grading and Earthwork:

The Design/Builder shall clear, strip, excavate, fill, rough and fine grade the
site to accomplish building construction and proper storm water drainage from
the site.  Any excess spoils and unsuitable soils, rubble and rock shall be
removed from the site.

 

All earthwork to be performed shall be in accordance with the Geotechnical
Engineer's recommendations, and a copy of the recommendations shall be provided
to the Tenant.

 

 

B.

Exterior Concrete Sidewalks, Curb and Gutter:

All concrete walks shall be a minimum of 3,000 PSI concrete, 4 inches thick with
medium broom finish or as required by code or engineer's design unless otherwise
noted on plans.  A 2”-4” base shall be provided under all sidewalks or based on
the Geotechnical Engineer’s design recommendations.

 

6-inch high concrete curb and gutter shall be provided to separate all paved
parking and drive areas from landscaped areas.

 

Landlord to provide an enhanced paving surface, using pavers, at the
connection/courtyard area between the garage and the entry of the office
building as well as at the front entry to the building.

 

 

C.

Paving and Striping:

Car parking shall be provided per the RFP document with designated Visitor
parking spaces, covered parking and surface parking to meet the minimum
requirements.

 

All paving and base shall be designed and constructed at or above the minimum
criteria based on the Geotechnical Engineer's design recommendations.  A minimum
six (6)-inch thick concrete pavement, reinforced with #3 rebar at a maximum of
18” on center each way shall be provided.  Eight (8) inch thick concrete
pavement shall be provided at the trash dumpster enclosure and approach, or as
required by code or engineer's design.  All pavement surfaces are to be
concrete.

87



--------------------------------------------------------------------------------

 

 

Pavement markings shall consist of traffic control markings, parking stall
striping, fire lane designation, and handicapped parking symbols and signs and
other signs as required by code and municipal guidelines.

 

 

D.

Site Utilities:

Storm water shall drain through an engineered system IF required by local, state
and federal requirements (some surface drainage is anticipated).

 

Sanitary sewer lines shall be provided from the building and gravity flow to the
city system. The sanitary sewer line shall be sized to accommodate all plumbing
fixtures and drains as required to complete the project. Tenant’s improvements
will require branch runs from the main sanitary sewer line.

Domestic and fire protection service water lines shall be extended from the
municipal line to the building. Lines shall be sized and located as required to
adequately serve the project and comply with all applicable requirements.

 

Irrigation system will be fed off from the domestic water line.

 

An underground electrical service (277/480 volt) with pad-mounted transformer
shall be provided to accommodate the electric loads of the project.  A minimum
2,500-amp transformer shall be provided with consideration for an automatic
transfer switch for redundant power sources to the site.

 

Four (4) 4" diameter conduits will be provided for the telephone and fiber optic
lines. Two sets of two (2) 4" conduits will be run from separate ROW's to the
main IDF closet.

 

Natural gas shall be provided to the facility if utilized for heating.

 

 

E.

Site Improvements:

All landscaped areas shall be designed in accordance with the landscape
requirements above and beyond the local codes and authorities having
jurisdiction, including the applicable Codes, Covenants and
Restrictions.  Landscaping shall extend to the city street including all ROW
areas. A complete underground automatic irrigation system shall be provided for
all landscaped areas. A separate water meter shall be provided to segregate
irrigation water usage.

 

88



--------------------------------------------------------------------------------

 

All turf areas may be sodded and over-seeded depending on the weather
conditions.  

 

A gravel strip of at least 18" of river rock shall be installed between the
building and any landscaped areas.

 

Building address signage, handicap parking, fire lane and other code-required
signage shall be provided. All signs must meet the approval of the local
governing authority having jurisdiction.

 

A lighted monument sign is to be provided at a cost not to exceed $30,000.00.
The design of the monument sign should reflect the materials used for the
building facade and meet governing criteria.  

 

The proposed Building is a podium design with the structured parking located
underneath the Building.

 

BUILDING STRUCTURE AND EXTERIOR ENVELOPE

 

 

A.

Building Foundation:

The building foundation shall be designed and constructed by the Landlord per
the recommendations of the structural and geotechnical engineer.

 

 

B.

Building Structural System:

 



In addition to the code required loads, the following shall be provided:

 

 



Design Loads:

 



Typical floor loads80 lb Live Load

 



20 lb Future Dead Load

 

 



100 lb Total Load

 

 



Mechanical rooms125 psfor actual load

 

 



Typical roof loads20 lb Live Load

 



Above loads are to be reducible as allowed by applicable building code.

 



The building shall be a minimum 5" thick, 4,000psi concrete and conform to +/- 1
1/4” in 10’. The proposed Building slabs are on a podium and will be structural
slabs with post-tensioning.

 

 

89



--------------------------------------------------------------------------------

 

 



The building superstructure will be concrete frame. Floor to floor height must
allow adequate space for ten-foot (10’0”) ceiling heights and above ceiling MEP
work each floor. The first floor shall have a floor to floor height of
twenty-one (21’0”) feet to allow for a fifteen (15’0”) lobby ceiling.

 

 

 

C.

Parking Garage:

 



Parking structure will be cast-in-place or precast concrete clad with a
combination of concrete panels and barrier cables, and a façade to compliment
the design of the office facility.  Views from the office building of the
parking structure shall include precast façade, barrier cables only at areas
facing service corridors.

 

 



 

 

 

D.

Exterior Envelope:

 



The building envelope shall be a mixture of glazing, precast concrete and metal
panel construction meeting all governing authority requirements.  The percentage
of each material shall be approximately: at minimum Glazing on Building
(excluding Parking Garage) – 85%. If used Precast shall be a minimum of 5 ½”
thick.  Metal wall panel shall be a minimum of 18 gauge.

 

 

 

E.

Windows and Glazing:

 



The exterior glazing system may include a combination of fixed (no operating
sash) storefront, punched openings and curtainwall systems. The glazing systems
shall consist of one-inch thick insulated, Low-E glass units set in thermally
improved, aluminum frames. Glazing shall be 1" low-e, insulated glass unit
equivalent to Lo-E 272 by Cardinal. 1" insulated spandrel unit, back painted to
match vision glass for plenum areas.

 

 

 



A lobby and employee entry from the parking structure vestibule or air lock of
some kind is required.  All exterior doors will have aluminum thresholds,
weather-stripping, closers and drip caps.

 

 

 



System must be designed to meet energy code requirements.

 

 

F.

Exterior Service Doors:

 



All exterior personnel doors will complement the adjacent building finishes.

 

 

G.

Roofing & Sheet Metal:

 



A single ply, 60mil TPO system or equivalent shall be used. Insulation

 

90



--------------------------------------------------------------------------------

 

 

with a minimum R-Value suitable to meet the energy code requirements shall be
provided complete with a twenty (20) year manufacturer's standard material
warranty and a 3-year labor and material warranty from the roofing
subcontractor. Rigid insulation material shall be an assembly of expanded
polystyrene insulation with separate thermal barrier. The roof shall be designed
to provide at least 1/4" per foot sloped to interior roof main drains and
interior emergency overflow drains (no scuppers).

 

 

 



All exposed flashing, downspouts and gutters shall be at least 24-gauge
galvanized sheet metal. All pre-painted architectural sheet metal shall be
24-gauge hot dipped galvanized steel with the exposed sides finished with a
Kynar based fluoropolymer coating.

 

 

 



Roof screening shall be provided to at a minimum of 2" above the equipment
installed as a part of the Base Building Improvements being screened.

 

 

 



System must be designed to meet energy code requirements.

 

INTERIORS

 

 

A.

Interior Shell Partitions:

Typical interior drywall partitions shall be constructed of metal studs, 5/8"
sheetrock from floor to ceiling on both sides, taped and bed, ready for paint.
All exterior walls shall be furred-out only unless Building is enclosed with a
glass façade.

 

 

B.

Ceiling Height:

Minimum ceiling heights on 1st floor will be twelve feet (12’0”) with additional
floor-to-floor clearance on 1st floor for main entrance lobby ceiling height to
be fifteen feet (15’0”). All upper floors shall be ten feet (10’0”).

 

 

C.

Doors, Frames, and Hardware:

Interior doors, unless indicated otherwise, shall be 3'-0" x 9' -0" solid core,
premium grade, wood doors stained, sealed and varnished.  All interior frames
shall be painted hollow metal or prefinished aluminum.

 

All door hardware shall be manufactured by Schlage, Best, or approved equal with
its function appropriate for its intended usage. A building master keying system
shall be devised for the building.

91



--------------------------------------------------------------------------------

 

 

i.

Finish on all hardware shall be US26D "brushed steel" or its price and delivery
time equivalent.

 

 

ii.

All hardware shall be commercial grade equivalent to Schlage "D" Series

 

 

iii.

Restroom doors shall be push/pull.

 

iv.

Closers shall be provided at doors to restrooms, stair access, corridors,
utility rooms, lobby vestibules and exterior doors.

 

 

 

D.

Millwork:

Restroom countertops shall be stone or man-made solid surface product.

 

 

E.

Interior Finishes:

Interior floor, wall, and ceiling finishes for the restrooms and common spaces
shall be as follows:

Floors: Ceramic tile in restrooms; sealed concrete at exit stairs/corridors and
utility rooms.

 

Base: Ceramic tile in restrooms, rubber base at exit stairs/corridors and
utility rooms.

 

Walls: Vinyl wall covering at restrooms with ceramic tile on the wet walls;
paint in exit stairwells/corridors and utility rooms.

 

Ceilings: Acoustical ceilings shall be provided at exit corridors and shall, at
a minimum, consist of l" white metal grid and 2' x 2' ceiling tile.  No ceiling
(exposed structure) at utility rooms and stairs.  Future tenant space ceiling
finish to be provided by tenant. These areas are to be finished in the shell
condition as if no ceilings will be installed.

 

 

F.

Lobby Finishes:

The Tenant desires a lobby with a Class A look and feel. Upgraded double doors
from the lobby into the office areas shall be provided. The main entrance lobby
will have a minimum 15'-0" high ceiling. Landlord to provide details describing
the proposed lobby finishes. A minimum allowance of $500,000 is to be included.

 

STEEL STAIRS & MISC. METALS:

 

 

A.

Steel Stairs:

All stairs to have painted steel plate or tube stringers, concrete-filled steel
pan treads and painted steel risers, at a minimum. Railings may consist of
painted steel posts and pickets, with painted steel handrails.

92



--------------------------------------------------------------------------------

 

 

 

B.

Miscellaneous Metals:

A minimum of one (1) interior steel roof access stair/ships ladder or
alternating tread device (if allowed by code) shall be provided to the roof from
one of the stairwells.

 

SPECIALTIES

 

 

A.

Toilet Partitions and Accessories:

Toilet partitions shall be "country club" style with louvered wood doors and
drywall partitions. Doors shall be furnished with a coat hook.  Handicap toilet
stalls with grab bars shall be provided as per code.

 

Toilet accessories:

 

i)

Each of the restrooms shall be provided with a full width/height framed mirror
over the entire length of the vanity.

 

 

ii)

Each lavatory shall be equipped with an automatic liquid soap dispenser.

 

iii)

Two stainless steel, full depth (as allowed under ADA) paper towel
dispensers/disposals are included for each restroom.

 

 

iv)

All toilet stalls shall be furnished with a paper dispenser.

 

 

B.

Window Coverings:

Window coverings equal to manually operated MechoShades shall be included in all
areas.  An alternate shall be provided for powered shades connected to the
Building Automation System.

 

 

 

C.

Postal Area:

A postal area shall be provided on level I for pick up and drop from U.S. mail
in accordance with local requirements. Room shall be sized to accommodate
private carrier drop boxes.

 

MECHANICAL & ELECTRICAL

 

 

A.

HVAC:

A complete variable air volume system or equivalent designed in accordance with
local codes and ASHRAE requirements will be provided to serve the office
building heating, ventilating and air conditioning (HVAC) requirements.

 

The HVAC system will be designed to maintain 70 degrees Fahrenheit dry bulb +/-
2 degrees F wet bulb at ASHRAE 99.6% design conditions

93



--------------------------------------------------------------------------------

 

for heating and to maintain 75 degrees Fahrenheit dry bulb +/- 2 degrees F, 50%
RH +/- 5% at ASHRAE 1% design conditions for cooling. Occupant load is assumed
to be 1 person/150 sf and a minimum of 1.5 watts of recessed lighting, and 2.5
watts of internal load per RSF. Air handling units on each floor shall be
designed to be capable of providing cooling capacities of 1,500 s.f. per
interior zone, and 800 sq. ft. for each exterior zone with an overall not to
exceed average of 1,100 s.f. per zone.

 

The primary VAV system shall consist of vertical self-contained package units
with a roof mounted cooling tower. Each of the air handling units will have
variable frequency drives on supply fans, a single point disconnect switch, a
centrifugal exhaust fan capable of maintaining overall desired building static
pressure, 0-100% capacity, DX evaporator (cooling) coil, high efficiency
filters, a stainless steel drain pan, low leak fresh air dampers, high
efficiency supply and exhaust fan motors, access doors, direct digital controls
and internal isolation.

 

The condensing water system will be served by a single two-cell open cooling
tower capable of providing 2,400 gpm of condenser water.  Each cell shall be
capable of 1,400 gpm. The tower will consist of galvanized construction with
stainless steel basin. Basin water heaters will be provided for freeze
protection. Ladders and platforms will be provided for maintenance. Each cooling
tower fan will be provided with a VFD to accommodate capacity fluctuation. The
cooling tower will be mounted on I-beams with vibration isolation springs
capable of 2" deflection at full capacity. A full flow solid separator will be
provided for maintenance purposes. Two house condenser water pumps will be
provided with VFD's. Each pump will be capable of providing 100% of design load
to the building. Pumps shall be mounted on inertia bases with vibration
isolation.

 

Fresh air may be provided through the air handling units in accordance with the
appropriate ASHRAE standards. Delivery will be provided by a filtered air roof
mounted air handling unit. This unit will be provided with a VFD and shall be
sized to provide full make up air for an entire floor in smoke evacuation for
each floor.

 

The base building mechanical system shall include vertical duct risers. Ductwork
shall be constructed to meet the latest ASHRAE requirements as well as all local
applicable codes. A medium pressure duct loop must be provided on each floor.
All ductwork shall be externally insulated with

94



--------------------------------------------------------------------------------

 

a minimum of 2"¾# R-5 duct wrap.  Design must meet energy code requirements.

 

Shell and core areas will require "turnkey" conditioning. These areas will have
provisions for heating (minimum 50 degrees F year-round), cooling and exhaust
systems. Supplementary electric cabinet unit heaters will be provided at all
entries, vestibules and related areas as required. Main Fire Risers will require
electric unit heaters for freeze protection. Fire dampers will be provided as
required by applicable codes. Relief hoods are to be provided for all hoist ways
and stairwells to assist in stairwell pressurization.

 

Unfinished tenant spaces shall be provided with sufficient quantity of fully
operational fan powered boxes with electric heat to maintain a minimum of 50
degrees F year around. These boxes will consist of supporting ductwork up stream
with no distribution downstream. The tenant improvement work (N.I.C. in shell)
shall include secondary ductwork, perimeter zone fan powered VAV boxes, interior
zone VAV boxes, diffusers and return air grilles as well as the sensors and
connections to terminal devices for the direct digital control energy management
system. Zone sensors should be furnished and connected, with a minimum of 50' of
plenum rated cable, coiled up at each box that is furnished for use within the
shell scope. The DDC controllers for said boxes should be connected to the DDC
system in a daisy chain arrangement, with commissioning, and addressing to the
DDC front end. Fan powered boxes for perimeter zones will be stacked on each
floor for installation by tenant.

 

VAV boxes will be pressure independent type. Each VAV box minimum limit shall be
set to deliver the minimum amount of outside air required by the number of
people programmed for each zone. VAV box controls and damper operators shall be
electric.

 

The tenant improvement VAV boxes (N.I.C in shell) will be zoned by exposure and
occupancy requirements. Each VAV box will be served by an individual direct
digital controller/sensor combination. Zone sensors may be located in private
offices, conference and training rooms, or in open office areas as determined by
the mechanical engineer. VAV boxes will be located above the lay-in tile
ceilings in easily accessible spaces, avoiding lights and plumbing. Air
distribution downstream of each VAV box will be through low pressure sheet metal
duct work.

 

95



--------------------------------------------------------------------------------

 

Furnish all labor, materials, equipment, and service necessary for a complete
and operating Facility Management and Control System (FMCS). The FMCS shall be
capable of total integration of the facility infrastructure systems with user
access to all system data either locally over a secure Intranet within the
building or by remote access by a standard Web Browser over the Internet (Bacnet
capability). This shall include HVAC controls, lighting controls, electrical
metering, energy management, alarm monitoring, and all trending, reporting and
maintenance management functions related to normal building operations.

 

Provide at a minimum the following control functions:

 

 

•

On-Off scheduling and status of all HVAC equipment.

 

•

Operating hours optimization.

 

•

Supply air temperature optimization.

 

•

Zone temperature control and monitoring.

 

•

System control point monitoring.

 

•

Ventilation (outside) air controls.

 

•

Exhaust systems.

 

•

Building pressure control and monitoring.

 

The FMCS system shall be a Trane Tracer Summit system or equal with an open NIC
(non-proprietary with BACnet protocol) that will connect to and be viewable from
the Owner's computer via a LAN connection.

 

Control System Landlords and Manufacturers to be equal to:

 

Manufacturer Name Trane, Automated Logic, Siemens, Alerton

Product Line Tracer SC WebCNTRL, Trane Logical Solutions, Apogee Siemens,
Alerton, Or other Approved Equal

The above list of manufacturers applies to user interface, controller software,
custom application programming language, Building Controllers, Custom
Application Controllers, and Application Specific Controllers. All other
products specified herein (i.e., sensors, valves, dampers, and actuators) need
not be manufactured by the above manufacturers.

 

This project shall be comprised of a network utilizing high-speed BACnet IP for
communications between System Controllers. LonTalk or BACnet MSTP sub­ networks
shall be used for communications

96



--------------------------------------------------------------------------------

 

between System Controllers, Custom Application Controllers and Application
Specific Controllers.

 

Shell building exhaust systems will be provided for the toilet rooms, janitor's
closets, mechanical rooms and all other areas as required by code. The main
exhaust fan will be provided with a VFD’s. The exhaust system will provide the
means to provide post fire event ventilation per applicable codes. The system
will be designed to exhaust the full volume of air for the largest floor plate.
Toilet room exhaust fans will exhaust to the exterior. Exhaust systems shall
also assist in with general building pressurization to maintain an overall
slightly positive static pressure. Stairwell pressurization fans will be
provided for the high-rise requirements per applicable code. They will be
controlled by a fireman's override panel provided by the fire alarm Landlord.

 

Provide baffling and sound and vibration insulation/isolation as required in all
areas of the building to achieve a minimum NC-35 regardless of the source of the
noise. Sound attenuator banks will be provided for the return air of each air
handling unit.

 

 

B.

Plumbing:

A shell-complete plumbing system including storm sewer piping, sanitary waste
and vent piping, hot and coldwater piping, floor drains, fixtures and water
coolers will be provided.

 

Plumbing fixtures will be commercial quality equal to those manufactured by
American Standard, Kohler, or Briggs. Lavatories will be vitreous china bowls
with automatic sensor style faucets. Water closets and urinals will be
wall-mounted, automatic sensor style flush valve units. Electric water coolers
equal to Halsey Taylor, Westinghouse or Oasis will be installed at toilet room
entrance locations. Water coolers to be provided with bottle filling stations.
Hot water will be delivered to lavatories at 105 degrees Fahrenheit by means of
water heaters equal to A. 0. Smith. All fixtures will conform to the applicable
water and energy saving provisions of the plumbing code. Fixture counts will be
as shown on the RFP drawings or per code+ 1, whichever is greater.

 

One precast janitor's receptor will be provided in each janitor's closet.  FRP
on walls bordering janitor's sink and 8' above finished floor. Floor drains will
be provided in each toilet room. Drains and cleanouts will

97



--------------------------------------------------------------------------------

 

be equal to Smith, Wade, or Zurn. Valved and capped domestic cold-water taps,
sanitary taps and vent taps will be provided at each floor for tenant use via
two (2) wet columns per floor.  A minimum of four (4) exterior wall hydrants and
two (2) roof hydrants equal to Woodford, Josam, or Zurn will be provided. Stop
valves will be provided at each fixture in addition to the required unions and
isolating valves at each floor to create an easily serviceable system.

 

 

 

C.

Fire Sprinkler:

A complete, unpainted, automatic fire protection sprinkler system for light
hazard protection will be provided for the building in accordance with the
written requirements of the Fire Marshall, NFPA and other applicable codes. All
piping, standpipes, valves and specialties will be provided for a complete
system to meet code compliance in shell condition. The sprinkler system will
contain a flow alarm connected to a fire alarm panel for remote alarm
monitoring.

 

Heads will be installed in upright position as part of shell condition delivery.

 

 

D.

Electrical:

A complete building power distribution system will be provided from a 277/480
volt, 3-phase, 4-wire, pad mounted transformer. Landlord to design, coordinate,
and supervise any work of the Utility Power Company. The electrical installation
will be complete from the Right of Way to the transformer to centrally located
power and lighting panels, throughout the building and will include final
electrical connections to all base building HVAC equipment, elevators and other
building systems provided as a part of this specification. The building service
shall be sized as called for by the Engineer of Record provided the system
allows for tenant usage of at least 8 watts/RSF which includes Tenant’s power on
the floor, lighting and HVAC. Each service switchboard will be supplied with a
main service disconnect with ground fault protection.

 

One secondary surge arrestor will be provided at each main switch location.

 

120/208-volt transformers and distribution panels shall be supplied as required
for the work specified herein. A minimum of one 277/480-volt panel and two
120/208-volt, 3-phase, 4-wire, 42 circuit panels will be installed in each of
the electrical rooms on each floor of the building

98



--------------------------------------------------------------------------------

 

for tenant loads.

 

Miscellaneous/convenience use duplex 120-volt receptacles shall be provided
throughout base building areas. Exterior service outlets will be provided near
all roof mounted HVAC equipment, in select landscaping areas, the loading area
and along the building facade.

 

Provisions for fire alarm systems, exit lighting and emergency lighting will be
provided in accordance with the minimum requirements of applicable codes.
Emergency power system will be provided as required by code.

 

At a minimum, LED strip fixtures will be provided for each electrical room,
telephone room, mechanical room and janitor's closet.  LED fixtures will be
provided in all finished areas of the base building. Future tenant areas will be
equipped with minimum LED lighting in order to show the space to potential
tenants. Light switches for base building areas are to be provided as required.
All public areas will have occupancy sensor control on the lighting.

 

Exterior LED lighting conforming to code and municipal requirements will be
provided at building entrances and parking areas.  Exterior LED lighting for
parking areas will be pole mounted in accordance with local regulations, at a
minimum. Enhanced Facade lighting shall be included at an Allowance of $200,000.

 

Provide infrastructure for Voice, Data and other telecommunications. Provide
dual telecommunications pathways into the building from different streets,
separated by at least two hundred fifty (250) feet. Each pathway shall include
two (2) 4" conduits.

 

A UL listed Lightning Protection System is to be provided.

 

Emergency generator shall be provided for the base building as required by code.

ELEVATORS

 

 

A.

Office Building:

A minimum of five (5) passenger elevators are to be provided in the shell
building. The Landlord shall include and provide an elevator study by a licensed
professional prior to determining the final elevator count.  One (1) dedicated
freight elevator will be provided as well. The passenger cars shall have a
capacity of 3,500 pounds with a speed of 500 feet per

99



--------------------------------------------------------------------------------

 

minute. The passenger/freight car will have a capacity of 4,500 pounds and a
speed of 250 feet per minute. Passenger and cars will have 3'-6" wide center
opening doors. The freight car will have a 4'-0" wide door. Ceilings will be
stainless steel with can lights. Ceiling heights will be 9'- 6" high minimum.
The doors and frames shall be stainless steel.  The base standard for the
elevators shall be machine room-less elevators.

 

 

B.

Cab Finishes:

 

Elevator cab interior finish out to be included at an Allowance of $25,000 per
passenger cab. Freight cab will be finished out with standard manufacturer
finishes.

 

 

C.

Parking Garage:

 

Parking garage will include two (2) 3,500-pound capacity machine room-less
passenger elevators with a speed of 500 feet per minute. Cab finishes will be
manufacturer's standard.

LAB

SPECIFICATIONS: (Note:  It is understood that the items in this Section “Lab
Specifications” are not part of Base Building Improvements).

 

In addition to the office component of the project, Reata will have a lab
requirement of approximately 20,000 -40,000 SF that will consists of a chemistry
and biology labs. To accommodate the tenant finish out of the labs, it will be
expected that the developer coordinate with the lab design team to incorporate
those systems/requirements to the base building. Both Parties understand that
the lab component is integral to this space requirement and as the lab is
further designed and developed that changes may be necessary to the
specifications contained herein and to the Base Building Improvements.  Landlord
and Tenant agree to work together in this effort.

 

 

A.

    Electrical

 

Standby Generator: provide grade mounted location for dedicated Tenant
Generators and conduit risers (approx 800 KW generator). This is over and above
life safety generator for building.

Normal Power Electrical Loads: Provide dedicated 277/480 volt 2400  amp service
Lab loads

 

 

B.

    Structural

 

Floor slab reinforcement to be designed to accommodate lab equipment in selected
areas.

 



Design Loads in select areas within lab space:

 



Typical floor loads80 lb Live Load

 



40 lb Future Dead Load

 

100



--------------------------------------------------------------------------------

 

 

Some Floors, walls, and ceilings may need to designed with radiation shielding
to accommodate select lab equipment.

 

Fire separations for Storage rooms: Provide a separate ventilated flammable
liquid storage room, cryogenic storage room for liquid nitrogen and chemical
reagents. Where approved by the fire code officials, buildings and facilities
where hazardous materials are stored, used or handled must comply with local
building code’s Hazardous Materials chapter. Walls, ceilings and floor assembly
and the construction supporting the hazardous material room must have
fire-resistance rating to create fire barriers that comply with local building
codes. Automatic fire suppression system must comply with local building codes
for hazardous materials storage.

 

Walk-in Coolers and freezer: To prevent warm air underneath the cooler/freezer
the walk-in placed above-grade must have an insulated floor.

 

C.

    Mechanical

 

Acid Waste/Vent Plumbing: Provide pathway for dedicated acid waste plumbing
pipes to below grade acid neutralizing basin and dedicated acid vent to roof.

Plenum below Lab: Provide 2 feet additional space (over and above typical
plenum) in plenum below labs for underfloor lab plumbing.

 

Plenum in Lab space: If there is not roof directly above lab, provide 3 feet
additional space in lab ceiling plenum for horizontal routing of lab exhaust
ducts to risers.

 

Slab above Lab: No electrical floor boxes or plumbing fixtures shall be allowed
penetrating slab above lab footprint

 

Lab Exhaust: Provide multiple shaft provisions if roof not directly above lab
(up to 10 tenant lab hoods)

 

Lab Make Up Air and Cooling: Provide multiple shaft provisions if not directly
above lab for lab make up air, supply air and return air ductwork from Lab.

 

Roof space: Provide roof space for up to 20 lab tenant exhaust fans and multiple
tenant make up air units (Munters type units) and roof top AC units. Tenant
provided tonnage will be approximately 300 tons. The units shall NOT be served
from the base building HVAC system since they need to operate 24/7.

 

Bulk gas storage on site: provide grade mounted bulk gas storage pad for Liquid
Nitrogen Tank.

 

101



--------------------------------------------------------------------------------

 

 

 

102



--------------------------------------------------------------------------------

 

Exhibit C

SNDA

[RESERVED]


 

103



--------------------------------------------------------------------------------

 

Exhibit D

FORM OF TENANT ESTOPPEL

The undersigned is the Tenant under the Lease (defined below) between
_______________________, a ___________________, as Landlord, and the undersigned
as Tenant, for the Premises on the __________ floor(s) of the office building
located at _____________________, __________ and commonly known as
_______________________, and hereby certifies to its actual knowledge as of the
date hereof as follows:

A.The Lease consists of the original Lease Agreement dated as of ___________,
20___ between Tenant and Landlord['s predecessor-in-interest] and the following
amendments or modifications thereto (if none, please state "none"):



B.The documents listed above are herein collectively referred to as the "Lease"
and represent the entire agreement between the parties with respect to the
Premises.  All capitalized terms used herein but not defined shall be given the
meaning assigned to them in the Lease.

C.The Lease is in full force and effect and has not been modified, supplemented
or amended in any way except as provided in Section 1 above.

D.The Term commenced on __________________, 20__ and the Term expires, excluding
any renewal options, on _____________________, 20__.

E.Tenant currently occupies the Premises described in the Lease and Tenant has
not transferred, assigned, or sublet any portion of the Premises except as
follows (if none, please state "none"):



F.All monthly installments of Base Rent, all Additional Rent, and all monthly
installments of Tenant’s Forecast Additional Rent have been paid when due
through ______________.  The current monthly installment of Base Rent is
$____________.

G.To Tenant’s knowledge, without investigation, Landlord is not in default of
its obligations under the Lease, except _____________________.  In addition,
Tenant has not delivered any notice to Landlord regarding an uncured default by
Landlord thereunder, except ________________.

H.As of the date hereof, to Tenant’s knowledge without investigation, (1) it has
no existing claims against Landlord, and (2) no event has occurred and no
condition exists, which, with the giving of notice or the passage of time, or
both, will constitute a default by Landlord under the Lease, except
______________________________.

104



--------------------------------------------------------------------------------

 

I.No rental has been paid more than 30 days in advance and no security deposit
has been delivered to Landlord except as provided in the Lease.

J.Tenant is a duly formed and existing entity qualified to do business in the
state in which the Premises are located and that Tenant has full right and
authority to execute and deliver this Estoppel Certificate and that each person
signing on behalf of Tenant is authorized to do so.

Tenant acknowledges that this Estoppel Certificate may be delivered to Landlord,
Landlord’s Lender or to a prospective mortgagee or prospective purchaser, and
their respective successors and assigns, and acknowledges that Landlord,
Landlord’s Lender and/or such prospective mortgagee or prospective purchaser may
rely upon the statements contained herein.

Executed as of ____________________, 20__.

TENANT:

_____________________________________, a _______________

 

By:

Name:

Title:

 

 

 

 

105



--------------------------------------------------------------------------------

 

Exhibit E

MEMORANDUM OF LEASE

THIS MEMORANDUM OF LEASE is made and entered into effective as of the ____ day
of ______, 20__, by and between TC LEGACY LAND VENTURE, LLC, a Delaware limited
liability company (“Landlord”), and REATA PHARMACEUTICALS, INC., a Delaware
corporation (“Tenant”).

W I T N E S S E T H:

WHEREAS, Landlord and Tenant have entered into a certain Lease Agreement of even
date herewith (the “Lease”) whereby Landlord did lease to Tenant, and Tenant did
lease from Landlord, approximately 327,400 square feet of space (such space, the
“Premises”) in the Building (as that term is defined in the Lease) to be
constructed on certain land in Plano, Texas, which land is more particularly
described on Exhibit A attached hereto and made a part hereof (the “Land”); and

WHEREAS, Landlord and Tenant desire to enter into and record this Memorandum of
Lease in order that third parties may have notice of Tenant’s interest and
rights under the Lease.

NOW, THEREFORE, Landlord, in consideration of the rents and covenants provided
for in the Lease to be paid and performed by Tenant, does hereby lease unto
Tenant, and Tenant does hereby lease from Landlord, the Premises in accordance
with the terms and provisions of the Lease.

Specific reference is hereby made to the following provisions of the Lease:

1.Pursuant to the Lease, Tenant shall have and hold the Premises for a term of
sixteen (16) years after the Commencement Date (as that term is defined in the
Lease), as such term may be renewed or extended pursuant to the provisions of
the Lease.

2.Following the date hereof, Landlord or Landlord’s affiliate intends to impose
upon the Land certain covenants, conditions, and restrictions pursuant to the
terms of a Master Declaration of Covenants, Conditions, Easements, and
Restrictions (the “Master CC&Rs”).  In connection therewith, Landlord and Tenant
agree that, notwithstanding anything in the Master CC&Rs to the contrary:

 

(a)

the “Site Plan” to be attached to the Master CC&Rs and any amendments,
modifications, or supplements thereto which would affect all or any portion of
the Premises or Tenant’s obligations under the Lease shall be subject to the
prior written consent of Tenant, which shall not be unreasonably withheld,
conditioned, or delayed;

 

(b)

no amendment, modification, or supplement to the Master CC&Rs shall be made
which would affect the Premises or Tenant’s obligations under the Lease without
first obtaining the written consent of Tenant, which shall not be unreasonably
withheld, conditioned, or delayed; and

 

(c)

in the event of a conflict between the terms of the Master CC&Rs or any of the
rules or regulations issued pursuant to the terms of the Master CC&Rs and the
rights or obligations of Tenant under the Lease, including, without limitation,
Tenant’s right to use the Premises for the Permitted Use and Tenant’s
maintenance and repair obligations under the Lease, the rights and obligations
of Tenant under the Lease shall control, and Tenant shall have no obligation to
observe or abide by any such conflicting term, rule, or regulation.

This Memorandum of Lease has been entered into by Landlord and Tenant for
purposes of recordation in the appropriate Real Property Records of Collin
County, Texas to provide notice to third parties of the Lease and nothing
contained herein shall be deemed or construed to amend, modify, change, alter,
amplify, interpret or supersede any of

106



--------------------------------------------------------------------------------

 

the terms and provisions of the Lease.  In the event of a conflict between the
terms of the Lease and the terms of this Memorandum of Lease, the terms of the
Lease shall govern and control.

[END OF PAGE; SIGNATURE AND ACKNOWLEDGMENT PAGES FOLLOW]




107



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Memorandum of Lease
effective as of the date first above written.

LANDLORD:

TC LEGACY LAND VENTURE, LLC, a Delaware limited liability company

By:TC Legacy Land Member, LLC, a Delaware limited liability company, its
managing member

By:TCDFW Office Development, Inc., a Delaware corporation, its sole member

 

By:

Name:

Title:

Date:  _______________________

TENANT:

REATA PHARMACEUTICALS, INC., a Delaware corporation

 

By:

Name:

Title:

Date:  _______________________________




108



--------------------------------------------------------------------------------

 

 

THE STATE OF TEXAS§
§
COUNTY OF DALLAS§

This instrument was acknowledged to before me this ___ day of _______, 20__, by
________________, ________________ of TCDFW Office Development, Inc., a Delaware
corporation, the sole member of TC Legacy Land Member, LLC, a Delaware limited
liability company, the managing member of TC Legacy Land Venture, LLC, a
Delaware limited liability company, on behalf of said limited liability
companies and corporation.


Notary Public in and for the State of Texas

 

THE STATE OF TEXAS§
§
COUNTY OF __________§

This instrument was acknowledged to before me this ___ day of _______, 20__, by
_____________, ____________ of Reata Pharmaceuticals, Inc., a Delaware
corporation, on behalf of said corporation.


Notary Public in and for the State of Texas




109



--------------------------------------------------------------------------------

 

EXHIBIT A TO MEMORANDUM OF LEASE

LEGAL DESCRIPTION OF LAND

 

 

 

110



--------------------------------------------------------------------------------

 

Exhibit F

RESERVED

 

 

111



--------------------------------------------------------------------------------

 

Exhibit G

BUILDING SIGNAGE

 

112



--------------------------------------------------------------------------------

 

[gtzqxrwb5wsb000001.jpg]

 

113



--------------------------------------------------------------------------------

 

[gtzqxrwb5wsb000002.jpg]

 

114



--------------------------------------------------------------------------------

 

[gtzqxrwb5wsb000003.jpg]

115



--------------------------------------------------------------------------------

 

[gtzqxrwb5wsb000004.jpg]

116



--------------------------------------------------------------------------------

 

Exhibit H

PERMITTED EXCEPTIONS

 

1.Restrictive covenants and other matters described in Volume 3204, Page 669,
Deed Records, Collin County, Texas and under Clerk's File No(s).
20060920001358220, Official Public Records, Collin County, Texas, as affected by
Assignment and Assumption of Declarant's Interest under Clerk's File No.
20060920001358270, Official Public Records, Collin County, Texas, Restrictions
contained in Warranty Deed under Clerk's File No. 20060920001358250, Official
Public Records, Collin County, Texas, as affected by Amendment to Deed
Restrictions  recorded under Clerk's File No. 20100816000851170, Official Public
Records, Collin County, Texas, and those recorded under Clerk's File No.
20060920001358230, Official Public Records, Collin County, Texas as affected by
Assignment and Assumption of Declarant's Interest recorded under Clerk's File
No. 20060920001358270, Official Public Records, Collin County, Texas, and
Restrictions contained in Deed recorded under Clerk's File No.
20080701000802860, Official Public Records, Collin County, Texas.

2.Easements - 15' Sanitary Sewer executed by Electronic Data Systems
Corporation, to the City of Plano, dated July 15, 1987, filed August 5, 1987,
recorded in Volume 2683, Page 420, Deed Records, Collin County, Texas, and as
shown on  plat thereof recorded in under Clerk's File No. 2019-455, Map Records,
Collin County Texas and under Clerk's File No. 20190703010002810, Official
Public Records, Collin County, Texas, and as shown on ALTA/NSPS Land Title
Survey dated July 26, 2018, last revised December 13, 2018, and prepared by
Andrew J. Shafer, Registered Professional Land Surveyor No. 5017, Halff
Associates, Inc., Job No. 34665.  

3.Easement - 15'  Water  executed by Electronic Data Systems Corporation, to the
City of Plano, dated July 15, 1987, filed August 5, 1987, recorded in Volume
2683, Page 471, Deed Records, Collin County, Texas, and as shown on  plat
thereof recorded in under Clerk's File No. 2019-455, Map Records, Collin County
Texas and under Clerk's File No. 20190703010002810, Official Public Records,
Collin County, Texas, and as shown on ALTA/NSPS Land Title Survey dated July 26,
2018, last revised December 13, 2018, and prepared by Andrew J. Shafer,
Registered Professional Land Surveyor No. 5017, Halff Associates, Inc., Job No.
34665.  

4.Right of Way Easement executed by Electronic Data Systems Corporation, to
American Telephone & Telegraph Company, dated December 12, 1991, filed December
18, 1991, recorded under Clerk's File No. 91-0070594, Deed Records, Collin
County, Texas, and as shown on  plat thereof recorded in under Clerk's File No.
2019-455, Map Records, Collin County Texas and under Clerk's File No.
20190703010002810, Official Public Records, Collin County, Texas, and as shown
on ALTA/NSPS Land Title Survey dated July 26, 2018, last revised December 13,
2018, and prepared by Andrew J. Shafer, Registered Professional Land Surveyor
No. 5017, Halff Associates, Inc., Job No. 34665.  

5.Right of Way Easement executed by Electronic Data Systems Corporation, to
American Telephone & Telegraph Company, dated December 12, 1991, filed December
18, 1991, recorded under Clerk's File No. 91-0070595, Deed Records, Collin
County, Texas, and as shown on  plat thereof recorded in under Clerk's File No.
2019-455, Map Records, Collin County Texas and under Clerk's File No.
20190703010002810, Official Public Records, Collin County, Texas, and as shown
on ALTA/NSPS Land Title Survey dated July 26, 2018, last revised December 13,
2018, and prepared by Andrew J. Shafer, Registered Professional Land Surveyor
No. 5017, Halff Associates, Inc., Job No. 34665.  

6.Terms, conditions and provisions of that certain Sidewalk Agreement by and
between the City of Plano and Electronic Data Systems Corporation, a Texas
corporation, executed by the last of the

117



--------------------------------------------------------------------------------

 

parties on June 28, 1988, filed August 5, 1988, recorded in Volume 2892, Page
398, Deed Records, Collin County, Texas. As affected by Assignment and
Assumption of Ancillary Agreement, dated September 19, 2006, filed September 20,
2006, recorded under Clerk's File No. 20060920001358310, Official Public
Records, Collin County, Texas, and as noted on ALTA/NSPS Land Title Survey dated
July 26, 2018, last revised December 13, 2018, and prepared by Andrew J. Shafer,
Registered Professional Land Surveyor No. 5017, Halff Associates, Inc., Job No.
34665.  

7.Easement for Right of Way executed by Electronic Data Systems Corporation, to
GTE Southwest Incorporated, dated September 23, 1996, filed September 27, 1996,
recorded under Clerk's File No. 96-0083664, Deed Records, Collin County, Texas,
and as shown on  plat thereof recorded in under Clerk's File No. 2019-455, Map
Records, Collin County Texas and under Clerk's File No. 20190703010002810,
Official Public Records, Collin County, Texas, and as shown on ALTA/NSPS Land
Title Survey dated July 26, 2018, last revised December 13, 2018, and prepared
by Andrew J. Shafer, Registered Professional Land Surveyor No. 5017, Halff
Associates, Inc., Job No. 34665.  

8.Easement and Right of Way executed by Electronic Data Systems Corporation, to
TXU Electric Company and TXU Gas Company, dated November 3, 2000, filed December
12, 2000, recorded in Volume 4813, Page 3546, Official Public Records, Collin
County, Texas, and as shown on  plat thereof recorded in under Clerk's File No.
2019-455, Map Records, Collin County Texas and under Clerk's File No.
20190703010002810, Official Public Records, Collin County, Texas, and as shown
on ALTA/NSPS Land Title Survey dated July 26, 2018, last revised December 13,
2018, and prepared by Andrew J. Shafer, Registered Professional Land Surveyor
No. 5017, Halff Associates, Inc., Job No. 34665.  

9.Drainage Easement executed by Electronic Data Systems Corporation, to the City
of Plano, executed by the last of the parties on February 21, 2000, filed March
14, 2000, recorded in Volume 4624, Page 289, Official Public Records, Collin
County, Texas, and as shown on  plat thereof recorded in under Clerk's File No.
2019-455, Map Records, Collin County Texas and under Clerk's File No.
20190703010002810, Official Public Records, Collin County, Texas, and as shown
on ALTA/NSPS Land Title Survey dated July 26, 2018, last revised December 13,
2018, and prepared by Andrew J. Shafer, Registered Professional Land Surveyor
No. 5017, Halff Associates, Inc., Job No. 34665.  

10.Restrictions, easements, assessments, liens and lien for assessments recorded
under Clerk's File No. 20060920001358230, Official Public Records, Collin
County, Texas, as affected by Assignment and Assumption of Declarant's Interest
filed September 20, 2006 under Clerk's File No. 20060920001358270, Official
Public Records, Collin County, Texas, and as noted on ALTA/NSPS Land Title
Survey dated July 26, 2018, last revised December 13, 2018, and prepared by
Andrew J. Shafer, Registered Professional Land Surveyor No. 5017, Halff
Associates, Inc., Job No. 34665.  

11.Terms, conditions, and easements contained in Declaration of Covenants,
Conditions and Restriction dated September 19, 2006, filed September 20, 2006,
recorded under Clerk's File No. 20060920001358220, Official Public Records,
Collin County Texas, as affected by Assignment and Assumption of Declarant's
Interest recorded under Clerk's File No. 20060920001358270, Official Public
Records, Collin County, Texas, and as noted on ALTA/NSPS Land Title Survey dated
July 26, 2018, last revised December 13, 2018, and prepared by Andrew J. Shafer,
Registered Professional Land Surveyor No. 5017, Halff Associates, Inc., Job No.
34665.  

12.Interest in and to all coal, lignite, oil, gas and other minerals, and all
rights incident thereto, contained in Special Warranty Deed from EDS Information
Services LLC., a Delaware limited liability company, to West Plano Land Company,
LP., a Delaware limited partnership, dated September 19, 2006, filed September
20, 2006, recorded under Clerk's File No. 20060920001358250, Official Public
Records,

118



--------------------------------------------------------------------------------

 

Collin County, Texas," Grantor waives and conveys to Grantee the right of
ingress and egress to and from the surface of, or above the subsurface depth of
five hundred (500) feet under the property relating to the portion of the
mineral estate owned by Grantor". Reference to which instrument is here made for
particulars, and as shown on ALTA/NSPS Land Title Survey dated July 26, 2018,
last revised December 13, 2018, and prepared by Andrew J. Shafer, Registered
Professional Land Surveyor No. 5017, Halff Associates, Inc., Job No. 34665.

13.The following as shown on plat thereof recorded in under Clerk's File No.
2019-455, Map Records, Collin County Texas and under Clerk's File No.
20190703010002810, Official Public Records, Collin County, Texas:

LOT 1, BLOCK A

Undefined water easement located over the Northwest corner;

Variable width fire lane access and utility easement located over the over and
across subject property;

ROW dedication over the North and Northeast property line; and

15' sanitary sewer easement located over the Northwest corner.

 

LOT 2, BLOCK A

Variable width fire lane access and utility easement located over the over and
across subject property;

15' sanitary sewer easement located on the southwest corner;

 

LOT 3, BLOCK A:

10' water easement located at the Northeast corner;

ROW dedication located over the North property line;

Variable width fire lane access and utility easement located over the over and
across subject property;

24' access easement over subject property;

10' water easement over the Southern Northeast corner.

 

14.Easement executed by Electronic Data Systems Corporation, successor in
interest to Quorom Development Corporation to City of Plano filed March 14,
2000, recorded in volume 4624, page 281, Official Public Records, Collin County,
Texas, and as shown on plat thereof recorded in under Clerk's File No. 2019-455,
Map Records, Collin County Texas and under Clerk's File No. 20190703010002810,
Official Public Records, Collin County, Texas.

 

 

 

119



--------------------------------------------------------------------------------

 

Exhibit I

PRELIMINARY BUDGET

 

$ Total

Land Cost (Fixed Cost)

$10,560,000

Hard Costs (Estimated, to be fixed at GMAX)

$119,443,576

Site Work / Base Building (Estimated)

$58,174,834

Parking Structure (Estimated)

$31,200,000

Improvement Allowance

$25,600,000

Hard Cost Contingency (Estimated)

(Fixed at 5% of GMAX Contract)

$4,468,742

Soft Costs

(Fixed Cost)

$45,612,568

Total Project Costs (Estimated)

$175,616,144

 

 

 

 

 

 

120



--------------------------------------------------------------------------------

 

Exhibit J

FORM OF BSF NOTICE

The calculations set forth below represent the Rentable Area and Usable Area of
the Building as of ______________, 201_ and shall be used to calculate the
Rentable Area and Usable Area of the Building for purposes of Section 2 of the
Lease Agreement between Landlord and Tenant to which this Exhibit J is
attached.  Attached hereto are  the plans for such floor(s) pursuant to which
such determination is being made (in autocad form, if available), and  a
certificate from the Project Architect to the effect that the Rentable Area and
Usable Area for such floor(s) have been determined in accordance with the
definition of such terms in the Lease.

Applicable
Floor(s)

 

Net
Rentable Area

 

Usable
Area

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LANDLORD:

TC LEGACY LAND VENTURE, LLC,

a Delaware limited liability company

 

 

By:

TC Legacy Land Member, LLC, a Delaware limited liability company, its managing
member

 

 

By:

TCDFW Office Development, Inc., a Delaware corporation, its sole member

 

By:

Name:

Title:

 

TENANT:

REATA PHARMACEUTICALS, INC., a Delaware corporation

By:
Name:
Title:

 

121



--------------------------------------------------------------------------------

 

Exhibit K

FORM OF COMMENCEMENT DATE LETTER

________, 20__



 

Ladies and Gentlemen:

Please refer to that certain Lease Agreement (the “Lease”) dated ____________,
2019, by and between TC LEGACY LAND VENTURE, LLC, a Delaware limited liability
company, as landlord (“Landlord”), and the undersigned REATA PHARMACEUTICALS,
INC., a Delaware corporation, as tenant (“Tenant”).  Capitalized terms not
defined herein shall have the meaning given to such terms in the Lease.  The
undersigned hereby certifies, acknowledges and represents the following to you,
all as of the date hereof:

1.The Commencement Date for all purposes under the Lease is _________, 20__.

2.The Lease has not been amended except as may be set forth at the end of this
letter.

3.The Initial Term of the Lease shall expire, if not extended or sooner
terminated in accordance with the provisions thereof, on _____________, 20__.

Please sign in the space provided below to evidence your agreement with the
facts set forth above and your further agreement that this certificate may be
relied upon by Landlord and its lenders and partners, as well as their
respective successors and assigns.

Sincerely,

TC LEGACY LAND VENTURE, LLC,

a Delaware limited liability company

 

 

By:

TC Legacy Land Member, LLC, a Delaware limited liability company, its managing
member

 

 

By:

TCDFW Office Development, Inc., a Delaware corporation, its sole member

 

By:

Name:

Title:

122



--------------------------------------------------------------------------------

 

TENANT:

REATA PHARMACEUTICALS, INC., a Delaware corporation

By:
Name:
Title:

 

123



--------------------------------------------------------------------------------

 

Exhibit L

FORM OF MASTER CC&Rs

 

[ATTACHED]

 

 

124



--------------------------------------------------------------------------------

 

Exhibit M

FORM OF COMPLETION GUARANTY

COMPLETION GUARANTY

This COMPLETION GUARANTY (this “Guaranty”) is executed as of the _____ day of
_______________, 2019, by CBRE GROUP, INC., a Delaware corporation (the
“Guarantor”), for the benefit of REATA PHARMACEUTICALS, INC., a Delaware
corporation (“Tenant”).

RECITALS

A.Tenant has entered into that certain Lease Agreement of even date herewith
between TC Legacy Land Venture, LLC, a Delaware limited liability company
(“Landlord”), as landlord, and Tenant, as tenant (the “Lease”).  In accordance
with the terms and provisions of the Lease, Landlord has agreed to provide,
construct and install the Base Building Improvements (as defined in Schedule 1
of the Lease), in accordance with, and subject to, the terms and conditions of
the Lease.  Such construction and installation of the Base Building Improvements
is referred to herein as the “Landlord’s Work”.  Any capitalized terms used in
this Guaranty and not specifically defined herein shall have the respective
meanings ascribed to such terms in the Lease.

B.As a condition precedent to and in consideration of Tenant’s agreement to
enter into the Lease, Tenant requires that Guarantor execute this Guaranty to
absolutely, irrevocably and unconditionally guaranty the completion of the
Landlord’s Work in accordance with, and subject to, the terms and conditions of
the Lease.

NOW, THEREFORE, in consideration of the premises and of other valuable
consideration and in order to induce Tenant to enter into the Lease, Guarantor
hereby agrees with Tenant as follows:

AGREEMENT

1.(a)Subject to the conditions set forth in this Section 1, Guarantor hereby
absolutely, irrevocably and unconditionally guarantees to Tenant that the
Landlord’s Work will be completed in accordance with, and subject to, the
applicable terms and conditions of the Lease.  The effectiveness of this
Guaranty and Guarantor’s obligations and liabilities hereunder are subject to
(i) Landlord’s acquisition of fee simple ownership of the Land and (ii) approval
of the Base Building Construction Documents by Landlord and Tenant and the full
execution and delivery of the Construction Contract.  Notwithstanding anything
to the contrary contained herein, Guarantor’s obligations and liabilities under
this Guaranty shall expressly terminate and be of no further force and effect,
and Guarantor shall no longer have any liability hereunder, upon the occurrence
of the Substantial Completion Date (as defined in Schedule 1 of the Lease).

(b)Subject to the provisions of Section 1(a) above, Guarantor hereby absolutely,
irrevocably and unconditionally covenants and agrees that if Landlord does not
or is unable to perform the Landlord’s Work for any reason whatsoever,
including, without limitation, liquidation, dissolution, receivership,
insolvency, bankruptcy, assignment for the benefit of

125



--------------------------------------------------------------------------------

 

creditors, reorganization, arrangement, composition or readjustment of or other
similar proceedings affecting the status, composition, identity, existence,
assets or obligations of Landlord, Guarantor shall, within thirty (30) days
after receipt of written demand therefor by Tenant, commence to cause the prompt
performance of the Landlord’s Work in accordance with all of the terms and
conditions of the Lease.

(c)Promptly following the occurrence of the Substantial Completion Date, Tenant
shall, at Guarantor’s request, provide written confirmation that all obligations
and liability of Guarantor under this Guaranty have terminated and this Guaranty
is of no further force or effect.  Such written confirmation shall not be a
condition to the termination of Guarantor’s obligations and liabilities under
this Guaranty.

2.The obligations of Guarantor under Section 1 above are herein collectively
referred to as the “Guaranteed Obligations”.

3.The liability of the Guarantor hereunder shall be primary and direct.  The
failure to insist upon strict or timely performance by Landlord pursuant to the
Lease shall not release the Guarantor from the Guaranteed
Obligations.  Notwithstanding anything to the contrary contained herein, this
Guaranty shall expressly terminate and be of no further force and effect, and
Guarantor shall no longer have any liability hereunder, if the Lease is
terminated pursuant to any provision thereof, and upon any such termination,
this Guaranty shall terminate and Guarantor shall be released of all obligations
and liability hereunder.

4.Guarantor makes the following representations and warranties as of the date
hereof:

(a)The Lease is of direct or indirect interest, advantage or financial benefit
to Guarantor.

(b)This Guaranty is a valid and legally binding obligation of Guarantor
enforceable in accordance with its terms, subject to (i) the effect of
bankruptcy, insolvency, reorganization, moratorium and other laws and procedures
affecting the enforcement of creditor’s rights or the collection of debtor’s
obligations generally, (ii) general principles of equity which may limit the
availability of specific performance and other equitable remedies, and (iii) the
exercise of judicial discretion.

(c)The execution and delivery of this Guaranty are not, and the performance of
this Guaranty will not be, in contravention of, or in conflict with, any
agreement, indenture or undertaking to which Guarantor is a party or by which
Guarantor is or may be bound or affected.

(d)There is no litigation or other proceeding pending or, to the knowledge of
Guarantor, threatened against, or affecting, Guarantor or Guarantor’s properties
which, if determined adversely to Guarantor would have a material adverse effect
on the financial condition, properties, businesses or operations of Guarantor.

(e)Guarantor has copies of and is fully familiar with the Lease.

126



--------------------------------------------------------------------------------

 

Tenant’s sole and exclusive remedy against Guarantor for a breach of any
representation or warranty contained in this Guaranty shall be limited to
enforcing Guarantor’s obligation to perform the Guaranteed Obligations.

5.Tenant may, without the consent of Guarantor and without affecting this
Guaranty or Guarantor’s obligations hereunder, at any time and from time to
time: (a) agree with Landlord to amend, modify, accelerate or defer the time for
performance of any provision of the Lease, including any change in the
provisions affecting the Guaranteed Obligations (whether increasing or
decreasing Landlord’s responsibility or liability therefor) or (b) make any
agreement with Landlord for the extension, payment, compromise, discharge or
release of any obligation under the Lease, or for any modification of the terms
of the Lease, including, without limitation, any of the Guaranteed Obligations,
without notice to or the consent of Guarantor, and the obligations of Guarantor
under this Guaranty shall not be impaired, amended, reduced, diminished or
affected by any of the foregoing.

6.Until all of the Guaranteed Obligations have been performed in full, if
Landlord is in default in the performance of the any of Guaranteed Obligations,
Guarantor shall have no right of subrogation and Guarantor waives any right to
enforce any remedy which Tenant now has or may hereafter have against
Landlord.  From and after the date of Guarantor’s full performance of each of
the Guaranteed Obligations pursuant to this Guaranty, Guarantor shall, to the
extent of such performance, be subrogated to the rights and remedies of the
Tenant against the Landlord under the Lease.

7.Guarantor expressly agrees that the validity of this Guaranty and its
obligations hereunder shall in no way be terminated, affected, reduced,
diminished or impaired by reason of the assertion by Tenant against Landlord of
any of the rights or remedies reserved to Tenant by the Lease or otherwise at
law or in equity as a result of Landlord’s breach of any of its obligations
under the Lease or otherwise.  Guarantor further covenants and agrees that this
Guaranty and the full liability of Guarantor hereunder shall remain and continue
in full force and effect notwithstanding the occurrence of any one (1) or more
of the following events (whether or not Guarantor shall have received any notice
or consented to such transaction): (i) any event described in Section 5 of this
Guaranty; (ii) any assignment or transfer by Landlord under the Lease; (iii) any
assignment, sublease or transfer by Tenant permitted under the Lease; (iv) any
dissolution or liquidation of Landlord; (v) any failure or delay by Tenant to
exercise any remedy or right as to Landlord or Guarantor; (vi) the fact that
Landlord may be a party to any merger, consolidation or reorganization; if
Landlord is a disappearing party in any such merger, consolidation or
reorganization, then Guarantor shall nevertheless remain primarily liable for
the performance of the Guaranteed Obligations.

8.Guarantor hereby waives any defense arising by reason of any disability, lack
of authority, or termination of existence of Landlord, or by reason of the
bankruptcy, insolvency, reorganization or other debtor’s relief afforded to
Landlord pursuant to the present or any future provisions of the United States
Bankruptcy Act or any other state or federal statute, or cessation from any
cause whatsoever of the liability of Landlord other than full performance and
discharge of the Guaranteed Obligations.

127



--------------------------------------------------------------------------------

 

9.Except as expressly required by the terms of this Guaranty, Guarantor waives
all presentments, demands for performance, notices of non-performance, protests,
notices of protests, notices of dishonor and notices of acceptance of this
Guaranty and of the existence, creation or incurring of all or any part of the
Guaranteed Obligations now existing or hereafter arising.  Guarantor
acknowledges that it has access to and knowledge of all information relevant to
the financial condition of Landlord and waives any right to notice of Landlord’s
condition or the condition of the Lease from Tenant.

10.Guarantor shall not assign this Guaranty or delegate any of its duties or
obligations under this Guaranty, either directly, indirectly or by operation of
law, without first obtaining Tenant’s prior written consent, which consent may
be withheld in Tenant’s sole discretion, provided that Tenant’s consent shall
not be required for any merger or business combination transaction involving
Guarantor in which the entity surviving such merger or created by such business
combination transaction assumes Guarantor’s obligations hereunder.  Subject to
the foregoing, this Guaranty shall be binding upon and inure to the benefit of
the parties hereto and their respective heirs, successors and assigns.

11.This Guaranty is and shall be deemed to be entered into and pursuant to the
internal, local laws of the State of Texas (excluding any conflicts of law
provisions) and shall in all respects be governed, construed, applied and
enforced in accordance with the laws of such State.

12.All documents to be delivered and all notices which shall or may be given
hereunder shall be in writing, sent by (a) personal delivery, (b) overnight
courier or delivery service with proof of delivery, or (c) United States mail,
postage prepaid, return receipt requested, addressed to the parties as follows:

If to Tenant:

Reata Pharmaceuticals, Inc.

5320 Legacy Drive

Plano, Texas 75024-3105

Attention: Executive Vice President, Operations

Email: jason.wilson@reatapharma.com

with a copy to:

Reata Pharmaceuticals, Inc.

5320 Legacy Drive

Plano, Texas 75024-3105

Attention: General Counsel
Email: mike.wortley@reatapharma.com

If to Guarantor:

CBRE Group, Inc.
c/o CBRE, Inc.
100 N. Sepulveda Boulevard, Suite 1100
El Segundo, California 90245
Attention: Debera Fan

128



--------------------------------------------------------------------------------

 

and

CBRE Group, Inc.
400 S. Hope Street, 25th Floor
Los Angeles, California 90071
Attention: General Counsel

with copies to:

Trammell Crow Company
2100 McKinney Avenue, Suite 800
Dallas, Texas 75201
Attention:  Michael S. Duffy

and

Trammell Crow Company
300 Conshohocken State Road, Suite 250
West Conshohocken, PA 19428
Attention: Ralph Rodak

provided, however, that any party may change its address by written notice
thereof to the other party sent in accordance with the provisions hereunder,
which change of address shall be effective ten (10) Business Days following
receipt of such written notice.  All such notices shall be deemed to have been
given upon receipt (or refusal of service).

13.If any provision of this Guaranty is held by a court of competent
jurisdiction to be illegal, invalid or unenforceable under present or future
laws, such provision shall be fully severable, shall not impair or invalidate
the remainder of this Guaranty and the effect thereof shall be confined to the
provision held to be illegal, invalid or unenforceable.

14.No modification or amendment of any provision of this Guaranty, nor consent
to any departure by Guarantor therefrom, shall be effective unless the same
shall be in writing and signed by Tenant, and then shall be effective only in
the specific instance and for the purpose for which given.

[END OF PAGE; SIGNATURE PAGE FOLLOWS]




129



--------------------------------------------------------------------------------

 

EXECUTED as of the date first set forth above.

CBRE GROUP, INC., a Delaware corporation

 

 

By  

Name:  

Title:  

 

 

 

 

130



--------------------------------------------------------------------------------

 

Exhibit N

FORM OF LIMITED RELEASE ANNOUNCEMENT REVIEW MATERIALS NDA

CONFIDENTIAL DISCLOSURE AND LIMITED USE AGREEMENT

between

Reata Pharmaceuticals, Inc.

and

[Name of Landlord’s FDA Consultant]

 

 

This Agreement (“Agreement”) is made this ________ day of _________, 20__
(“Effective Date”), between Reata Pharmaceuticals, Inc., a Delaware corporation
(“Reata”), and [Landlord’s FDA Consultant], an individual (“Recipient”).

 

RECITALS:

 

 

A.

All parties to this Agreement consider it desirable for Recipient to receive
nonpublic clinical trial data resulting from Reata’s Phase 3 CARDINAL clinical
trial (such nonpublic clinical trial data and any other confidential information
of Reata disclosed to Recipient during the course of the review of such clinical
trial data shall be collectively referred to herein as “Confidential
Information”).

 

 

B.

Recipient will review and analyze the Confidential Information in connection
with Recipient’s engagement as a consultant to Trammell Crow Company (“TCC”), an
affiliate of which has entered into a Lease Agreement with Reata dated October
__, 2019.

 

ACCORDINGLY, REATA AND RECIPIENT AGREE AS FOLLOWS:

 

1.

Recipient shall treat Confidential Information received from Reata as the
exclusive property of Reata, and agrees not to disclose such Confidential
Information or any part or summary thereof to any person or entity, including
without limitation TCC or any of its employees, without first obtaining the
prior written consent of Reata.  It is understood that Recipient may provide TCC
with his or her judgment and conclusions, which Recipient is under no obligation
to provide to Reata, as to Recipient’s opinion concerning the CARDINAL data,
including the likelihood of success of CARDINAL being approved by the FDA and if
Recipient believes approval will be obtained his assessment of the timeframe of
the approval.

 

2.

Recipient agrees that Confidential Information received from Reata shall be used
only for the purposes contemplated by this Agreement and shall not be used for
any other purposes without the prior written consent of Reata or until further
agreement is concluded between the parties concerning the use of Confidential
Information.

 

3.  

The above provisions of confidentiality and non-use shall not apply to that part
of the

131



--------------------------------------------------------------------------------

 

Confidential Information which Recipient is clearly able to demonstrate:

 

 

a.

was in the public domain at the time of disclosure;

 

b.

later became part of the public domain through no act or omission of Recipient
or Recipient’s  agents, successors, or assigns;

 

c.

was lawfully disclosed to Recipient by a third party having the right to
disclose it;

 

d.

was already known by Recipient at the time of disclosure, as shown by competent
written records;

 

e.

was independently developed by Recipient without reference to Confidential
Information; or

 

f.

is required to be disclosed for compliance with applicable law, government
regulation or court order; however, Recipient must give Reata prompt, advance
notice of the need to disclose and agrees to cooperate with Reata in an effort
to narrow or avoid such disclosure, obtain an available protective order, or the
like.

 

4.

All information generated by Recipient in the course of the review of the
Confidential Information shall be considered Confidential Information hereunder
until Recipient is otherwise notified, in writing, by Reata.

 

5.

Recipient agrees that, at Reata’s written request, Recipient shall return to
Reata any and all Confidential Information, if in a form suitable to be
returned, within thirty (30) days after the request, or confirm in writing that
all Confidential Information has been destroyed.  

 

6.

Nothing herein contained shall be deemed to grant any rights or licenses under
any patents or patent applications or under any know-how, technology or
inventions related to Confidential Information.  Confidential Information shall
at all times remain the sole property of Reata.

 

7.

In the event of a breach or threatened breach or intended breach of this
Agreement by Recipient, Reata shall be entitled to seek preliminary and final
injunctions, enjoining and restraining such breach or threatened breach or
intended breach. Such injunctive relief is the sole remedy that Reata has
against Recipient for violation of this Agreement. In no event shall Recipient
or any of Recipient’s affiliates have any personal liability for monetary
damages for any breach of this Agreement, and Reata hereby waives any and all
rights to recover monetary damages from Recipient and Recipient’s affiliates for
any breach of this Agreement.

 

8.

Except, in the case of Reata, in connection with a merger, acquisition, or
similar transaction, a party’s rights and obligations under this Agreement may
not be sold, assigned, or otherwise transferred except by mutual written
consent.

 

9.

The parties agree that this Agreement may be executed and delivered in multiple
counterparts by facsimile, electronic mail, internet or any other suitable
electronic means, and the parties agree that signatures delivered by any of the
aforementioned means shall be deemed to be original, valid, and binding upon the
parties.

 

132



--------------------------------------------------------------------------------

 

10.

The validity and interpretation of this Agreement, and legal relations of the
parties to it, shall be governed by the laws of the State of Texas.

 

 

REATA PHARMACEUTICALS, INC.

[LANDLORD’S FDA CONSULTANT]

 

 

 

 

By___________________________________

___________________________________

Name:

Name:  

Title:

 

 

 

Date: _____________________

Date: _____________________

 

 

 

 

133



--------------------------------------------------------------------------------

 

Exhibit O

LANDLORD-APPROVED GENERAL CONTRACTORS – TENANT IMPROVEMENTS

 

 

1.

Scott & Reid General Contractors, Inc.

 

 

134



--------------------------------------------------------------------------------

 

Exhibit P

DESIGN AND CONSTRUCTION SCHEDULE

 

Construction Milestones

Date

Milestone

October 14, 2019

Base Building Early Release Permit Drawings

+60 days following the expiration of the Public Announcement Termination Rights

Commencement of Construction

+145 days following approval of the Base Building Early Release Permit Drawings

Base Building Construction Documents

+24 months following Commencement of Construction

Target Completion Date

 

 

 

135



--------------------------------------------------------------------------------

 

Exhibit Q

DELIVERY CONDITION

The condition of the Premises upon the completion of the Base Building
Improvements will be as follows:

1.

Building envelope fully finished and in ready condition, including, without
limitation, fully waterproofed, caulked, glazed (with all glass requiring
replacement replaced), exterior glass cleaned and with all metal finishing and
trim completed and cleaned.

2.

Delivery of the Premises vacant, watertight, conditioned, in broom clean
condition. Any pipes or conduits shall be located reasonably tight to core
walls, columns or underside of slab.

3.

Delivery of bathrooms in accordance with the Base Building Construction
Documents built to a first-class standard and in compliance with code. Delivery
of all plumbing fixtures required by the Base Building Construction Documents
and code. Toilet rooms shall be delivered with soil waste, vent risers, and
water supply risers in place, fixture supports and fixture rough-in, sink
counter framing, and if Tenant elects to finish core restrooms as part of the
Tenant Improvements, HVAC supply ductwork to core wall for connection to Tenant
system and electrical rough-in complete.

4.

Fireproofing of any exposed structural steel as required to meet code.
Firestopping of all core walls and slabs as required to meet code.  Landlord
will ensure that all shafts, pipe penetrations, etc. in the Building are
fire-stopped as required to meet code.

5.

All core walls, drywalled, taped, floated, sanded, and ready to receive final
Tenant finishes.

6.

Concrete slab clean, smooth, free of defects in accordance with industry
standards (+/-1/4” in a ten foot radius; with all holes, core drills or other
perforations in the slab patched and fire-stopped as required by code (including
structural reinforcement of large core drill patches).

7.

The core area compliant with code required fire ratings and including the
following on each floor of the Premises:  (i) enclosed and secured mechanical,
electrical, telephone/low voltage, toilet and janitorial rooms (collectively,
the “Core Service Rooms”), (ii) stairways, elevators and lobbies, and (iii)
heating, ventilation, air conditioning (“HVAC”), electrical, plumbing and
life-safety systems as hereinafter described.

8.

Finished Building standard doors and required hardware compliant with code at
stairwells, lobbies and Core Service Rooms.

9.

Public stairwells and paths of egress as required by code. Fire stairs shall be
delivered with gypsum wallboard, taped and spackled. Stair walls, railings and
runners shall be delivered painted.

136



--------------------------------------------------------------------------------

 

10.

Landlord shall provide all code required Building core signage on each floor of
the Premises including, but not limited to, toilet rooms, MEP closets, elevator
lobbies, etc..

11.

Availability of connection points on each floor for Tenant’s fire alarm devices
in sufficient capacity for Tenant’s reasonable requirements.  Landlord, at
Tenant’s expense, shall provide all points, tie-ins and software programming.
All fire and safety systems, including alarms, speakers, communications, etc.
shall be in full service, addressable and available on all floors of the
Premises to meet code in shell condition. Landlord, at its expense, shall also
install strobes and any other code-required devised in the Building core area,
including, but not limited to, the core restrooms.

12.

Core service telephone rooms installed with plywood backboards, interior
lighting and electrical outlets, and 4” diameter dedicated conduit to each
office floor from the ground floor MDF room to accommodate the installation of
Tenant’s signal cable.

13.

Code compliant passenger and freight elevators on the floors of the Premises
with finished doors, frames, hardware, call lanterns and buttons, fire
department connections, and placards as required by code and consistent with
Building standards.

14.

A building management system with thermostatically controlled zones for the
Premises and Digital Variable Air Volume (VAV) HVAC terminals to temper lease
space in shell condition. All VAV terminals will have ECM motors and DDC
controls connected to and controlled by an automated Energy Management System
(EMS).  Testing, commissioning, and programming of all shell VAV terminals will
be at Landlord’s sole cost and expense.  24/7 AC loop will be provided with
sufficient capacity for Tenant’s supplemental units;

15.

Primary fire sprinkler system consisting of main piping and associated control
valves, mains, laterals, and uprights with sprinkler heads and secondary
distribution as required by code for the unoccupied Premises.

16.

Fire extinguishers in all core fire extinguisher cabinets.

17.

The Building mechanical systems, including electrical systems, ductwork and
sprinkler mains, shall have a clearance of 6” typically above Tenant’s finished
ceiling height.

18.

Connection “stub outs” shall be available for vent, hot and cold water at all
wet columns.

19.

Delivery of the Premises with no outstanding liens and/or violations with the
department of buildings or the fire marshal, in compliance with code.

20.

New blinds (or mecho type roller shades) will be installed.

21.

Individual floor electrical closets shall be delivered with all vertical buss
risers, Landlord’s power and lighting panels.  Energized risers will be
available for use by Tenant, subject to shutdowns by Landlord.  Electrical
service adequate for performance and construction of Tenant’s improvements shall
be provided at the time of delivery of the Premises.

137



--------------------------------------------------------------------------------

 

22.

Individual floor telecommunications closets shall be delivered with all Base
Building Construction sleeves and conduit.  Individual floor telecommunications
closets shall be available for installation of Tenant cabling, subject to
coordination with Landlord’s Base Building Construction and need to access and
work in the telecommunications closets to complete Landlord’s remaining work.

Notwithstanding anything contained herein to the contrary:

A.In the event of any conflict between the Base Building Construction Documents
and this Exhibit Q, the Base Building Construction Documents shall govern and
control.

B.References in this Exhibit Q to “code” shall mean and refer to the codes of
the City of Plano which are applicable and required for issuance of a “shell
building final”.

 

138



--------------------------------------------------------------------------------

 

Exhibit R

FORM OF CONSENT TO REMOVAL OF PERSONAL PROPERTY

RECORDING REQUESTED BY

AND WHEN RECORDED RETURN TO:

Oxford Finance LLC

133 N. Fairfax Street

Alexandria, VA  22314

Attn: Legal Department

 

CONSENT TO REMOVAL OF PERSONAL PROPERTY

KNOW ALL PERSONS BY THESE PRESENTS:

(a)This Consent to Removal of Personal Property is dated as of [DATE].

(b)The undersigned has an interest in the real property at the location
described on Attachment 1 (the “Real Property”):  SEE ATTACHMENT 1 ATTACHED
HERETO FOR FULL LEGAL DESCRIPTION, commonly known as [LEASED LOCATION].

(c)[BORROWER] (“Borrower”), whose address is [LEASED LOCATION], has entered into
or will enter into a Loan and Security Agreement with OXFORD FINANCE LLC as
Collateral Agent (“Oxford” and in such capacity, “Collateral Agent”) and the
lenders party thereto from time to time including Oxford in its capacity as a
Lender (each a “Lender” and collectively, the “Lenders”), dated as of the
Effective Date (as defined therein) (as amended, restated, or otherwise modified
from time to time, the “Loan Agreement”).  As a condition to entering into the
Loan Agreement, Collateral Agent and Lenders require that the undersigned
consent to the removal by Collateral Agent of Borrower’s personal property
assets serving as collateral for Borrower’s obligations to Collateral Agent and
Lenders under the Loan Agreement (hereinafter called “Collateral”) from the Real
Property.  

NOW, THEREFORE, the undersigned consents to the placing of the Collateral on the
Real Property, and agrees with Collateral Agent as follows:

1.The undersigned waives and releases each and every right which undersigned now
has under applicable law or by virtue of the lease for the Real Property now in
effect, to levy or distrain upon for rent, in arrears, in advance or both, or to
claim or assert title to the Collateral that is located on the Real Property.  

2.The Collateral shall be considered to be personal property and shall not be
considered part of the Real Property regardless of whether or by what means it
is or may become attached or affixed to the Real Property.  The undersigned
shall (a) provide written notice to Collateral Agent of any termination or
expiration of the lease (a “Termination Notice”), and (b) will not dispose of
any of the Collateral nor assert any right or interest therein unless it has
first sent such Termination Notice to Collateral Agent and has given Collateral
Agent a reasonable

139



--------------------------------------------------------------------------------

 

period of time (in any case, not less than thirty (30) days after Collateral
Agent’s receipt of such Termination Notice) to exercise Collateral Agent’s
rights in and to the Collateral.  

3.The undersigned will permit Collateral Agent, or its agent or representative,
to enter upon the Real Property for the purpose of exercising any right
Collateral Agent may have under the terms of the Loan Agreement, at law, or in
equity, including, without limitation, the right to remove the Collateral;
provided, however, that if Collateral Agent, in removing the Collateral, causes
any physical damage to the Real Property, Collateral Agent, will, at its
expense, cause the same to be repaired to the condition such Real Property was
in prior to said damage; provided, further, Collateral Agent shall not be liable
for any diminution in value of the Real Property caused by the absence of any
item Collateral so removed.  If Borrower abandons the Collateral located on the
Real Property upon termination or expiration of the Lease, Collateral Agent
shall have the option to remove the Collateral from the Real Property within
thirty (30) days after receipt of written notice thereof from the
undersigned.  Notwithstanding the foregoing, Collateral Agent shall not have any
duty or obligation to remove or dispose of any Collateral or any other property
left on the Real Property by Borrower.

4.This agreement shall be binding upon the heirs, successors, and assigns of the
undersigned and shall inure to the benefit of Collateral Agent and its
successors and assigns.

 

[Balance of Page Intentionally Left Blank]

 

140



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this instrument as of the date
first written above.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

OXFORD FINANCE LLC, as Collateral Agent

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Acknowledged and agreed:

 

 

 

 

 

[BORROWER]

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

141



--------------------------------------------------------------------------------

 

Attachment 1
Legal Description

[See attached]

 

142



--------------------------------------------------------------------------------

 

Exhibit S

FUTURE DEVELOPMENT AREA

 

[gtzqxrwb5wsb000005.jpg]

 

 

 

 

 

 

 

 

 

 

 

 

4829-1509-3398, v. 19

143

